          Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 1 of 120




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                             §
In re:                                                       §
                                                             § Chapter 11
EAGLE PIPE, LLC, 1                                           §
                                                             §
           Debtor.                                           § Case No. 20-34879 (MI)
                                                             §

                                NOTICE OF STALKING HORSE BIDDER

           PLEASE TAKE NOTICE that on October 30, 2020, the Court entered its Order (A)

Approving Bidding Procedures and Certain Bid Protections, (B) Scheduling Bid Deadline, Auction

Date, and Sale Hearing and Approving Form and Manner of Notice Thereof; and (C) Approving

Cure Procedures and the Form and Manner of Notice Thereof [Docket No. 97] (the “Bidding

Procedures Order”). The Bidding Procedures Order approved, among other things, the bidding

procedures attached thereto as Exhibit A (the “Bidding Procedures”). 2

           PLEASE TAKE FURTHER NOTICE that, pursuant to Paragraphs 15-17 of the Bidding

Procedures Order and Section IX of the Bidding Procedures, the Debtor reserved the right to select

one or more bidders to act as a stalking horse for the Debtor’s assets.

           PLEASE TAKE FURTHER NOTICE that pursuant to Paragraphs 15-17 of the Bidding

Procedures Order and Section IX of the Bidding Procedures, the Debtor hereby designates Marco

International Corporation as the stalking horse bidder on the terms set forth in the Asset Purchase

Agreement dated October 30, 2020, attached hereto as Exhibit A (the “Stalking Horse Bid”).




1
    The last four digits of Debtor’s federal tax identification number are (1119).
2
    All capitalized terms used herein shall have the meaning ascribed to them in the Bidding Procedures Order.

AFDOCS/23074159.3
013017.4821-7530-5680.4
        Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 2 of 120




          PLEASE TAKE FURTHER NOTICE that the Stalking Horse Bid offers to purchase the

“Acquired Assets” (as such term is defined therein 3) from the Debtor for a Purchase Price of up to

$13,841,812 (the “Baseline Bid”), which is comprised of an payment of $8,758,179 in upfront

cash payments payable at Closing, up to $100,000 in Purchaser funded Cure Amounts, and up to

$4,983,633 in payments due following the Closing upon the occurrence of certain post-Closing

events.

          PLEASE TAKE FURTHER NOTICE that the Stalking Horse Bid contemplates the

allowance of an administrative expense for actual out-of-pocket expenses not to exceed $380,650,

or 2.75% of the purchase price (collectively, the “Break-Up Fee”), on the terms set forth under the

Bidding Procedures Order.

          PLEASE TAKE FURTHER NOTICE that U.S. Bank National Association,

administrative agent under the Debtor’s prepetition loan security agreement (in such capacity, the

“Administrative Agent”), has not consented to the form and substance of the Stalking Horse Bid

and reserves all rights set forth in Paragraph 17 of the Bidding Procedures Order.

          PLEASE TAKE FURTHER NOTICE that all parties in interest other than the

Administrative Agent shall have until 5:00 pm Central Time on Friday, November 6, 2020 (the

“Stalking Horse Objection Period”) to file an objection with the Court to the designation of the

Stalking Horse Bid and the allowance and/or payment of any proposed Break-Up Fee. The

Administrative Agent shall have until the later of: (i) November 13, 2020, or (ii) one business day

after the conclusion of any mediation among the Debtor, the Secured Parties, the Committee,




3
  The Stalking Horse Bid expressly excludes the Disputed Assets from the Acquired Assets, but provides that such
assets of the Debtor may later be included, if the Disputed Assets may be sold by the Debtor free and clear of all
liens and encumbrances as of the closing of the proposed transaction.


                                                         2
AFDOCS/23074159.3
013017.4821-7530-5680.4
        Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 3 of 120




Boomerang and Centric, to file an objection on the grounds set forth in Paragraph 17 of the Bidding

Procedures Order. If no party in interest timely objects to the Debtor’s designation of the Stalking

Horse Bidder and/or the Break-Up Fee during the applicable Stalking Horse Objection Period, or

if such timely objection(s) is overruled by the Court after hearing thereon, then the Break-Up Fee

to be paid to a Stalking Horse Bidder, as more fully described in the Motion and the Bidding

Procedures, shall be deemed approved pursuant to the terms and conditions set forth in the Bidding

Procedures Order and Bidding Procedures, and shall be paid pursuant to the terms of an order

approving a Proposed Sale.

         Respectfully submitted this 1st day of November, 2020.

                                              GRAY REED & McGRAW LLP

                                              By: /s/ Aaron M. Kaufman
                                                  Paul D. Moak
                                                  Texas Bar No. 00794316
                                                  Aaron M. Kaufman
                                                  Texas Bar No. 24060067
                                                  Lydia R. Webb
                                                  Texas Bar No. 24083758
                                              1300 Post Oak Blvd., Suite 2000
                                              Houston, Texas 77056
                                              Telephone: (713) 986-7000
                                              Facsimile: (713) 986-7100
                                              Email:      pmoak@grayreed.com
                                                          akaufman@grayreed.com
                                                          lwebb@grayreed.com

                                              PROPOSED COUNSEL TO THE DEBTOR


                                 CERTIFICATE OF SERVICE

         I do hereby certify that on the 1st day of November, 2020, a true and correct copy of the
foregoing pleading was served via CM/ECF to all parties authorized to receive electronic notice
in this case.
                                               /s/ Aaron M. Kaufman
                                               Aaron M. Kaufman


                                                 3
AFDOCS/23074159.3
013017.4821-7530-5680.4
        Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 4 of 120




                                    Exhibit A

                                Stalking Horse APA




                                        4
AFDOCS/23074159.3
013017.4821-7530-5680.4
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 5 of 120




                                                               Execution Draft




                        ASSET PURCHASE AGREEMENT

                                BY AND AMONG

                     MARCO INTERNATIONAL CORPORATION,

                                      AND

                               EAGLE PIPE, LLC




                           Dated as of November 1, 2020




AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 6 of 120


                                            TABLE OF CONTENTS

                                                                                                                                 Page


ARTICLE I        CERTAIN DEFINITIONS ..................................................................................1
         1.1     Specific Definitions .............................................................................................1
         1.2     Other Terms.........................................................................................................9
         1.3     Other Definitional Provisions..............................................................................9

ARTICLE II       PURCHASE AND SALE; ASSUMPTION OF CERTAIN
                 LIABILITIES ......................................................................................................9
         2.1     Acquired Assets...................................................................................................9
         2.2     Assignment of Leases, Licenses, Contracts, and Purchase Orders ...................11
         2.3     Excluded Assets ................................................................................................12
         2.4     Assumed Obligations ........................................................................................13
         2.5     No Other Liabilities Assumed ...........................................................................13
         2.6     Right to Change Designations ...........................................................................14

ARTICLE III      PURCHASE PRICE AND PAYMENT ............................................................14
         3.1     Purchase Price ...................................................................................................14
         3.2     Payment of Purchase Price; Deposit; Escrow ...................................................15
         3.3     Adjustment Fund ...............................................................................................16
         3.4     Adjustments to Purchase Price ..........................................................................16
         3.5     Prorations...........................................................................................................17
         3.6     Procedure for Purchase Price Calculation and Payment ...................................18
         3.7     Further Assurances ............................................................................................18

ARTICLE IV       REPRESENTATIONS AND WARRANTIES OF SELLER ...........................19
         4.1     Due Incorporation; Good Standing ...................................................................19
         4.2     Authority; No Violation ....................................................................................19
         4.3     Consents ............................................................................................................20
         4.4     Title to and Condition of Properties ..................................................................20
         4.5     Contracts............................................................................................................20
         4.6     Brokers ..............................................................................................................20
         4.7     Operational Matters ...........................................................................................20
         4.8     Inventory ...........................................................................................................21
         4.9     Accounts ............................................................................................................21
         4.10    Employees .........................................................................................................22
         4.11    Intellectual Property ..........................................................................................22
         4.12    Compliance with Laws ......................................................................................22
         4.13    Taxes .................................................................................................................23
         4.14    Employee Benefit Plans ....................................................................................23
         4.15    Customers and Suppliers ...................................................................................24
         4.16    Environmental Matters ......................................................................................24
         4.17    Litigation ...........................................................................................................25


AFDOCS/22996992.14
       Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 7 of 120


                                             TABLE OF CONTENTS
                                                  (continued)
                                                                                                                                 Page


ARTICLE V         REPRESENTATIONS AND WARRANTIES OF PURCHASER ..................25
          5.1     Purchaser’s Organization; Good Standing ........................................................25
          5.2     Purchaser’s Authority; No Violation.................................................................25
          5.3     Consents, Approvals or Authorizations.............................................................25
          5.4     Brokers ..............................................................................................................25
          5.5     Litigation ...........................................................................................................26

ARTICLE VI        COVENANTS OF SELLER AND/OR PURCHASER ....................................26
          6.1     Consents and Approvals ....................................................................................26
          6.2     Confidentiality; Non-Solicitation and Use of Trade Names .............................26
          6.3     Referral of Business Opportunities ...................................................................28
          6.4     Seller’s Employees ............................................................................................28
          6.5     Purchaser’s Access To Seller’s Records ...........................................................28
          6.6     Seller’s Maintenance of Leases and Contracts..................................................29
          6.7     COBRA and WARN Act Obligations...............................................................29
          6.8     Payment of Cure Amounts ................................................................................29
          6.9     Termination of Hired Employees ......................................................................29
          6.10    Receipt of Purchaser’s Assets ...........................................................................29
          6.11    Reporting Obligations .......................................................................................29
          6.12    Public Statements ..............................................................................................30
          6.13    Bankruptcy Court Approval ..............................................................................30
          6.14    Expense Reimbursement ...................................................................................31

ARTICLE VII COVENANTS OF PURCHASER ....................................................................31
          7.1     Assumed Obligations ........................................................................................31
          7.2     Employees .........................................................................................................31
          7.3     Reasonable Access to Records and Certain Personnel......................................32
          7.4     Receipt of Seller’s Assets..................................................................................32

ARTICLE VIII CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER..........33
          8.1     Representations and Warranties True as of the Effective Date and
                  Closing Date ......................................................................................................33
          8.2     No Material Adverse Change ............................................................................33
          8.3     Ordinary Course Operations..............................................................................33
          8.4     Delivery of Acquired Assets .............................................................................33
          8.5     Subject to Competitive Bidding Process ...........................................................33
          8.6     Lease/Contract Assumption and Assignment....................................................34
          8.7     Entry of the Stalking Horse Order.....................................................................34
          8.8     Consents; Permits ..............................................................................................34
          8.9     Company Documents ........................................................................................34
          8.10    Release of Liens ................................................................................................35
          8.11    Sale Order..........................................................................................................35
                                                           -ii-
AFDOCS/22996992.14
       Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 8 of 120


                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                                   Page


           8.12     Closing...............................................................................................................35

ARTICLE IX          CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER...................35
           9.1      Representations and Warranties True as of the Effective Date and
                    Closing Date ......................................................................................................35
           9.2      Bankruptcy Condition .......................................................................................35
           9.3      Entry of the Stalking Horse Order.....................................................................35
           9.4      Consents; Permits ..............................................................................................35
           9.5      Company Documents ........................................................................................36
           9.6      Closing Deadline ...............................................................................................36

ARTICLE X           CLOSING..........................................................................................................36
           10.1     Closing...............................................................................................................36
           10.2     Deliveries by Seller ...........................................................................................36
           10.3     Deliveries by Purchaser.....................................................................................36

ARTICLE XI          TERMINATION ...............................................................................................36
           11.1     Termination of Agreement ................................................................................36
           11.2     Procedure and Effect of Termination and Right to Proceed..............................38
           11.3     Breach by Seller ................................................................................................38
           11.4     Breach by Purchaser ..........................................................................................38
           11.5     Alternative Purchaser ........................................................................................38
           11.6     Exclusive Remedies ..........................................................................................38

ARTICLE XII MISCELLANEOUS..........................................................................................39
           12.1     Expenses ............................................................................................................39
           12.2     Amendment .......................................................................................................39
           12.3     Notices...............................................................................................................39
           12.4     Effect of Investigations .....................................................................................40
           12.5     Interim Management .........................................................................................40
           12.6     Waivers..............................................................................................................40
           12.7     Counterparts ......................................................................................................40
           12.8     Headings ............................................................................................................41
           12.9     Applicable Law and Jurisdiction.......................................................................41
           12.10    Binding Nature; Assignment .............................................................................41
           12.11    No Third Party Beneficiaries.............................................................................41
           12.12    Non-Recourse ....................................................................................................41
           12.13    Tax Matters........................................................................................................42
           12.14    Construction ......................................................................................................42
           12.15    Entire Understanding.........................................................................................42
           12.16    Broker Commission...........................................................................................42

                                                                 -iii-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 9 of 120




LIST OF SCHEDULES AND EXHIBITS

       SCHEDULE 2.1(a) - Inventory
       SCHEDULE 2.1(b) – Intellectual Property
       SCHEDULE 2.1(e) - Permits
       SCHEDULE 2.1(i) - Accounts
       SCHEDULE 2.2 – Material Contracts, Leases, Cure Amounts
       SCHEDULE 2.3(i) – Excluded Assets
       SCHEDULE 4.2 – Authority; No Violation
       SCHEDULE 4.6 – Brokers
       SCHEDULE 4.8 - Transactions Outside of the Ordinary Course
       SCHEDULE 4.14(a) –Employee Benefit Plans
       SCHEDULE 4.14(c) –Employee Benefit Plan Compliance
       SCHEDULE 4.14(d) –Employee Benefit Plan Proceedings
       SCHEDULE 4.16 – Environmental Matters
       SCHEDULE 4.17 – Litigation
       SCHEDULE 5.2 – Purchaser’s Authority; No Violation
       EXHIBIT A – Escrow Agreement
       EXHIBIT B – Form of Proposed Sale Order




                                          -iv-
AFDOCS/22996992.12
4847-8608-8912.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 10 of 120




                              ASSET PURCHASE AGREEMENT


        THIS ASSET PURCHASE AGREEMENT is dated as of November 1, 2020 (the
“Effective Date”), by and among Marco International Corporation, a corporation organized and
existing under the laws of the State of New York (“Marco”, or whether Marco or its Permitted
Designee, “Purchaser”), Eagle Pipe, LLC, a Texas limited liability company and the debtor and
debtor-in-possession under Chapter 11 Case No. 20-34879, in the United States Bankruptcy Court
for the Southern District of Texas (“Eagle Pipe” or the “Seller”). In consideration of the mutual
covenants, agreements and warranties herein contained, the parties hereto agree as follows:


                                         ARTICLE I
                                    CERTAIN DEFINITIONS

       1.1    Specific Definitions. Unless otherwise defined herein, terms used herein shall have
the meanings set forth below:

       “Accounts” shall have the meaning ascribed thereto in Section 2.1(i) hereof.

       “Acquired Assets” shall have the meaning ascribed thereto in Section 2.1 hereof.

      “Acquired Locations” means the warehouse and property locations of Seller identified on
Schedule 2.2 hereto, including the Warehouses and the Offices, subject to Section 2.2(a) hereof.

       “Adjustment Fund” shall have the meaning ascribed thereto in Section 3.2(b) hereof.

        “Affiliate Obligations” means Seller’s debt and other obligations and liabilities to affiliates
and stockholders of Seller, and includes all interest, fees, costs and similar amounts payable by
Seller in respect thereof.

        “Agreement” means this Asset Purchase Agreement, including all Exhibits and Schedules
hereto, as it may be amended from time to time in accordance with its terms.

       “Ancillary Documents” shall have the meaning ascribed thereto in Section 12.8 hereof.

        “Assignment and Assumption” shall mean an Assignment and Assumption of Leases,
Contracts and other Assumed Obligations, as provided for in Section 10.2 hereof, executed and
delivered by Purchaser and Seller in accordance with Sections 10.2 and 10.3 hereof.

       “Assumed Contracts” shall mean those Contracts assigned by Seller and assumed by
Purchaser by operation of Section 2.2(b) hereof.

       “Assumed Leases” shall have the meaning ascribed thereto in Section 2.2(a) hereof.

       “Assumed Obligations” shall have the meaning ascribed thereto in Section 2.4 hereof.


                                                 -1-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 11 of 120




      “Bankruptcy Code” means Title 11, United States Code, sections 101-1330, as same shall
be amended from time to time.

       “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District
of Texas, having jurisdiction over Eagle Pipe and its assets in the Chapter 11 Case.

       “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure as shall be
promulgated by the Supreme Court of the United States, as same shall be applicable in the Chapter
11 Cases.

       “Bid Procedures Order” shall that certain Order (A) Approving Bidding Procedures and
Certain Bid Protections, (B) Scheduling Bid Deadline, Auction Date, and Sale Hearing and
Approving Form and Manner of Notice Thereof, and (C) Approving Cure Procedures and the
Form and Manner of Notice Thereof, entered by the Bankruptcy Court as Docket No. 97 in the
Chapter 11 Case, as well as any subsequent modification or amendment thereto.

       “Bill of Sale” shall have the meaning ascribed thereto in Section 10.2 hereof.

        “Boomerang Claims” means any Avoidance Actions and alternative other legal theories
and defenses with respect to the Boomerang Inventory either determining the Boomerang
Inventory is property of the Seller or may be recovered by Seller or its bankruptcy estate for the
benefit of its creditors.

       “Boomerang Inventory” means that certain Inventory listed in Schedule 1 to that certain
Cancellation of Sale Agreement, dated July 8, 2020, by and between the Seller and Boomerang
Tube, LLC.

        “Business” means the business of Seller involving the sale, distribution, and performance
of supply-chain logistics services for oil country tubular goods (OCTG), line pipe, and HDPE (poly
pipe), as well as a wide variety of associated products and services to the upstream, midstream,
and municipal & industrial industries, together with the office operations operated by Seller.

       “Business Day” shall mean any day other than a Saturday, a Sunday, or a day on which
banks in New York, NY are authorized or obligated by law or executive order to close.

        “Centric Claims” means any Avoidance Actions and alternative other legal theories and
defenses with respect to the Centric Inventory either determining the Centric Inventory is property
of Seller or may be recovered by the Seller or its bankruptcy estate for the benefit of its creditors.

       “Centric Inventory” means that certain Inventory listed in Exhibit A to the letter from
Centric to the Seller, dated July 1, 2020, or to which ownership is otherwise disputed by Centric.

       “Chapter 11 Case” means the pending case commenced by Eagle Pipe on October 5, 2020
under Chapter 11 of the Bankruptcy Code, pending in the Bankruptcy Court under docket no. 20-
34879.

        “Claim” means all claims, action, cause of action, demand, lawsuit, arbitration, inquiry,
audit, notice of violation, proceeding, litigation, citation, summons, subpoena or investigation of
                                                 -2-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 12 of 120




any nature, civil, criminal, administrative, regulatory or otherwise, rights to payment and remedies
whether at law or in equity, of any nature whatsoever, asserted or unasserted, known or unknown,
absolute or contingent, accrued or unaccrued, matured or unmatured or otherwise, and shall
include affirmative and defensive legal rights, as well as any other such legal assertions as fall
within the definition of Claim as set forth in Section 101(5) of the Bankruptcy Code having the
broadest possible meaning permitted thereunder,

       “Closing” means the consummation of the transactions contemplated herein in accordance
with Article X hereof.

       “Closing Date” means the date on which the Closing shall occur, as more extensively
discussed in Section 10.1 hereof.

      “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

          “Code” means the United States Internal Revenue Code of 1986, as amended.

          “Competitive Business” shall have the meaning ascribed thereto in Section 6.2(a) hereof.

          “Confidential Information” shall have the meaning ascribed thereto in Section 6.2(a)
hereof.

       “Contaminant” means any substances regulated under any Environmental Law as a
pollutant, Hazardous Substances, hazardous or toxic wastes, hazardous materials, or toxic
substances under any Environmental Law.

       “Contracts” means all contracts, leases, deeds, mortgages, licenses, Purchase Orders,
instruments, notes, commitments, undertakings, indentures, joint ventures and all other
agreements, commitments and legally binding arrangements, whether written or oral.

          “Contract Rejection Option” shall have the meaning ascribed thereto in Section 2.2(b)(ii)
hereof.

        “Cure Amount” shall mean the amounts, if any, necessary to cure all defaults, if any, and
to pay all actual pecuniary losses, if any, that have resulted from defaults under the Assumed
Contracts and the Assumed Leases.

          “Deposit” shall have the meaning ascribed thereto in Section 3.2(a) hereof.

       “DJR Contract” means that certain inventory offer dated August 3, 2020 and related
invoice with stated purchase and return terms between Seller and DJR Energy, LLC dated
September 23, 2020 for the supply of certain Inventory.

          “Disclosure Schedule” means, collectively, the various disclosure schedules hereto.

          “Eagle Pipe” shall have the meaning ascribed thereto in the Preamble of this Agreement.


                                                 -3-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 13 of 120




       “Effective Date” means the date of this Agreement as stated in the first paragraph hereof.

       “Employees” shall have the meaning ascribed thereto in Section 7.2 hereof.

       “Employee Benefit Plan” shall have the meaning ascribed thereto in Section 4.14 hereof.

        “Enduring Contract” means those certain invoices with stated purchase and return terms
between Seller and Enduring Resources, LLC dated July 24, 2020 and July 31, 2020 for the supply
of certain Inventory.

        “Environmental Costs and Liabilities” means all Losses from any Claim, by any Person,
whether based on contract, tort, or arising under or pursuant to any Environmental Law or a
Release of a Contaminant into the environment, including any Remedial Action, any Lien in favor
of any authority pursuant to any Environmental Law or any Order or agreement with any authority.

         “Environmental Law” means any Regulation which is related to or otherwise imposes
liability or standards of conduct concerning (a) relating to pollution (or the cleanup thereof) or the
protection of natural resources, endangered or threatened species, human health or safety, or the
environment (including ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture, use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge, transportation, processing,
production, disposal or remediation of any Hazardous Substances. The term “Environmental Law”
includes, without limitation, the following (including their implementing regulations and any state
analogs): the Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601
et seq.; the Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976, as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§
6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by the Clean Water
Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act of 1976, as amended,
15 U.S.C. §§ 2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986,
42 U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air Act
Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety and Health Act of
1970, as amended, 29 U.S.C. §§ 651 et seq.

       “ERISA” shall have the meaning ascribed thereto in Section 4.14(c) hereof.

       “Escrow” shall have the meaning ascribed thereto in Section 3.2(b) hereof.

       “Escrow Agent” shall have the meaning ascribed thereto in Section 3.2(a) hereof.

       “Escrow Agreement” shall have the meaning ascribed thereto in Section 3.2(a) hereof.

       “Executory Contracts” shall have the meaning ascribed thereto in Section 2.2(b) hereof.

       “Excluded Assets” shall have the meaning ascribed thereto in Section 2.3 hereof.

      “Excluded Contracts” shall mean any Contracts or obligations of Seller other than the
Assumed Contracts.
                                                 -4-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 14 of 120




        “Expense Reimbursement” means an amount equal to the reasonable out-of-pocket costs,
fees and expenses of Purchaser (including reasonable expenses of legal, financial advisory,
accounting and other similar costs, fees and expenses, including, but not limited to, the fees and
expenses of Arent Fox LLP as Purchaser’s legal counsel, and all filing fees) related to the
transactions contemplated by this Agreement; provided that the Expense Reimbursement shall not
exceed two and three-quarter percent (2.75%) of the proposed gross Purchase Price as of the
Effective Date, as reflected on Schedule 3.1.

         “Final Order” means an order of the Bankruptcy Court, in a form reasonably acceptable to
Purchaser: (a) as to which the parties hereto have waived all rights of appeal and have agreed, in
writing, to the finality thereof; or (b) as to which the time to appeal shall have expired and as to
which no appeal shall then be pending, or (c) if an appeal shall have been filed or sought, either (i)
no stay of the order shall be in effect or (ii) if such a stay shall have been granted by the Bankruptcy
Court, then (A) the stay shall have been dissolved or (B) a final order of the district court having
jurisdiction to hear such appeal shall have affirmed the order and the time allowed to appeal or to
seek review or rehearing thereof shall have expired and the taking or granting of any further
hearing, appeal or petition for certiorari shall not be permissible, and if a timely appeal of such
district court order or timely motion to seek review or rehearing of such order shall have been
made, any court of appeals having jurisdiction to hear such appeal or motion shall have affirmed
the lower court’s order upholding the order of the Bankruptcy Court and the time allowed to appeal
or to seek review or rehearing thereof shall have expired and the taking or granting of any further
hearing, appeal or petition for certiorari shall not be permissible.

       “Fixtures and Equipment” shall have the meaning ascribed thereto in Section 2.1(d) hereof.

        “Guarantee” means any guarantee or other contingent liability (other than any endorsement
for collection or deposit in the ordinary course of business), direct or indirect, with respect to any
Indebtedness or obligations of another Person, through a Contract or otherwise.

       “Hazardous Substances” includes oil and petroleum products, asbestos, polychlorinated
biphenyls and urea formaldehyde, and any other material classified as hazardous substances under
Environmental Laws.

       “Hired Employees” shall have the meaning ascribed thereto in Section 7.2 hereof.

        “Indebtedness” with respect to any Person means any obligation of such Person for
borrowed money, and in any event shall include (i) any obligation incurred for all or any part of
the purchase price of property or other assets or for the cost of property or other assets constructed
or of improvements thereto, (ii) accounts payable included in current liabilities and incurred in
respect of property purchased in the Ordinary Course of Business, (iii) the face amount of all letters
of credit issued for the account of such Person, (iv) obligations (whether or not such Person has
assumed or become liable for the payment of such obligation) secured by Liens, (v) capitalized
lease obligations, (vi) all Guarantees of such Person, (vii) all accrued interest, fees and charges in
respect of any Indebtedness, and (viii) all prepayment premiums and penalties, and any other fees,
expenses, indemnities and other amounts payable as a result of the prepayment and/or discharge
of any Indebtedness.


                                                  -5-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 15 of 120




       “Intellectual Property” shall have the meaning ascribed thereto in Section 2.1(b)

       “In Transit Inventory” shall have the meaning ascribed thereto in Section 2.1(a) hereof.

       “Inventory” shall have the meaning ascribed thereto in Section 2.1(a) hereto.

       “Inventory Valuation” shall have the meaning ascribed thereto in Section 3.4(a) hereof.

       “Lease Deposits” means any security deposits held or required under any Assumed Leases.

       “Leases” means all leases, subleases, licenses, concessions and other Contracts, including
all amendments, extensions, renewals, guaranties and other agreements with respect thereto.

        “Lien” means any security interest, lien, charge, mortgage, deed, assignment, pledge,
hypothecation, encumbrance, easement, restriction or interest of another Person of any kind or
nature.

         “Losses” mean all liabilities of every kind, losses, costs, claims, judgments, awards,
damages (including punitive, consequential and treble damages), penalties or expenses (including,
without limitation, reasonable attorneys’ fees and expenses and costs of investigation and
litigation), and also including any expenditures or expenses incurred to cover, remedy or rectify
any such Losses.

        “Material Adverse Effect” means a material adverse change or effect upon any of the
Acquired Assets, the Acquired Locations, the Assumed Contracts, or the operations, prospects,
condition (financial or otherwise) of the Business which shall have occurred and which (a) has or
will materially impaired the ability of Purchaser to carry on the Business after the Closing
substantially as such Business was conducted on the Effective Date, or (b) the ability of Seller to
perform its obligations under this Agreement or any of the Ancillary Documents; in each case,
other than to the extent that such materially adverse impact, change, or effect directly results from
(i) any change in general economic conditions in the industries or markets in which the Company
operates, (ii) national or international political conditions, including any engagement in hostilities,
whether or not pursuant to the declaration of a national emergency or war or the occurrence of any
military or terrorist attack, or (iii) the effect of any epidemic, pandemic or disease outbreak
(including Covid-19) except, in the case of clauses (i), (ii) or (iii) foregoing, to the extent such
event, circumstance, change, occurrence, development, fact or effect has a disproportionate impact
on Seller or the Business as compared to other participants in any of the industries or markets in
which the Company conducts its business.

       “Necessary Permits” shall have the meaning ascribed thereto in Section 4.12(a) hereof.

       “Offices” means Seller’s company Offices identified on Schedule 2.2 hereto.

       “Order” means any decree, order, injunction, rule, judgment, or consent of or by any court
or governmental authority.

       “Ordinary Course of Business” means from and after the Effective Date, and unless
provided otherwise herein, Seller shall have continued to operate the Business in the same manner
                                                 -6-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 16 of 120




as conducted on the Effective Date, and (i) without any liquidation, close out, going-out-of-
business or other deep discount sales at any of the Acquired Locations, (ii) in a manner consistent
with preserving the goodwill of the Business as a going concern for the benefit of Purchaser, and
(iii) otherwise in the ordinary course with respect to markdown and promotional activities in the
Business consistent with past practices in effect prior to filing of the Chapter 11 Case.

       “PBGC” shall have the meaning ascribed thereto in Section 4.14(d) hereof.

       “Permits” shall have the meaning ascribed thereto in Section 2.1(e) hereof.

       “Permitted Designee” shall have the meaning ascribed thereto in Section 12.10 hereof.

       “Person” means any corporation, partnership, joint venture, limited liability company,
organization, entity, authority or natural person.

       “Petition Date” means October 5, 2020.

       “Premises” shall have the meaning ascribed thereto in Section 4.15 hereof.

       “Proprietary Information” shall have the meaning ascribed thereto in Section 2.1(c) hereof.

        “Public Statement” means a communication in either oral or written form, such as a
statement or an announcement, made to the public at large either through a press release or other
similar communication, and does not include (i) communications between parties that are intended
to be private and not for public consumption, (ii) statements made in open court, (iii) statements
made in pleadings filed with a court, (iv) statements made during a deposition or court ordered
examination, and (v) statements made in responses to written discovery requests such as
interrogatories or admissions.

       “Purchase Orders” means those agreements by Seller to purchase merchandise that, if
owned by Seller on the Closing Date would constitute Inventory, in each case to the extent that
such agreements are included in Assumed Contracts under this Agreement.

       “Purchase Price” shall have the meaning ascribed thereto in Section 3.1 hereof.

       “Purchaser” shall have the meaning ascribed thereto in the Preamble of this Agreement.

       “Regulation” means any law, statute, regulation, ruling, rule or Order of, administered or
enforced by or on behalf of any governmental authority.

       “Rejected Leases” shall have the meaning ascribed thereto in Section 2.3(d) hereof.

        “Release” means any release, spill, emission, leaking, pumping, disposal, discharge,
dispersal or migration into the indoor or outdoor environment or into or out of any property or
assets (including the Acquired Assets) owned or leased by Seller as at the Closing Date, including
the movement of Contaminants through or in the air, soil, surface water, groundwater or property.



                                               -7-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 17 of 120




        “Remedial Action” means all actions required under any applicable Environmental Law to
(1) clean up, remove, treat or in any other way address Contaminants in the environment;
(2) prevent the Release or threat of Release or minimize the further Release of Contaminants so
they do not migrate or endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; or (3) perform pre-remedial studies and investigations and post-remedial
monitoring and care.

        “Sale Order” means that certain order(s) in substantially the form to be attached hereto as
Exhibit B, to be entered by the Bankruptcy Court in the Chapter 11 Case, as described in Section
8.11 of this Agreement, inter alia, approving the transactions contemplated by this Agreement.

       “Seller” shall have the meaning ascribed thereto in the Preamble of this Agreement.

       “Seller’s Knowledge” or words of similar meaning shall mean the knowledge of Jared
Light, Brandon Dewan, Adam Tesanovich, and Brian Garrett after reasonable inquiry of the
relevant employee or consultant reasonably expected by the foregoing Persons to be
knowledgeable regarding the subject matter of such inquiry.

       “Settlement Date” shall have the meaning ascribed thereto in Section 3.3(a).

        “Stalking Horse Notice” means the notice filed in the Chapter 11 Case pursuant to the Bid
Procedures Order designating Purchaser as the stalking horse bidder and seeking protections to the
extent permitted under the Bid Procedures Order.

         “Stalking Horse Order” means an order that is in form and substance acceptable to
Purchaser that identifies Purchaser as the stalking horse bidder with respect to the sale of the
Acquired Assets by Seller pursuant to the terms of this Agreement entered by the Bankruptcy
Court, which (i) in the event that no timely objections are filed with respect to the Stalking Horse
Notice and each of Seller and Purchaser determines that no supplements or amendments to the
terms of the Bid Procedures Order are required, such order shall be the Bid Procedures Order; or
(ii) in the event of a timely filed objection to the Stalking Horse Notice or that Purchaser and/or
Seller determines that a further amending or supplementing Order is required, such Order shall be
in the form of a separate Order to that effect entered by the Court.

        “Successful Bidder” shall have the meaning ascribed thereto in Section 11.1(f) hereof.

        “Taxes” means all taxes, charges, fees, duties, levies or other assessments, including,
without limitation, income, gross receipts, net proceeds, ad valorem, turnover, real and personal
property (tangible and intangible), sales, use, franchise, excise, value added, capital, license,
payroll, unemployment, environmental, customs duties, capital stock, disability, stamp, leasing,
lease, user, transfer, fuel, excess profits, occupational and interest equalization, windfall profits,
severance and employees’ income withholding and Social Security taxes imposed by the United
States or any other country or by any state, municipality, subdivision or instrumentality of the
United States or of any other country or by any other tax authority, and unemployment insurance
contributions, including all applicable penalties and interest, and such term shall include any
interest, penalties or additions to tax attributable to such Taxes.


                                                 -8-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 18 of 120




        “Tax Return” means any report, return or other information required to be supplied to a
taxing authority in connection with Taxes.

         A “third party” means any Person other than Seller, Purchaser, or any of their respective
affiliates.

       “Unassumed Liabilities” shall have the meaning ascribed thereto in Section 2.5 hereof.

       “Warehouses” means Seller’s warehouses identified on Schedule 2.2 hereto.

       “WARN Act” shall have the meaning ascribed thereto in Section 2.5 hereof.

       “XTO Claims” shall mean all Claims held by Seller adverse to XTO Energy Inc.

       1.2     Other Terms. Other terms may be defined elsewhere in the text of this Agreement
and, unless otherwise indicated, shall have such meaning through this Agreement.

       1.3     Other Definitional Provisions.

               (a)    The words “hereof,” “herein,” and “hereunder” and words of similar import,
when used in this Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.

               (b)      The terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.

                 (c)    References herein to a specific Section, Subsection, Exhibit or Schedule
shall refer, respectively, to Sections, Subsections, Exhibit or Schedules of this Agreement, unless
the express context otherwise requires.

               (d)     Wherever the word “include,” or “includes,” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation.”

                               ARTICLE II
          PURCHASE AND SALE; ASSUMPTION OF CERTAIN LIABILITIES

        2.1     Acquired Assets. Subject to the terms and conditions set forth in this Agreement,
at the Closing, Seller shall sell, assign, transfer and deliver to Purchaser or cause to be sold,
assigned, transferred and delivered to Purchaser’s designee, and Purchaser shall purchase, acquire
and take assignment and delivery of, the following assets owned by Seller or to which Seller has
an interest in on the Closing Date (wherever located) which relate to, and are necessary or useful
to the continuing operation of the Business, and all of Seller’s right, title and interest therein and
thereto on the Closing Date, free and clear of all Liens, Claims and encumbrances of whatever
kind or nature, but not including those assets specifically excluded in Section 2.3 hereof (all of the
assets to be sold, assigned, transferred and delivered to Purchaser hereunder shall be deemed
included in the term “Acquired Assets” as used herein):



                                                 -9-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 19 of 120




                (a)     All inventories, finished goods, raw materials, work in progress, parts, and
accessories of the Business (the “Inventory”) wherever located, regardless of whether located at
any Offices or Warehouses, and including merchandise which either has been delivered to a
customer location or Warehouse prior to the Closing, or is in transit to a Warehouse or customer
location prior to the Closing (“In Transit Inventory”). As of the Effective Date, all of the Inventory,
including at the Offices or Warehouses, and any In Transit Inventory, but excluding the
Boomerang Inventory and Centric Inventory, is identified in Schedule 2.1(a) hereto and the value
assigned to such Inventory that is to be paid by Purchaser hereunder is stated as the “Inventory
Valuation” on such Schedule 2.1(a);

                (b)     All right, title and interest in and to any and all intellectual property or other
general intangibles owned and utilized by Seller, including, without limitation, all proprietary and
licensed software and all contract rights relating thereto, Seller’s e-commerce tools (if any), all
trademarks and trade names, including “Eagle Pipe” and all goodwill associated therewith, all
copyrights, all telephone numbers of Seller, including all local telephone numbers and any “800”
or other toll free telephone numbers, all domain rights and internet website(s), including
“eaglepipe.net,” and names and marks, and the goodwill associated therewith, including without
limitation the registered trademarks and applications therefor set forth in Schedule 2.1(b) hereto
(collectively, the “Intellectual Property”);

               (c)     All proprietary information (“Proprietary Information”) in the possession,
custody and/or control of Seller, including, but not limited to, any and all customer, supplier, and/or
mailing and email lists, databases, know how, trade secrets, research, specifications, designs,
drawings, plans, processes, quality control protocols, specifications, technical information,
diagrams, and schedules as well as all other proprietary information in the possession, custody
and/or control of Seller affiliates associated with the Business. All Proprietary Information shall
be delivered to Purchaser in its present form;

                (d)    All (1) furniture, fixtures, furnishings, signage, computer equipment,
leasehold improvements, machinery, equipment, tools, owned vehicles, goods, and other tangible
personal property owned by Seller which is used or useful in the day-to-day operation or
maintenance of the Business at (i) the Warehouses (if any), and (ii) Seller’s Offices, including in
each case, but not limited to, any owned computer hardware and software and any furniture,
fixtures and/or equipment which are used or useful in the day-to-day operation or maintenance of
the Business (collectively, the “Fixtures and Equipment”), and (2) material and supplies (including
packaging, shipping, and storage tools and materials) located at any such locations;

              (e)     All licenses, permits, approvals, certificates of occupancy, authorizations,
operating permits, registrations, plans and the like applicable in any way to the Business at the
Acquired Locations and Offices to the extent the same are transferable by Seller to Purchaser set
forth in Schedule 2.1(e) hereto (“Permits”);

               (f)   Any and all rights of return, offsets, counterclaims (other than claims
described in Section 2.3(h) below), deductions and unpaid allowances with respect to those
vendors (1) from which the Inventory was acquired and (2) under Purchase Orders which are
included in Assumed Contracts;


                                                  -10-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 20 of 120




                (g)     All of Seller’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Acquired Assets; and

                 (h)    Except as described in Section 2.3(h) or Section 2.3(i) below, all rights to
or interests in any Claims of any nature available to or being pursued by Seller, whether arising by
way of counterclaim or otherwise whether known or unknown, contingent or non-contingent,
which shall expressly include (i) the XTO Claims, and (ii) the Claims arising exclusively under
Section 544-550 of the Bankruptcy Code (“Avoidance Actions”) out of any Assumed Contracts,
Inventory, Accounts, or continuing business relationship of the Seller’s Business or related to the
Acquired Assets, and in each case such assignment shall include the right and authority to settle,
resolve, and/or waive any such Claims in the Purchaser’s sole discretion;

                (i)    All accounts and accounts receivable, net of any and all returns, credits for
damaged and/or defective items, and disputed amounts, in each case in existence on the Closing
Date (collectively, “Accounts”). Schedule 2.1(i) hereto sets forth the obligor and the gross amount
collectible under each of the Accounts (the “Accounts Amount”) existing as of the Effective Date,
and Seller shall update such schedule immediately prior to the Closing Date to reflect the Accounts
existing as of such date;

                (j)     All prepaid assets, prepaid expenses, credits, refunds, rights of set-off or
recoupment, all customer deposits relating to customer orders, the Assumed Contracts, and the
Lease Deposits (collectively, the “Transferred Credits”) that exist as of the Effective Date or are
created for the benefit of Seller after the Effective Date;

               (k)   To the extent relating to the Business, all books, records, manuals,
information, computer files and similar materials, except for those records identified in Section
2.3(c) hereof;

                (l)    All rights and claims arising from the Enduring Contract and the DJR
Contract to collect any outstanding Accounts due thereunder, or, in the alternative to receive,
collect, reclaim, and hold any returned or unpaid Inventory that is subject to the Enduring Contract
or DJR Contract; and

               (m)     Such assets of the Seller not otherwise provided for in this Agreement
designated by Purchaser as Acquired Assets prior to or within thirty (30) days after Closing (which
may then include the Centric Inventory or the Boomerang Inventory if it is determined to be
available free and clear of liens and encumbrances) in each case at the value of such additional
assets of the Seller that is reasonably determined among the parties using the same or similar
valuation methodologies as employed under this Agreement or as otherwise agreed among the
parties and paid by Purchaser to Seller as an additional Purchase Price with respect to any such
additional designated assets.

        2.2      Assignment of Leases, Licenses, Contracts, and Purchase Orders. Schedule 2.2
sets forth a list of all material Contracts and all Leases to which Seller is a party, together with
estimated the Seller’s good faith estimate (on a vendor-by-vendor basis) as of the Effective Date
of the estimated Cure Amounts with respect to each counterparty to any of the Contracts and
Leases. Subject to the terms and conditions set forth in this Agreement, including, but not limited

                                               -11-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 21 of 120




to this Section 2.2, Seller will assign and transfer to Purchaser, effective as of the Closing Date,
all of Seller’s (a) right, title and interest in and to, and Purchaser will take assignment of, the
following rights and interests that are used in connection with, or relate primarily to the Business,
and (b) Seller’s obligations to pay to each counterparty of each Assumed Lease and the Cure
Amount for such Lease or Contract subject to the limits prescribed herein with such assignment
and transfer to thereafter be free and clear of any and all Liens, Claims and encumbrances of
whatever kind or nature (and the right, title and interest of Seller under all of the following shall
be deemed included in the term “Acquired Assets” as used herein):

               (a)    All Leases for the real property locations which constitute the Acquired
Locations, including the Warehouses and the Offices (the “Assumed Leases”), excluding those
leases which are not acquired by Purchaser as provided for in this Agreement or which are a
Rejected Lease; and

               (b)    Any and all Contracts and other contractual rights of Seller that are
executory in nature, concerning and/or necessary to the continued day-to-day operations or
maintenance of the Acquired Locations, the Warehouses, the Offices or the Business (the
“Executory Contracts”) that are designated to be acquired by Purchaser (the “Assumed Executory
Contracts”), together with those other Contracts that Purchaser designates to be assumed and
assigned to it, in each case (the “Assumed Contracts”), which shall expressly exclude those
Contracts, unexpired leases and other contractual rights (1) identified as Excluded Assets in
Section 2.3 hereof and (2) any Lease which is a vehicle lease; as each of same shall be designated
by Purchaser in the manner and at such times as are provided for herein; provided, however:

                      (i)     prior to the Effective Date, Seller has not rejected any Executory
Contracts, and shall not have rejected any Executory Contracts pending the exercise or non-
exercise by Purchaser of the Contract Rejection Option in accordance with the terms hereof; and

                        (ii)   Purchaser shall have the right by providing written notice to Seller
and the counter-party to an Executory Contract through and including the date that is three (3) days
prior to the final hearing to approve the Sale Order to determine whether or not to acquire any
Executory Contract by way of assumption and assignment from Seller pursuant to this Agreement
and consistent with the terms set forth in the Cure Notice provided to such counter-party (the
“Contract Rejection Option”).

        2.3     Excluded Assets. Notwithstanding anything to the contrary in this Agreement, the
following assets of Seller, as well as any other assets not defined as Acquired Assets, shall be
retained by Seller and are not being sold or assigned to Purchaser hereunder (all of the following
are referred to collectively as the “Excluded Assets”):

               (a)     Any capital stock held by Seller or any other affiliates of Seller;

               (b)     Subject to Section 2.1(i), Section 6.10, and Section 7.4, cash and cash
equivalents;

               (c)     Any and all company records related to this transaction;


                                                -12-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 22 of 120




               (d)     Any Contracts and/or Purchase Orders that do not constitute Assumed
Contracts pursuant to Section 2.2(b) hereof, including, without limitation, (i) leases for one or
more Acquired Locations but which are not assigned by Seller and assumed by Purchaser due to
failure to obtain approval in the Sale Order (“Rejected Leases”), (ii) Contracts relating to the
Rejected Lease locations, (iii) Leases for vehicles, and (iv) any other Contracts or Purchase Orders
not purchased and assumed by Purchaser under any provision of this Agreement, including,
without limitation, under Sections 2.2(b), 8.6, and 8.7;

               (e)     Any refunds or claims for refunds of income or company taxes;

               (f)     Any life insurance policies and proceeds thereof owned by Seller;

               (g)     Any governmental rebates or refunds due or which may become due to
Seller pursuant to any federal or state sales, customs or excise tax laws;

               (h)     All Claims (i) that constitute Avoidance Actions with respect to any
Excluded Contracts or business relationships not assumed by the Purchaser, and (ii) arising solely
under or related to any of the Excluded Assets;

               (i)   Such other items mutually agreed upon by Seller and Purchaser and
specified on Schedule 2.3(i) hereto;

            (j)     The Centric Claims, the Centric Inventory, the Boomerang Claims, and the
Boomerang Inventory; and

               (k)  The rights which accrue or will accrue to Seller under this Agreement and
the Ancillary Documents.

       2.4     Assumed Obligations. At the Closing, except as provided in Section 2.3 and/or in
Section 2.5 hereof, Purchaser shall assume, and agree to pay, perform, fulfill and discharge the
following additional obligations of Seller:

               (a)    Those obligations which are required to be performed after the Closing Date
under the Assumed Contracts and Assumed Leases from and after the date of the Closing;
provided, however, Seller shall pay the Cure Amounts due to any and all third parties to any
Assumed Executory Contracts and Assumed Leases, which Cure Amount, together with all
deficiencies in Lease Deposits under the Assumed Leases, shall be itemized by Seller prior to
Closing on Schedule 2.2 hereto, subject to the limitations contained in Section 3.4(b) hereof.

                (b)   Those obligations relating to accrued but unused vacation and sick leave
(but not any other compensation or benefits except as specified in Section 7.2) of Hired Employees
of Seller hired by Purchaser at Closing; provided, however, following the Closing, subject to
Section 7.2 hereof, Purchaser may establish such policies and procedures in respect of Hired
Employees as Purchaser shall deem appropriate, in its discretion.

              (c)     The obligations arising from the return of the DJR Inventory and the
Enduring Inventory, if such inventory is returned at the option of such counterparty pursuant to
the DJR Contract and the Enduring Contract, respectively.
                                               -13-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 23 of 120




        The obligations and liabilities set forth in this Section 2.4(a) - (c) are collectively defined
herein as the “Assumed Obligations.”

         2.5     No Other Liabilities Assumed. Other than the Assumed Obligations, Purchaser is
not assuming nor agreeing to manage, discharge, or otherwise be liable for, and shall be deemed
not to have assumed any liabilities or obligations of Seller. Seller acknowledges and agrees that
pursuant to the terms and provisions of this Agreement and under any Contracts, unexpired leases,
and other contractual rights of Seller, Purchaser will not assume any obligation of Seller, other
than the Assumed Obligations. In furtherance and not in limitation of the foregoing, neither
Purchaser nor any of its affiliates shall assume, and shall not be deemed to have assumed, other
than as specifically set forth in Article II hereof, any debt, Claim, obligation or other liability of
Seller or any of its affiliates whatsoever, including, but not limited to, (i) any Environmental Costs
and Liabilities for any act, omission, condition or event caused by or attributable to Seller to the
extent occurring or existing prior to the Closing Date, including without limitation all
Environmental Costs and Liabilities relating in any manner to Seller’s direct or indirect handling,
transportation or disposal of any Contaminants, (ii) any of Seller’s liabilities in respect of Taxes
accruing prior to or otherwise attributable to periods prior the Closing, which shall not be subject
to any proration under Section 3.5 hereof, (iii) any investment banking, financial advisory, brokers
or finders fees arising by reason of Seller’s dealings with brokers or other third parties, or other
liability of Seller for costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement, (iv) any Indebtedness, including any insurance payables and trade payables
and expenses arising prior to the Closing Date, (v) any obligations, liabilities, or Losses for Seller’s
Employees, officers, directors, managers, advisors, or consultants including severance,
termination pay, pension, profit sharing or any other Employee Benefit Plans, compensation or
retiree medical and other benefits and obligations, except to the extent otherwise provided in
Sections 2.4(b) and 7.2 hereof, or any obligation, Claim or amount under the Workers Adjustment
and Retraining Notification Act or similar state statutes or regulations (“WARN Act”), (vi) any
obligation or liability arising as a result of or whose existence is a breach of Seller’s
representations, warranties, agreements or covenants contained in this Agreement or otherwise,
(vii) any Excluded Assets, (viii) any Affiliate Obligations, (ix) any liability subject to compromise,
except to the extent same constitutes an Assumed Obligation, (x) any product liability or similar
Claim for injury to any person or property arising out of or based on a breach of the Seller’s
representations, warranties, or agreements, express or implied, failure to warn, label, or advise
customers of such risks, (xi) any recall, design defect or related Claims with respect to any products
manufactured or sold or any service performed by the Seller, (xii) rebates, allowances, deductions
and/or price discrepancies relating in any manner to products sold in pursuit of the Business prior
to the Closing Date and (xiii) any obligations or liabilities with regard to any unpaid Inventory
(whether such payments came due prior to, on or following the Petition Date) for which the
Purchaser is unable to reach a consensual resolution with the counterparty of such Inventory,
including any liabilities relating to any Inventory for which Seller has not fully paid all amounts
due with respect such Inventory that is presently held by Seller (collectively, “Unassumed
Liabilities”). Disclosure of any obligation or liability on any schedule to this Agreement shall not
create an Assumed Obligation or other liability of Purchaser, except where such disclosed
obligation has been expressly assumed by Purchaser as an Assumed Obligation in accordance with
the provisions of Article II hereof.


                                                 -14-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 24 of 120




        2.6     Right to Change Designations. Notwithstanding anything in this Agreement to the
contrary, Purchaser reserves the right to designate in one or more written notices to Seller (i) at
any time within sixty (60) days following the Closing Date, any Acquired Asset as an Excluded
Asset and (ii) at any time prior to the commencement of any auction carried out pursuant to the
Bid Procedures, any Excluded Contract as an Assumed Contract (it being understood and agreed
that such written notices shall be deemed to have automatically updated and revised the applicable
schedules hereto for all purposes of this Agreement); provided, however, that from and after the
Effective Date, any designation by Purchaser of any Acquired Assets as Excluded Assets or
Excluded Contracts shall not reduce the Purchase Price payable for the Acquired Assets.

                                     ARTICLE III
                             PURCHASE PRICE AND PAYMENT

        3.1     Purchase Price. Subject to the terms and conditions of this Agreement, the
aggregate consideration to be paid by Purchaser (the “Purchase Price”) in respect of, inter alia, the
Acquired Assets, the Assumed Leases and Assumed Contracts in cash paid pursuant to Section
3.2, and shall be comprised of the items set forth in the subsections below and the amounts
allocable to each such item as of the Effective Date is summarized on Schedule 3.1 hereto, subject
to adjustment as provided in this Agreement:

               (a)    The Inventory Valuation based on the payment of three hundred dollars per
ton as adjusted ($300/ton) and as such tonnage is reflected on Schedule 2.1(a) as of the Closing
Date, which expressly excludes the Boomerang Inventory, the Centric Inventory, DJR Inventory,
and the Enduring Inventory; plus

               (b)     The Accounts Amount as reflected on Schedule 2.1(i) as of the Closing
Date; plus

               (c)     The Cure Amounts to be paid by Purchaser pursuant to Section 6.8; plus

               (d)    With respect to each of the Enduring Contract and the DJR Contract, (i) the
assumption of the obligations resulting from the reversion of the DJR Inventory and/or the
Enduring Inventory and (ii) eighty-five percent (85%) of all payments made on account of the
balance of the Accounts during the stated payment period for each of the Enduring Contract and
DJR Contract (this item (e)(ii), the “AR Residual”); plus

                 (e)    An earn-out payment, equal to fifty (50%) of all pre-tax, net profit in excess
of an initial $2,000,000 that is earned by Purchaser from the sale of the Inventory during the twelve
(12) month period following the Closing, which shall not exceed $1,500,000 (the “Earn-Out”);
plus

               (f)     Purchaser’s assumption of the Assumed Obligations.

       3.2     Payment of Purchase Price; Deposit; Escrow.

              (a)    Within three (3) Business Days following entry of the filing of the Stalking
Horse Notice, Purchaser shall deliver by wire transfer of immediately available funds, the sum of
Four Hundred Thousand Dollars ($400,000) (the “Deposit”) to a third party financial institution
                                                -15-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 25 of 120




escrow agent (the “Escrow Agent”), which shall be held in escrow and deposited in a segregated,
interest-bearing account pursuant to the terms and provisions hereof and in accordance with the
terms and conditions of an escrow agreement by and among Seller, Purchaser, and the Escrow
Agent in the form to be attached as Exhibit A hereto (the “Escrow Agreement”). Subject to the
terms and conditions of Section 3.3 and Article XI, the Deposit and all interest accruing thereon
shall either be administered as the Adjustment Fund following the Closing, or, in the event that
this Agreement is terminated prior to a Closing, paid to Purchaser or Seller in accordance with
Article XI hereof. The Escrow Agent shall retain possession of the Deposit until delivery thereof
is permitted or required under the terms of the Escrow Agreement and this Agreement.

                 (b)    Upon the Closing, Escrow Agent shall retain the Deposit and such funds
together with any interest accrued thereon shall be held as an adjustment fund (the “Adjustment
Fund”) to be utilized for post-Closing adjustments and prorations, as provided in the balance of
this Article III. Pursuant to the terms of the Escrow Agreement, the Escrow Agent shall continue
to hold the Adjustment Fund in escrow pending disbursement as provided for herein and in any
Sale Order. Any funds deposited with the Escrow Agent hereunder shall be referred to as the
“Adjustment Fund.”

                (c)   At Closing, Purchaser shall pay to Seller by wire transfer of immediately
available funds the balance of the cash portion of the Purchase Price, less the Deposit already
delivered to the Escrow Agent, the AR Residual, and the Earn-Out.

                (d)     The AR Residual shall be paid by Purchaser to Seller within three (3)
business days following Purchaser’s receipt thereof. (For the avoidance of doubt, the AR Residual
shall not constitute a cash portion of the Purchase Price payable at Closing.)

              (e)     The Earn-Out shall be paid by Purchaser to Seller within thirty (30)
Business Days following the conclusion of the 12-month post-Closing earn-out period. (For the
avoidance of doubt, the Earn-Out shall not constitute a cash portion of the Purchase Price payable
at Closing.)

       3.3     Adjustment Fund.

                 (a)   The Escrow Agent shall hold for the Adjustment Fund, until any
adjustments to the Purchase Price provided for in Section 3.4 and prorations provided for in Section
3.5 have been made. The remainder of the Adjustment Fund, if any, shall be paid to Seller on the
Business Day that is one hundred (100) days after the Closing Date (the “Settlement Date”);
provided, however, that, if final determinations under Sections 3.4 or 3.5 have not been made, or
if final bills (for any items, charges or payments which are subject to adjustment out of the
Adjustment Fund) have not been received from the counterparties under the Assumed Leases and
Assumed Contracts prior to the Settlement Date, the parties shall make a good faith estimate of
any additional amounts to be deducted from the final payment due Seller and such estimated
amount shall be paid and remitted to Purchaser on the Settlement Date.

               (b)    From time to time following Closing, Purchaser may notify the Escrow
Agent (with a copy to Seller) that, pursuant to the adjustment and proration provisions of Section
3.4 or 3.5 of this Agreement, all or a portion of the Adjustment Fund is payable to Purchaser.

                                               -16-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 26 of 120




Purchaser may provide such notice to Escrow Agent with respect to an item to be paid by Purchaser
directly, which is partially attributable to Purchaser and partially attributable to Seller. Within ten
(10) days of receipt of such notice, if Escrow Agent has received no objection from Seller, it shall
distribute to Purchaser from the Escrow the amount specified in such notice.

               (c)     Any offsetting amounts resulting from the adjustments set forth in Section
3.4 or the prorations set forth in Section 3.5 shall be netted, to the extent feasible. Any disputes
between Purchaser and Seller regarding calculation of adjustments under this Agreement and
payments to be made from the Adjustment Fund shall be resolved by the mechanism provided for
in Section 3.5 hereof.

       3.4     Adjustments to Purchase Price. The Purchase Price is subject to adjustment as
follows:

                (a)    The Inventory Valuation set forth on Schedule 2.1(a) directly reflects the
total Inventory purported to be held free and clear of all Liens and encumbrances by Seller as of
the Effective Date. The Inventory and Inventory Valuation will be reviewed and adjusted
immediately prior to the Closing to account for any Inventory that have been sold, transferred, or
that cannot be sold free and clear of Liens on the Closing Date. During the period between the
Effective Date and the Closing Date, either Seller or Purchaser may initiate an audit of the
Inventory Valuation (an “Inventory Audit”) to determine the precise amount of the Inventory
identified on Schedule 2.1(a) and to update that schedule, as needed, prior to the Closing Date.
Upon the conclusion of the Inventory Audit, if the Inventory (measured in tons) as determined by
the Inventory Audit differs from the Inventory, as adjusted for recorded sales or transfers that have
otherwise been credited against Inventory Valuation and the Purchase Price, by two percent (2%)
or more (the “Audit Threshold”), then the parties agree to adjust the Inventory and the
corresponding Inventory Valuation by an amount equal to the change in value of the Inventory.
The party initiating the Inventory Audit shall pay the full cost of the Inventory Audit if the Audit
Threshold is not met; the parties shall equally share the cost of the Inventory Audit if the Audit
Threshold is met, and Purchaser share thereof may be deducted from the Purchase Price.

                (b)     At any time prior to the Closing Date, Purchaser may designate a list of
Assumed Executory Contracts pursuant to the terms of the Sale Order and the Cure Amounts
associated with each such Assumed Executory Contract. The Cure Amounts and any amounts
paid to restore any deficiencies in Lease Deposits under Assumed Leases up to a maximum amount
equal to the Cure Cap shall be paid by Purchaser to the counter-party to the Assumed Executory
Contracts prior to the Closing from its own funds. The balance of any Cure Amounts to be paid
to counter-parties to any Assumed Executor Contracts shall be paid from the portion of the
Purchase Price deliverable by Purchaser at the Closing, and any Claims arising under the Assumed
Executory Contracts prior to the Closing Date shall be paid to the counter-party to such Assumed
Executory Contract and thereafter be deemed to be fully satisfied.

               (c)     At any time following the Closing, but prior to the Settlement Date, to the
extent Purchaser is required to as a condition of the full and prompt assignment of any rights under
an Assumed Contract and actually pays any additional amounts constituting Cure Amounts or to
restore any deficiencies in Lease Deposits under Assumed Leases in excess of the Cure Cap,
Purchaser shall be entitled to notify the Escrow Agent as provided in Section 3.3(b) above to obtain
                                                 -17-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 27 of 120




reimbursement from the Adjustment Fund for such additional amounts expended by it as Cure
Amounts or Lease Deposits.

               (d)      An amount equal to up to eighty-five percent (85%) of the value of any
Accounts that are not collected within ninety (90) days following the Closing shall be reimbursed
to Purchaser from the Adjustment Fund upon Purchaser’s written request to Escrow Agent (with
a copy to Seller) prior to the Settlement Date.

                 (e)    An amount equal to the value of any Losses incurred by Purchaser or its
affiliates arising from (1) any inaccuracy in or breach of any of the representations or warranties
of the Seller contained in this Agreement or in any documents delivered by Seller herewith; or (2)
any breach or non-fulfillment of any covenant of Seller.

        3.5      Prorations. Except as otherwise provided in this Agreement with respect to items
allocable exclusively to Seller or Purchaser, to the extent that any of the items listed below in this
Section 3.5 are paid by Seller prior to the Closing or are payable by Purchaser or Seller after the
Closing Date, such items shall be apportioned as of the Closing Date such that (a) Seller shall be
liable for that portion of such of the allocable costs relating or attributable to periods prior to the
Closing Date; and (b) Purchaser shall be liable for that portion of the allocable costs relating or
attributable to periods on or after the Closing Date. Prior to the Closing, the parties shall schedule
and pro-rate the expenses and costs outlined in this Section 3.5, and such prorations of expenses
shall be adjustments to the cash portion of the Purchase Price paid at the Closing. Should any
amounts to be prorated not have been finally determined on the Closing Date, a mutually
satisfactory estimate of such amounts made on the basis of Seller’s records shall be used as a basis
for settlement at Closing, and the amount finally determined will be prorated as of the Closing
Date and appropriate settlement made as soon as practicable after such final determination, with
final settlement to be made no later than the Settlement Date. If as a result of any such settlement
in accordance with the preceding sentence Purchaser is owed an amount from Seller, Purchaser
shall have the right in its sole discretion to be reimbursed for such amount from the Adjustment
Fund. The items to be prorated in accordance with this Section 3.5 shall include, without
limitation: (x) lease payments under Assumed Leases for the month in which the Closing occurs;
(y) insurance premiums of any policies acquired by Purchaser at Closing; and (z) any and all other
expenses customarily subject to proration in connection with the sale and purchase of assets and
not otherwise provided for herein. Seller and Purchaser agree to furnish each other with such
documents and other records as each party reasonably requests in order to confirm all adjustment
and proration calculations made pursuant to this Section 3.5. The proration and adjustment process
provided in this Section 3.5 shall also include an adjustment of cash received by Purchaser or
Seller (as the case may be) to which the other is entitled pursuant to the provisions of Sections
2.1(i) and 2.3(b) above.

        3.6     Procedure for Purchase Price Calculation and Payment. Purchaser shall prepare a
written schedule as soon as practicable after the Closing setting forth the calculation of the
Purchase Price as provided for in this Article III. Seller and Purchaser hereby agree to use their
diligent, good faith efforts to effectuate and finalize the calculation of the adjustments
contemplated by this Article III within thirty (30) days following the Closing Date, to the extent
information is available as of such date, and in no event later than the Settlement Date. In the event
that the calculation of all such adjustments have not been finalized and effectuated within fifteen
                                                 -18-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 28 of 120




(15) days after the expiration of the relevant calculation period, either party may submit the matter
to the Bankruptcy Court for resolution.

         3.7     Further Assurances. From time to time after the Closing and without further
consideration, (a) Seller, upon the request of Purchaser and at Seller’s expense, shall execute and
deliver such documents and instruments of conveyance and transfer as Purchaser may reasonably
request in order to consummate more effectively the purchase and sale of the Acquired Assets as
contemplated hereby and to vest in Purchaser title to the Acquired Assets transferred hereunder,
provided that (i) Seller shall not be required to execute or deliver any document or instrument
pursuant to this Section 3.7 which includes any provision(s) which impose obligations upon Seller
which are greater than those imposed upon Seller under the other provisions of this Agreement,
the Ancillary Documents, the Sale Order, or the documents executed pursuant hereto, and (ii) in
no event shall Seller be required to incur any material cost or expense in the performance of its
obligations under this Section 3.7 (it being understood that Purchaser shall in any event be entitled
to require Seller to take such action as Seller would otherwise be required to take pursuant to this
Section 3.7 but for the cost thereof by providing to Seller the amount Seller reasonably anticipate
incurring in excess of immaterial costs and expenses of taking such action), and (b) Purchaser,
upon the request of Seller and at Purchaser’s expense, shall execute and deliver such documents
and instruments of assumption as Seller may reasonably request in order to confirm Purchaser’s
liability for the obligations under the Assumed Obligations or otherwise more fully consummate
the transactions contemplated by this Agreement; provided that (i) Purchaser shall not be required
to execute or deliver any document or instrument pursuant to this Section 3.7 which includes any
provision(s) which impose obligations upon Purchaser which are greater than those imposed upon
Purchaser under the other provisions of this Agreement or the documents executed pursuant hereto,
and (ii) in no event shall Purchaser be required to incur any material cost or expense in the
performance of its obligations under this Section 3.7 (it being understood that notwithstanding the
foregoing, Seller shall in any event be entitled to require Purchaser to take such action as Purchaser
would otherwise be required to take pursuant to this Section 3.7 but for the cost thereof by
providing to Purchaser the amounts Purchaser reasonably anticipates incurring in excess of
immaterial costs and expenses in taking the action).

                                ARTICLE IV
                 REPRESENTATIONS AND WARRANTIES OF SELLER

       Seller represents and warrants to Purchaser as of Effective Date and the Closing Date, as
follows:

        4.1     Due Incorporation; Good Standing. Eagle Pipe is a limited liability company duly
formed under the laws of the State of Texas, and is in good standing thereunder as of the Effective
Date and as of the Closing Date. Subject to the Bankruptcy Code, Eagle Pipe has full power and
authority to own, use and lease its properties and to conduct its Business as such properties are
owned, used or leased and as such Business is currently conducted. Eagle Pipe is qualified to do
business as a foreign corporation and is in good standing in each jurisdiction in which such
qualification is required except where the failure to so qualify would have a Material Adverse
Effect.



                                                -19-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 29 of 120




        4.2     Authority; No Violation. Subject to the Sale Order and the Bankruptcy Code, Seller
has all requisite company power and authority to enter into this Agreement and to carry out the
transactions contemplated hereby, and the execution, delivery and performance of this Agreement
by Seller shall be duly and validly authorized and approved by all necessary company action.
Subject to the approval and entry of the Sale Order by the Bankruptcy Court, this Agreement shall
constitute the legal and binding obligation of Seller, enforceable against Seller in accordance with
its terms. Subject to the approval and entry of the Sale Order by the Bankruptcy Court, the entering
into of this Agreement, and the consummation by Seller of the transactions contemplated hereby,
will not (a) violate the provisions of any applicable federal, state or local laws, (b) violate any
provision of Seller’s Certificate of Formation or its governing documents and agreements, or (c)
except as set forth in Schedule 4.2 attached hereto, violate any provision of, or result in a default
or acceleration of any obligation under, or result in any change in the rights or obligations of Seller
under, any Lien, Contract, agreement, license, lease, instrument, indenture, order, arbitration
award, judgment, or decree to which Seller is a party or by which it is bound, or to which any
property of Seller is subject that will not otherwise be stayed or discharged upon entry of the Sale
Order by the Bankruptcy Court or otherwise pursuant to the Chapter 11 Case.

        4.3     Consents. To Seller’s Knowledge, formed after reasonable inquiry, except for
consents, approvals or authorizations of, or filings with the Bankruptcy Court, no notice to, filing
with, authorization of, exemption by, or consent of any governmental authority is required in order
for Seller to consummate the transactions contemplated hereby.

        4.4      Title to and Condition of Properties. At and as of the Closing Date, Seller will have
good and marketable title to, or a valid leasehold or license interest in, and will have, subject to
the entry of the Sale Order for which no stay has been obtained, the right to sell, convey, transfer,
assign and deliver to Purchaser, free and clear of all Liens, Claims, interests and encumbrances of
whatever kind or nature, the Acquired Assets, including, but are not limited to, the Assumed Leases
the Assumed Contracts. At and as of the Closing Date, the Bill of Sale and the Assignment and
Assumption will be effective to vest in Purchaser good and valid record and marketable title to the
Acquired Assets, including, but not limited to, the Assumed Leases, the Assumed Contracts and
all of Seller’s Inventory. As of the Closing Date, Seller will have good and marketable title to,
and will have the right to sell, convey, transfer, assign and deliver to Purchaser its interest in the
Proprietary Information. Following the Closing, Seller shall advise any warehouseman, bailee, or
agent with possession of any Acquired Assets of the transaction contemplated hereby and of the
Sale Order effectuating it, and, upon request of Purchaser, cause such persons to transfer
possession of such Acquired Assets to Purchaser. The Acquired Assets represent all the assets of
Seller and its affiliates used or useful in the Business, and no affiliate of Seller presently possesses
or controls holds any such assets.

       4.5     Contracts. To Seller’s Knowledge, formed after reasonable inquiry, incorporated
into Schedule 2.2 hereof is a true and complete list of all Contracts and Leases that are material to
the Business (i.e., Contracts under which Seller would be required to pay or be paid $10,000 or
more annually to or from another party) as of the Effective Date to which a Seller is party and
which relates primarily to the Business, or to which any of the Acquired Assets or Assumed
Obligations are subject. Except as may have occurred solely as a result of the commencement of
the Chapter 11 Cases, each of the Assumed Contracts is in full force and effect and there are no
material defaults thereunder on the part of any other party thereto which are not subject to an
                                                 -20-
AFDOCS/22996992.14
        Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 30 of 120




automatic stay, and the Seller is not in default in any material respect in the performance,
observance or fulfillment of any of its obligations, covenants or conditions contained in any
Assumed Contract to which it is a party or by which it or its property is bound which are not subject
to an automatic stay. Each Assumed Contract was entered into at arm’s length and in the Ordinary
Course of Business and, subject to the Sale Order and the assignment of each Assumed Contract
by the applicable Seller in accordance with applicable Law, is a valid and binding obligation of
the Seller and the other parties thereto and is in full force and effect in accordance with its terms.

         4.6    Brokers. Except as set forth on Schedule 4.6, Seller has incurred no liability to any
broker, finder or agent with respect to the payment of any commission regarding the consummation
of the transactions contemplated hereby.

         4.7    Operational Matters.

                (a)     Seller has maintained its pricing files relating to the Business in the
Ordinary Course of Business, and prices charged to its customers for goods are the same in all
material respects as set forth in such pricing files for the periods indicated therein. All pricing files
and records requested by Purchaser relative to the Inventory have been and will continue to be
made available to Purchaser. All such pricing files and records requested by Purchaser and agreed
to be supplied by Seller are and shall continue to be true and accurate in all material respects as to
the actual cost to Seller for purchasing the goods referred to therein and as to the selling price to
the public for such goods as of the dates and for the periods indicated therein.

                (b)     Seller shall ticket or mark all items of Inventory received at the Acquired
Locations and any Warehouse or distribution center after the Effective Date but prior to the Closing
Date in a manner consistent with similar inventory located thereat and in accordance with Seller’s
historic practices and policies relative to pricing and marking of Inventory.

               (c)    Seller shall not have intentionally taken, and shall not intentionally take
through and including the Closing Date, any actions to increase the cost of operating the Business,
including, without limitation, increasing salaries or other amounts payable to Employees.

                (d)    Seller shall not have intentionally taken, and shall not intentionally take
through and including the Closing Date, any actions to decrease the value of the Acquired Assets
prior to the Closing Date.

                (e)     Seller shall be current on all obligations incurred by it following the Petition
Date;

              (f)     Seller has and shall continue through and including the Closing Date to
operate the Business in the Ordinary Course of Business.

               (g)    To Seller’s Knowledge the amounts reflected on Schedule 2.2 reflect the
aggregate amount of Cure Amounts and any deficiencies in Lease Deposits under the Assumed
Leases that Seller would be obligated to pay for its pre-assumption arrears under the Contracts.

       4.8      Inventory. As of the Effective Date and as at the Closing, (i) Seller’s books and
records fairly and accurately reflect and represent the Inventory in the possession of Seller, and
                                                  -21-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 31 of 120




the sales of Inventory, (ii) Seller has not taken any actions outside of the Ordinary Course of
Business (including, without limitation, pursuant to any sale, promotion, discount or any other
offer outside the Ordinary Course of Business) to reduce in any way the aggregate value of the
Inventory, (iii) the Inventory is in warrantable and saleable condition, (iv) there have not been any
atypically large purchases, sales, or transfers of Inventory Outside the Ordinary Course of
Business, except those identified on Schedule 4.8 hereto, and (v) there has not otherwise been any
depletion of or damage to the Inventory due to any event or occurrence not within the Ordinary
Course of Business of Seller. To Seller’s Knowledge, all Inventory and all merchandise that is the
subject of Seller’s Purchase Orders is in compliance in all material respects with all applicable
U.S. federal, state, or local product safety laws, rules and standards, and customs regulations where
applicable, and has or will be manufactured and produced in conformity with all applicable U.S.
federal, state, or local child labor and other similar laws, rules and standards.

        4.9     Accounts. The Accounts reflected on Schedule 2.1(i) hereto as of the Effective
Date and the accounts receivable of Seller arising prior to the Closing Date and reflect on such
Schedule 2.1(i) as updated immediately prior to the Closing (a) have arisen from bona fide
transactions entered into by Seller involving the sale of goods or the rendering of services in the
Ordinary Course of Business, (b) constitute only valid, undisputed Accounts of Seller, (c) are not
subject to claims of set-off or other defenses or counterclaims asserted by any obligor, and (d) have
not been accelerated, discounted, deferred, or adjusted by Seller outside the Ordinary Course of
Business.

        4.10 Employees. The information regarding the employees currently employed at the
Acquired Locations and the Offices, including compensation, bonus, benefit, length of service and
other terms of employment for such employees, provided by Seller to Purchaser prior to the
Effective Date, is true and complete as of the Effective Date. Seller is not a party to any collective
bargaining agreement covering any of the Employees of the Business and no labor union represents
any such Employees.

        4.11 Intellectual Property. The trade names, servicemarks, assumed names, trademarks
and trademark applications set forth in Section 2.1(b) are the only trade names, servicemarks,
assumed names, trademarks and trademark applications that are currently used in the Business by
Seller. To Seller’s Knowledge, the use of the Intellectual Property by Seller in the manner
currently used by Seller does not require the consent of any other Person. The Intellectual Property
is either owned by Seller or is licensed to Seller and Seller has a legal right to use it in the manner
used by Seller, and, upon approval and entry of the Sale Order by the Bankruptcy Court, the
Intellectual Property owned by Seller may be transferred by Seller to Purchaser, free and clear of
any Liens. Seller has not granted any third party any license or right to use the Intellectual Property
and, to the Seller’s Knowledge, no other Person has an interest in or a right or license to use, or
the right to license any other Person to use any of the Intellectual Property owned by Seller. There
are no Claims of any other Person pertaining thereto which have been received by Seller and no
proceedings have been instituted, are pending or, to the Seller’s Knowledge, threatened, which
challenge Seller’s rights in respect thereof. To Seller’s Knowledge, none of the Intellectual
Property owned by Seller is being infringed by another Person or is subject to any outstanding
order, decree, ruling, charge, injunction, judgment or stipulation. No Claim is pending or, to the
Seller’s Knowledge, threatened charging Seller with infringement of any adversely held
proprietary or intellectual property right.
                                                 -22-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 32 of 120




       4.12    Compliance with Laws.

                (a)    Seller has all licenses, permits, franchises, orders, approvals, accreditations,
written waivers and other authorizations as are reasonably necessary in order to enable it to own
and conduct the Business as currently conducted and to occupy and use its real and personal
properties (“Necessary Permits”). To Seller’s Knowledge, no registration, filing, application,
notice, transfer, consent, approval, order, qualification, waiver or other action of any kind is
required by virtue of the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby to effect the transfer to Purchaser of such Necessary Permits.
Seller is in compliance with the terms and conditions of all Necessary Permits.

                (b)     Seller has conducted and is conducting the Business in material compliance
with applicable federal, state, local and foreign laws, statutes, ordinances, regulations, rules or
orders or other requirements of any governmental, regulatory or administrative agency or authority
or court or other tribunal relating to it to which Seller may be subject. Seller is not now charged
with, and, to the Seller’s Knowledge, is not now under investigation with respect to, any possible
material violation of any applicable law, statute, ordinance, regulation, rule, order or requirement
relating to any of the foregoing, and Seller is current in the filing of all material reports required
to be filed with any governmental, regulatory or administrative agency or authority.

        4.13 Taxes. Seller has filed all Tax Returns that it was required to file. All such Tax
Returns were, when filed, correct and complete in all material respects. All Taxes due and payable
by Seller currently have been paid (whether or not shown on any Tax Return). Seller currently is
not the beneficiary of any extension of time within which to file any such Tax Return. No Claim
has been made by an authority in a jurisdiction where Seller does not file Tax Returns that it is or
may be subject to the imposition of any Tax by that jurisdiction. Seller has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or owing to any
employee, consultant, independent contractor, creditor, shareholder, or other third party. Seller is
not aware of any dispute or Claim concerning any liability for Taxes. Seller has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time with respect to a tax
assessment or deficiency.

       4.14    Employee Benefit Plans.

                (a)    Except for the arrangements set forth on Schedule 4.14(a) attached hereto,
Seller does not now maintain or contribute to, nor has in the current or preceding six (6) calendar
years maintained or contributed to, any pension, profit-sharing, deferred compensation, bonus,
stock option, share appreciation right, employee stock ownership, severance, group or individual
health, dental, medical, life insurance, survivor benefit, or similar plan, policy or arrangement,
whether formal or informal, for the benefit of any director, officer, consultant or employee,
whether active or terminated, of Seller. Each of the arrangements set forth on Schedule 4.14(a)
attached hereto is hereinafter referred to as an “Employee Benefit Plan”.

               (b)    Seller has heretofore delivered to Purchaser true, correct and complete
copies of each Employee Benefit Plan of Seller and, and with respect to each such Employee
Benefit Plan (i) any associated trust, custodial, insurance or service agreements, (ii) any annual
report, actuarial report, or disclosure materials (including specifically any summary plan

                                                 -23-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 33 of 120




descriptions) submitted to any governmental agency or distributed to participants or beneficiaries
thereunder in the current or any of the three (3) preceding calendar years and (iii) the most recently
received IRS determination letters and any governmental advisory opinions or rulings.

                (c)     Except as set forth on Schedule 4.14(c), each Employee Benefit Plan is and
has heretofore been maintained and operated in compliance in all material respects with the terms
of such Employee Benefit Plan and with the requirements prescribed (whether as a matter of
substantive law or as necessary to secure favorable tax treatment) by any and all laws statutes,
governmental or court orders, or governmental rules or regulations in effect from time to time,
including, but not limited to, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and the Code and applicable to such Employee Benefit Plan. Each Employee Benefit
Plan which is intended to qualify under Section 401(a) of the Code has been determined to be so
qualified by the IRS and nothing has occurred since the date of the last such determination which
has resulted or is likely to result in the revocation of such determination.

                (d)     Except as set forth on Schedule 4.14(d) hereto: (i) there is no pending or
threatened legal action, proceeding or investigation, other than routine claims for benefits,
concerning any Employee Benefit Plan or, to the Seller’s Knowledge, any fiduciary or service
provider thereof and, to the Seller’s Knowledge, there is no basis for any such legal action or
proceeding; (ii) no liability (contingent or otherwise) to the Pension Benefit Guaranty Corporation
(“PBGC”) or otherwise under Title IV of ERISA has been or could reasonably be expected to be
incurred by either Seller (other than insurance premiums satisfied in due course); and (iii) no
reportable event, or event or condition which presents a material risk of termination by the PBGC,
has occurred with respect to any Employee Benefit Plan, or any retirement plan of an affiliate (as
defined in Section 4.14(a)) of Seller, which is subject to Title IV of ERISA.

               (e)   No Employee Benefit Plan is a multiemployer plan. For purposes of this
Section 4.14, “multiemployer plan” is defined in Section 4001(a)(3) of ERISA, and “affiliate”
means any entity which under Section 414 of the Code is treated as a single employer with Seller.

               (f)    Seller has paid and will continue to pay subject to any applicable Orders of
the Bankruptcy Court, through the Closing Date, (i) all self-insured or self-funded employee
benefit programs for Employees of the Business, including health and medical benefits and
insurance and all proper claims made in accordance with such programs, (ii) all casualty, liability,
workers’ compensation and other insurance premiums, and (iii) all applicable employment Taxes.

        4.15 Customers and Suppliers. The Seller has not received any notice, and has no reason
to believe, that any material customer, vendor or suppliers has or intends to cease, reduce,
materially alter its relationship with Seller.

        4.16 Environmental Matters. Except as described in Schedule 4.16, (a) Seller has not
generated, used, stored, treated or disposed of any Hazardous Substances (as defined below), other
than cleaning and/or office supplies used in the Ordinary Course of Business, except in material
compliance with all applicable Environmental Laws; (b) Seller has not transported nor has it
arranged or contracted with any party for the transportation, storage, treatment or disposal of any
Hazardous Substances, except in material compliance with all applicable Environmental Laws; (c)
Seller, the operation of the Business, and any real property that Seller owns, leases or otherwise

                                                -24-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 34 of 120




occupies and uses in connection with the operation of the Business (the “Premises”) are in material
compliance with all applicable Environmental Laws; and orders or directives of any governmental
authorities having jurisdiction under such Environmental Laws, including, without limitation, any
Environmental Laws or orders or directives with respect to any cleanup or remediation of any
release or threat of release of Hazardous Substances; and (d) Seller has not received any citation,
directive, letter or other written communication or any written notice of any proceedings or Claims,
from any Person, entity or governmental authority arising under Environmental Laws with respect
to the Premises, or the conduct of its operation of the Business, nor is it aware of any basis therefor.
Seller has obtained and is maintaining in full force and effect all permits, licenses and approvals
required by any Environmental Laws applicable to the Premises and Seller’s business operations
conducted thereon, and is in material compliance with all such permits, licenses and approvals,
except for such permits, licenses and approvals, the absence of which would not, or such
noncompliance with which would not, either individually or in the aggregate, have a Material
Adverse Effect. Except as described in Schedule 4.16, to Seller’s Knowledge, Seller has not
caused or allowed a release, or a threat of release, of any Hazardous Substances on the Premises.

        4.17 Litigation. Except as disclosed on Schedule 4.17 attached hereto, (a) there is no
Claim pending or, to the Seller’s Knowledge, threatened by, against, affecting or regarding the
Acquired Assets or Seller at law or in equity before any federal, state, local or foreign court or any
other governmental or administrative agency or tribunal or any arbitrator or arbitration panel which
would reasonably be expected to have a Material Adverse Effect thereon, and (b) there are no
judgments, orders, rulings, charges, decrees, injunctions, notices of violation or other mandates
against or affecting the Acquired Assets which would have a Material Adverse Effect thereon.

                                ARTICLE V
               REPRESENTATIONS AND WARRANTIES OF PURCHASER

       Purchaser represent and warrant to Seller as of the Effective Date as follows:

        5.1     Purchaser’s Organization; Good Standing. Purchaser is a New York corporation
duly incorporated, validly existing and in good standing under the laws of the State of New York,
with full power and authority to own, use or lease its properties and to conduct its business as such
properties are owned, used or leased and as such business is currently conducted.

        5.2     Purchaser’s Authority; No Violation. Purchaser has all requisite corporate power
and authority to enter into this Agreement and to carry out the transactions contemplated hereby,
and the execution, delivery and performance of this Agreement by Purchaser shall be duly and
validly authorized and approved by all necessary limited liability company action. This Agreement
shall constitute the legal and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except that the enforceability hereof may be subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally and that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding may be brought. Subject to the approval and entry of the Sale Order
by the Bankruptcy Court, the entering into of this Agreement, and the consummation by Purchaser
of the transactions contemplated hereby, will not (a) violate the provisions of any applicable
federal, state or local laws, (b) violate any provision of Purchaser’s certificate of organization or
                                                 -25-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 35 of 120




operating agreement, or (c) except as set forth in Schedule 5.2 attached hereto, violate any
provision of, or result in a default or acceleration of any obligation under, or result in any change
in the rights or obligations of Purchaser under, any Lien, Contract, instrument, indenture, order,
arbitration award, judgment, or decree to which Purchaser is a party or by which it is bound, or to
which any property of Purchaser is subject that will not otherwise be stayed or discharged upon
entry of the Sale Order by the Bankruptcy Court or otherwise pursuant to the Chapter 11 Case.

       5.3     Consents, Approvals or Authorizations. To the best of Purchaser’s knowledge,
formed after reasonable inquiry, except for consents, approvals or authorizations of, or filings with
the Bankruptcy Court, no notice to, filing with, authorization of, exemption by, or consent of any
governmental authority is required in order for Purchaser to consummate the transactions
contemplated hereby.

       5.4    Brokers. Purchaser has incurred no liability to any broker, finder or agent with
respect to the payment of any commission regarding the consummation of the transactions
contemplated hereby.

        5.5    Litigation. There are no actions pending or, to the knowledge of Purchaser,
threatened that question the validity of this Agreement or that could reasonably be expected to
have a Material Adverse Effect on Purchaser or on the consummation of the transactions
contemplated by this Agreement.

                                  ARTICLE VI
                     COVENANTS OF SELLER AND/OR PURCHASER

        6.1     Consents and Approvals. Subject to the provisions of Section 3.7 above, Seller and
Purchaser shall each use their commercially reasonable best efforts (a) to obtain all consents and
approvals, as reasonably requested by Purchaser and Seller, to more effectively consummate the
purchase and sale of the Acquired Assets and the assumption and assignment of the Assumed
Contracts, Assumed Leases, and Assumed Obligations, as applicable, together with any other
necessary consents and approvals to consummate the transactions contemplated hereby, (b) to
make, as reasonably requested by Purchaser and Seller, all filings, applications, statements and
reports to all authorities which are required to be made prior to the Closing Date by or on behalf
of Purchaser and/or Seller or any of their respective affiliates pursuant to any applicable Regulation
in connection with this Agreement and the transactions contemplated hereby, and (c) to obtain, as
reasonably requested by Purchaser and Seller, all required consents and approvals (if any) to assign
and transfer the Permits to Purchaser at Closing and, to the extent that one or more of the Permits
are not transferable, to obtain replacements therefor; provided that Seller shall not be required to
make any filing in connection with the transfer of a Permit or take any other action required by
this sentence unless Purchaser advances any and all fees and other charges imposed by any
applicable authority or other Person in connection with such filing, transfer or other requested
action. Subject to the provisions of Section 3.7 and this Section 6.1, in the event that certain Permits
are not transferable or replacements therefor are not obtainable on or before the Closing, but such
Permits are transferable or replacements therefor are obtainable after the Closing, Purchaser and
Seller shall continue to use such reasonable efforts in cooperation with the other after the Closing
as may be required to obtain all required consents and approvals to transfer, or obtain replacements


                                                 -26-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 36 of 120




for, such Permits after Closing and shall do all things reasonably necessary to give Purchaser the
benefits which would be obtained under such Permits.

       6.2     Confidentiality; Non-Solicitation and Use of Trade Names.

                 (a)     Seller acknowledges that it has a special knowledge of the Business and the
proprietary and confidential information included in the Acquired Assets, and that Purchaser is
making a considerable investment in the Acquired Assets from which investment Seller has
benefited. In consideration of this Agreement and such investment and benefit, and as an
inducement to Purchaser to enter into this Agreement and consummate the transactions
contemplated herein, Seller agrees that, for a period of three (3) years after the Closing Date, it
will not, directly or indirectly in one or a series of transactions, disclose in violation of this
Agreement to any person (other than any of Seller’s officers, directors, employees, advisors or
affiliates), or use or otherwise exploit for their own benefit or for the benefit of anyone other than
Purchaser, Confidential Information (as defined below) and Seller shall use its reasonable efforts
to direct all persons or entities to whom any Confidential Information has been disclosed without
violation hereunder to observe the terms and conditions set forth herein as though each such person
or entity was bound hereby. “Confidential Information” means the Proprietary Information,
together with any trade secret, confidential study, data, calculations, software storage media or
other compilation of information, patent, patent application, copyright, trademark, trade name,
service mark, service name, know-how, trade secrets, customer lists, details of client or consultant
Contracts, pricing policies, sales techniques, confidential information relating to suppliers,
marketing plans or strategies, products and formulae, product development techniques or plans,
business acquisition plans or any portion or phrase of any scientific or technical information, ideas,
discoveries, designs, computer programs (including source or object codes), processes,
procedures, research or technical data, improvements or other proprietary or intellectual property
of Seller specifically relating to the Business, whether or not in written or tangible form, and
whether or not registered, and including all files, records, manuals, books, catalogues, memoranda,
notes, summaries, plans, reports, records, documents and other evidence thereof. The term
“Confidential Information” does not include, and there shall be no obligation hereunder with
respect to, information that is or becomes generally available to the public other than as a result of
a disclosure by Seller in breach of this Section 6.2. Seller shall have no obligation hereunder to
keep confidential any Confidential Information if and to the extent disclosure of any therefor is
specifically required by law; provided, however, that in the event disclosure is required by
applicable law, Seller shall provide Purchaser with prompt notice of such requirement, prior to
making any disclosure, so that Purchaser may seek an appropriate protective order, and shall
cooperate with Purchaser, at Purchaser’s expense, in connection therewith. Notwithstanding
anything to the contrary in this Agreement, Seller shall not be deemed to be in default under this
Section 6.2 or any other provision of this Agreement by reason of any information which Seller
may reasonably deem appropriate to disclose in the continuing administration of the Chapter 11
Case.

                 (b)     For a period of two (2) years following the Closing Date, Seller agrees that
it will not, without the express prior written approval of Purchaser (i) directly or indirectly recruit,
solicit or otherwise induce or influence any Hired Employee, sales agent, joint venturer, lessor,
supplier, agent, representative or any other person that has or had during the one (1) year period
immediately preceding the Closing Date a business relationship with Seller relating to the
                                                 -27-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 37 of 120




Business, to discontinue, reduce or adversely modify such employment, agency or business
relationship with Purchaser as it relates solely to the Business, or (ii) only to the extent competitive
with the Business as conducted on the Closing Date, employ or seek to employ or cause any
Competitive Business to employ or seek to employ any person or agent who is employed or
retained by Purchaser. Notwithstanding the foregoing, nothing herein shall prevent an officer of
Seller from providing a letter of recommendation to an employee with respect to a future
employment opportunity.

                (c)    For a period of three (3) years following the Closing Date, Seller agrees that
it will not without the express prior written approval of Purchaser, directly or indirectly, recruit,
solicit or otherwise induce or influence any customer, supplier, or business affiliate of Purchaser
to discontinue, reduce or modify such business relationship with Purchaser to the extent such
business relationship pertains to the Business.

                (d)      Seller agrees that the violation or threatened violation of any of the
provisions of this Section 6.2 by it shall cause immediate and irreparable harm to Purchaser and
that the damage to Purchaser will be difficult or impossible to calculate with precision. Therefore,
in the event that Seller violates this Section 6.2, an injunction restraining Seller from such violation
may be entered (upon proper proof) against Seller, in addition to any other relief available to
Purchaser.

                (e)     If, at the time of enforcement of any provision of this Section 6.2, a court
shall hold that the duration, scope or other restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope or other
restrictions reasonable under such circumstances shall be substituted for the stated duration, scope
or other restrictions and that the court shall be allowed to revise the restrictions contained herein
to cover the maximum period, scope and other restrictions permitted by law.

                (f)    Immediately following Closing, Seller shall change its name to a name that
does not include the words “Eagle Pipe” or any derivation of any such name, shall discontinue use
of any and all such names in connection with any future operations and activities, and shall modify
the names of the debtor in the Chapter 11 Case.

        6.3     Referral of Business Opportunities. From and after the Closing Date, Seller shall
use reasonable efforts to refer to Purchaser all incoming business inquiries, customer orders and
other matters related to the Business, the Acquired Assets and the Assumed Obligations including,
without limitation, all customer orders received by Seller via telephone, website, computer or other
automated systems. To the extent customer orders are delivered to third party electronic data
interchange providers, such providers will be instructed to transmit such orders to Purchaser or
Purchaser’s providers. Electronic delivery, if used, shall be by such method as shall be mutually
agreed.

       6.4     Seller’s Employees. Seller will provide reasonable assistance to facilitate
Purchaser’s hire of such of Seller’s Employees as shall be designated by Purchaser at or prior to
the Closing, consistent with Section 7.2 hereof. Notwithstanding the foregoing, Seller shall not (a)
increase the annualized level of compensation of Seller’s Employees, (b) grant any extraordinary
bonuses, benefits or other forms of directors’ or consultants’ compensation, or (c) increase,

                                                 -28-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 38 of 120




terminate, amend or otherwise modify such compensation except in the Ordinary Course of
Business and consistent with historical adjustment to such compensation and benefits, or as
required by prior agreement, law, rule or regulation.

       6.5     Purchaser’s Access To Seller’s Records.

                (a)     From and after Seller’s execution and delivery of this Agreement, Seller, its
affiliates, successors to Seller (including, without limitation, any liquidating trustee or chapter 7
trustee subsequently appointed to administer Seller’s bankruptcy estate or any assets that
comprised such bankruptcy estate), or Seller’s prepetition lenders and designated agents and
representatives thereof, shall continue to provide Purchaser (or its designated representatives)
access, upon reasonable advance notice to Seller, to Seller’s employees, books and records,
company offices and other facilities for the purpose of conducting such additional due diligence
as Purchaser deems appropriate or necessary, in its discretion, in order to facilitate Purchaser’s
efforts to consummate the transaction provided for herein and to operate the Business. Seller
hereby covenants and agrees to reasonably cooperate with Purchaser in this regard.

                (b)     Without limiting the generality of the foregoing Section 6.5(a), from the
date of this Agreement through the Closing Date, Seller shall provide Purchaser, not less than
every five (5) Business Days, with (i) a complete Inventory report in the form that Seller utilizes
for its own internal reporting, (ii) update reports regarding the status of the Boomerang Claims and
the Centric Claims, and (iii) any other developing or developed matters identified in the context of
Purchaser’s due diligence review.

        6.6     Seller’s Maintenance of Leases and Contracts. Through the Closing Date, subject
to the terms of the any applicable Order of the Bankruptcy Court and Section 6.8 hereof, Seller
shall take such actions as are commercially reasonable and within its control in order to prevent
all Leases and Contracts deemed a part of the Business from being terminated prior to Purchaser’s
taking action under the Contract Rejection Option, so as to ensure that Purchaser may acquire such
assets (or otherwise use same under Section 2.2(b) hereof) at Closing free and clear of any and all
pre-Closing Claims.

        6.7   COBRA and WARN Act Obligations. Through and after the Closing Date, Seller
shall comply with its COBRA and WARN ACT obligations, if any.

       6.8     Payment of Cure Amounts. Purchaser shall timely, in the manner provided in the
Sale Order in amount not to exceed One Hundred Thousand Dollars ($100,000) (the “Cure Cap”),
(a) pay the Cure Amounts due under the Assumed Executory Contracts directly to the counter
party of each Assumed Lease and each Assumed Contract the Cure Amount related to such
Assumed Lease or Assumed Contract, including, without limitation, any amounts assessed by any
landlord under any Assumed Lease following Closing with respect to Seller’s occupancy and rental
of the Acquired Locations prior to Closing, (b) any amounts required to restore any deficiencies
in Lease Deposits under Assumed Leases, and (c) any amounts necessary to reimburse Seller for
all amounts paid under this Section 6.8. Seller shall be liable for the prompt payment of any Cure
Amounts to be paid hereunder that are not payable by Purchaser or that are in excess of the Cure
Cap.


                                                -29-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 39 of 120




        6.9     Termination of Hired Employees. Contemporaneously with the Closing, Seller
shall terminate all Employees whom Purchaser has designated as Hired Employees. Except for
the obligations with respect to the Hired Employees expressly assumed by Purchaser under Section
2.4(b), Seller shall be solely liable for all termination payments and obligations to such Hired
Employees, including, without limitation, any severance and other costs and expenses incurred or
to be incurred in connection with such termination, and any accrued or contingent salary, bonus,
benefits, phantom stock payments or other amounts.

        6.10 Receipt of Purchaser’s Assets. Seller agrees that in the event it receives any cash
or cash equivalents that properly constitute the property of Purchaser in accordance with the terms
of this Agreement, such cash or cash equivalents shall be held by Seller in trust for Purchaser, and
further shall be accounted for and paid over to Purchaser promptly after its receipt.

       6.11 Reporting Obligations. Following the Closing, Seller shall provide to Purchaser
any information regarding sales at the Acquired Locations and other matters relevant to
Purchaser’s fulfillment of its obligations under the Assumed Leases.

       6.12 Public Statements. Prior to the Closing, the parties shall consult with each other
prior to issuing any Public Statement with respect to this Agreement or the transactions
contemplated hereby and shall not issue any such Public Statement without the prior written
consent of the other party, which approval shall not be unreasonably withheld, conditioned or
delayed; provided, that, nothing herein shall prohibit a party from making public disclosures or
Public Statements required by applicable law, in connection with any hearing or filing with the
Bankruptcy Court or pursuant to any listing or similar agreement with or rules of any securities
exchange or similar regulatory body, provided that in such event the party intending to make such
release with the securities exchange or similar regulatory body shall use its commercially
reasonable efforts to provide the other party with a copy of such public disclosure
contemporaneously with the making of such public disclosure.

       6.13    Bankruptcy Court Approval.

                 (a)     Within seven days following the entry of the Bid Procedures Order, the
Seller shall file with the Bankruptcy Court a Stalking Horse Notice, which shall among other things
seek (a) approval of this Agreement as the Stalking Horse Agreement and the Purchaser as the
Stalking Horse Bidder, each as defined in the Bid Procedures Order, and (b) authorization of the
Expense Reimbursement as a “Bid Protection,” with respect to any cash, credit, or in-kind bidder,
as contemplated under the Bid Procedures Order.

                (b)    Promptly upon the designation of the Purchaser as the “Successful Bidder,”
as defined in and contemplated under the Bid Procedures Order, the Seller shall file with the
Bankruptcy Court the proposed Sale Order. The Seller and Purchaser shall consult with one
another and provide any draft revisions of the proposed Sale Order with sufficient advance notice
regarding pleadings which any of them intend to file, or positions any of them intend to take, with
the Bankruptcy Court in connection with or which might reasonably affect, the Bankruptcy Court’s
entry of the Sale Order.



                                               -30-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 40 of 120




               (c)     Seller and Purchaser agree that, in the event that Purchaser is not the
Successful Bidder at the auction undertaken pursuant to the Bid Procedures Order, but (i) is
determined to have submitted the second highest or second best bid at the auction and is named
the "Back-up Bidder", and (ii) Seller gives appropriate notice to Purchaser on or before the Outside
Date indicating that the Successful Bidder has failed to consummate a purchase of the Acquired
Assets, then Purchaser shall promptly consummate the transaction proposed in this Agreement
upon the terms and conditions as set forth herein, including the Purchase Price, as Purchaser may
have increased by Purchaser such Purchase Price at the Auction, as reflected in the Back-up Bidder
bid.

                (d)    Purchaser agrees that it will promptly take such actions as are reasonably
requested by Seller to assist in obtaining entry of the Sale Order and the Stalking Horse Order and
a finding of adequate assurance of future performance by Purchaser, including furnishing affidavits
or other documents or information for filing with the Bankruptcy Court for the purposes, among
others, of providing necessary assurances of performance by Purchaser under this Agreement and
demonstrating that Purchaser is a "good faith" purchaser under Section 363(m) of the Bankruptcy
Code. Purchaser shall not, without the prior written consent of Seller, file, join in, or otherwise
support in any manner whatsoever any motion or other pleading relating to the sale of the Acquired
Assets through any other mechanism other than as proposed herein.

                (e)    If the Stalking Horse Order or Sale Order or any other orders of the
Bankruptcy Court relating to this Agreement or the transactions contemplated hereby shall be
appealed by any Person (or if any petition for certiorari or motion for reconsideration, amendment,
clarification, modification, vacation, stay, rehearing or reargument shall be filed with respect to
the Sale Order or other such Order), Seller and Purchaser will cooperate in taking such steps to
reasonably diligently defend such appeal, petition or motion; and Seller and Purchaser shall use
their reasonable best efforts to obtain an expedited resolution of any such appeal, petition or
motion.

        6.14 Expense Reimbursement. In recognition of and consideration for Purchaser having
expended considerable time and expense in connection with the drafting, negotiation, and
furnishing of this Agreement and in the identification, valuation, and review of the Acquired
Assets, Seller agrees that it is fair and reasonable for it to pay and it shall, pursuant to the terms of
the Escrow Agreement, pay to Purchaser the Expense Reimbursement, as provided in Section 11.3
hereof and the Stalking Horse Order upon the termination of this Agreement. Notwithstanding
anything in this Agreement to the contrary, the Parties agrees that the Expense Reimbursement
shall be paid to Purchaser if any party other than Purchaser is ultimately determined to be the
Successful Bidder, and the payment of the Expense Reimbursement shall, subject to Bankruptcy
Court approval, constitute an administrative expense of Seller pursuant to Sections 503(b) or
507(b). If Purchaser terminates this Agreement due to a material breach by the Seller and no other
party purchases the Acquired Assets, Purchaser shall still be entitled to the Expense
Reimbursement, in which case the Purchaser may seek Court approval of an Expense
Reimbursement due to Purchaser as an administrative expense of the Seller that constitutes a
necessary expense resulting in a substantial contribution to the Seller’s Bankruptcy Case that is
payable pari passu with other claims afforded similar priority pursuant to Section 503(b)(3) of the
Bankruptcy Code. Each of the parties hereto acknowledges and agrees that agreements and
acknowledgments in this Section 6.14 are an integral part of this Agreement, and is not a penalty
                                                  -31-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 41 of 120




and that it has been reasonably designed to compensate Purchaser for the efforts and resources
expended by Purchaser prior to the occurrence of any termination event in connection with this
Agreement and the transaction contemplated hereby. The parties acknowledge and agree that the
terms and conditions set forth in this Section 6.14 with respect to the payment of the Expense
Reimbursement shall become operative upon entry by the Bankruptcy Court of an order, including
the Stalking Horse Order.

                                     ARTICLE VII
                               COVENANTS OF PURCHASER

       7.1    Assumed Obligations. Subsequent to the Closing, Purchaser agrees to assume and
perform the Assumed Obligations.

        7.2     Employees. Information regarding the employees with respect to the Business
(“Employees”) has been provided by Seller to Purchaser. Upon the Closing, Purchaser shall offer
to substantially all of the Employees continued at will employment by Purchaser in accordance
with the standard personnel policies of Purchaser. Employees who accept offers of employment
made by Purchaser pursuant to this Section 7.2 shall be referred to hereinafter as the “Hired
Employees.” In addition to its obligations under Section 6.9 hereof, Seller shall assist Purchaser
in effecting the change of employment of the Hired Employees as of the Closing in an orderly
fashion. Nothing herein expressed or implied shall confer upon any Employee of Seller, any Hired
Employee, any other employee or any legal representative thereof any additional rights or
remedies, including any additional right to employment or continued employment for any specified
period, of any nature or kind whatsoever, under or by reason of this Agreement. Seller shall be
solely responsible for compliance with its WARN Act or COBRA obligations, as and to the extent
applicable. Purchaser may elect to assume the Seller’s Employee Benefit Plan, but is under no
obligation do so or to provide to the Hired Employees those benefits previously offered to the
Employees.

         7.3    Reasonable Access to Records and Certain Personnel. Following consummation
of the Closing, so long as such access does not unreasonably interfere with Purchaser’s business
operations, Purchaser shall permit Seller’s employees, agents, counsel and other professionals
employed in the Chapter 11 Case, or otherwise retained by Seller, reasonable access to the financial
and other books and records relating to the Acquired Assets or the Business (whether in
documentary or data form) for the purposes of facilitating the continuing administration of the
Chapter 11 Case, preparing Tax Returns or responding to Tax related inquiries, and other such
administrative activities, which access shall include the right of such professionals to copy, at
Seller’s expense, such documents and records as it may request in furtherance of the purposes
described above, subject in all respects to the provisions of Section 6.2 hereof. Purchaser may, in
its discretion, move any or all of the books and records relating to the Acquired Assets and/or the
Business to a location of its designation; provided, however, if Purchaser moves any such
documents or records from their present location, Seller has the right to require Purchaser to copy
and deliver to Seller or its professionals such documents and records as they may request, but only
to the extent Seller or any such professional (i) furnishes Purchaser with reasonably detailed
written descriptions of the materials to be so copied and (ii) Seller advances to Purchaser the costs
and expenses thereof. The parties acknowledge that Seller shall have the right to retain any
documents and records provided to it by Purchaser, subject in all respects to the provisions of
                                                -32-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 42 of 120




Section 6.2 hereof. Following the Closing, Purchaser shall provide Seller and such of Seller’s
professionals as Seller shall have from time-to-time designated, with reasonable access to former
management of the Business during regular business hours to assist Seller as set forth in this
Section 7.3, provided again that such access does not unreasonably interfere with Purchaser’s
business operations. Purchaser shall not dispose of any such documents and records except as shall
be consistent with applicable law; provided, further, Purchaser shall provide Seller with reasonable
advance written notice prior to the disposal of any such documents or records, together with the
opportunity for Seller to preserve such documents or records at Seller’s cost.

        7.4     Receipt of Seller’s Assets. Purchaser agrees that in the event it receives any cash
or cash equivalents that properly constitute the property of Seller in accordance with the terms of
this Agreement, such cash or cash equivalents shall be held by Purchaser in trust for Seller, and
further shall be accounted for and paid over to Seller promptly after its receipt.

        Except for the covenant set forth in Section 7.2 above (to the extent that it is fully performed
by Purchaser concurrently with or prior to the Closing), all of Purchaser’s covenants set forth in
this Article VII shall survive the Closing.

                             ARTICLE VIII
           CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

        The obligations of Purchaser under this Agreement are, at the option of Purchaser, subject
to satisfaction of the following conditions precedent on or before the Closing Date (unless an
earlier date shall be specified below).

         8.1    Representations and Warranties True as of the Effective Date and Closing Date.
Each of the representations and warranties of Seller contained herein shall be true and correct in
all material respects on and as of the Effective Date (except for such changes as are contemplated
by the terms of this Agreement and except for representations and warranties which specifically
relate to an earlier date) on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date. Seller shall also have complied in all material respects with
all of its covenants and obligations hereunder which are to be completed or complied with at or
prior to Closing.

       8.2    No Material Adverse Change. Between the Effective Date and Closing Date no
Material Adverse Effect has effected the Business or the Seller.

        8.3    Ordinary Course Operations. From and after the Petition Date, Seller shall have
continued to operate the Business in the Ordinary Course of Business to the extent feasible after
filing bankruptcy. During such interim period, Purchaser shall be entitled to receive from Seller
regular updates regarding Seller’s cash collateral positions and the availability of funds and
resources to maintain its operations in the Ordinary Course of Business. Seller shall provide
Purchaser with copies of Monthly Operating Reports furnished to the United States Trustee, and
additional current and historical financial information furnished to its lenders and business partners
concurrently with the delivery of such information to those parties.

       8.4     Delivery of Acquired Assets. At Closing, Seller shall be poised to deliver
possession of all Acquired Assets to Purchaser, in good operating order and condition and in all
                                             -33-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 43 of 120




events in compliance with the provisions of the Assumed Leases, reasonable wear and tear
excepted.

         8.5    Subject to Competitive Bidding Process. This Agreement is subject to approval by
the Bankruptcy Court and the consideration by Seller of higher or better competing bids in respect
of all or any part of the Acquired Assets and the Excluded Assets (each a "Competing Bid"). From
the Effective Date (and any prior time) and until the conclusion of the auction to be held pursuant
to the Bid Procedures Order, Seller is permitted to and to cause its representatives to, initiate
contact with, solicit or encourage submission of any inquiries, proposals or offers by, any Person
(in addition to Purchaser and its Affiliates) in connection with a Competing Bid. In addition, at all
times, Seller shall retain the responsibility and obligation to respond to any inquiries or offers for
a Competing Bid and perform any and all other acts related thereto which are required under the
Bankruptcy Code, the Bid Procedures Order or other applicable Law, including supplying
information relating to the Business, the Seller, the Acquired Assets, the Excluded Assets to
prospective purchasers.

       8.6     Lease/Contract Assumption and Assignment.

       The Sale Order shall approve and authorize the assumption and assignment of the Assumed
Leases and Assumed Executory Contracts over which the Bankruptcy Court has jurisdiction. The
Sale Order shall also provide that, and if and to the extent necessary the Assumed Leases and
Assumed Executory Contracts shall be deemed modified to provide that: (i) all of the Assumed
Leases and Assumed Executory Contracts are in full force and effect, (ii) the assumption and
assignment shall be free and clear of any Claims of defaults, (iii) Seller shall be responsible for
curing any and all non-monetary defaults which may exist at the time of assignment, (iv) the
Assumed Leases shall be transferred free and clear of all Liens, Claims and encumbrances, (v)
Purchaser shall have full authority to conduct the Business under the “Eagle Pipe,” and/or other
tradenames utilized by Seller, or under Purchaser’s own tradenames, (vi) all references in the
Assumed Leases to such tradenames or “Tenant” or “Lessee” shall thereafter mean and refer to
Purchaser, (vii) Seller and Purchaser shall jointly direct all customers, vendors, suppliers, and
business relationships to communicate and correspond directly with Purchaser and to make all
payments due on any Accounts directly to Purchaser following the Closing, and (viii) the
assumption and assignment contemplated hereunder are otherwise permitted.

        8.7     Entry of the Stalking Horse Order. The Stalking Horse Order (i) shall have been
entered, in form and substance satisfactory to Purchaser, (ii) on or before November 13, 2020 (the
(“Stalking Horse Order Deadline”), (iii) shall require that any competing bids to purchase the
Acquired Assets be at least $100,000 greater than the Purchase Price, (iv) shall approve and
provide for the inclusion of the Reimbursement Expense, (v) shall require an established process
by which Seller and its advisors qualify bids and bidders as Qualified Bids and Qualified Bidders
(as defined therein), which includes the deposit of at least 10% of the cash and non-cash
consideration to be deposited with the Seller (or an escrow agent) at the time of the bid’s
submission and a reasonable showing of the bidder’s ability to deliver in cash the proposed
purchase price at a closing without financing contingencies, (vi) shall provide that in the event that
no additional Qualified Bids are received by the Bid Deadline (as established therein), then Seller
shall identify Purchaser as the Successful Bidder and recommend to the Bankruptcy Court and
other interested parties, and use all reasonable efforts to support the prompt consummation of the
                                                -34-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 44 of 120




sale of its Business to Purchaser pursuant to the terms of this Agreement, and (vii) shall have
become a Final Order.

        8.8     Consents; Permits. To the extent not otherwise deemed consented to, approved,
licensed, permitted, ordered or authorized by entry of the Sale Order or otherwise as a result of the
Chapter 11 Case, Seller shall have received (and there shall be in full force and effect) the material
consents, approvals, licenses, permits, orders and other authorizations of and shall have made (and
there shall be in full force and effect) to the extent required by law the filings, registrations,
qualifications and declarations with any Person pursuant to any applicable law, statute, ordinance
regulation or rule or pursuant to any agreement, order or decree to which Seller is a party or to
which it is subject, in connection with the transactions contemplated by this Agreement and the
sale of the Acquired Assets, including without limitation, assignment of the Assumed Leases.

        8.9     Company Documents. Seller shall have delivered to Purchaser copies of the
resolutions of the Eagle Pipe’s members and managers evidencing the approval of this Agreement,
the Chapter 11 Case and the transactions contemplated hereby.

       8.10 Release of Liens. Purchaser shall have received such documents or instruments as
may be required, in Purchaser’s reasonable discretion, to demonstrate that, effective as of the
Closing Date, the Acquired Assets are released from any and all Liens.

        8.11 Sale Order. Except as otherwise provided in Section 10.1 hereof, the Sale Order
shall be entered in form and substance satisfactory to Purchaser and shall have become a Final
Order on or before December 4, 2020 (the “Sale Order Deadline”).

       8.12 Closing. The Closing shall have occurred on or prior to the Outside Date, time
being of the essence.

                               ARTICLE IX
              CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

        The obligations of Seller under this Agreement are, at the option of Seller, subject to the
satisfaction of the following conditions precedent on or before the Closing Date:

        9.1    Representations and Warranties True as of the Effective Date and Closing Date.
The representations and warranties of Purchaser contained herein shall be true and correct in all
material respects on and as of the Effective Date, and shall also be true in all material respects
(except for such changes as are contemplated by the terms of this Agreement, and except for
representations and warranties which specifically relate to an earlier date) on and as of the Closing
Date with the same force and effect as though made by Purchaser on and as of the Closing Date.
Purchaser shall also have complied with all of its covenants and obligations hereunder which are
to be completed or complied with at or prior to Closing.

       9.2      Bankruptcy Condition. The Sale Order (i) shall have been entered by the
Bankruptcy Court on or before the Sale Order Deadline, and (ii) shall not have been appealed or
be subject to any pending appeal as of the Closing Date, and no stay with respect thereto (including
any stay under Bankruptcy Rule 6004(h)) shall be in effect as of the Closing Date.

                                                -35-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 45 of 120




        9.3     Consents; Permits. To the extent not otherwise deemed consented to, approved,
licensed, permitted, ordered or authorized by entry of the Sale Order or otherwise as a result of the
Chapter 11 Case, Seller shall have received (and there shall be in full force and effect) the material
consents, approvals, licenses, permits, orders and other authorizations of and shall have made (and
there shall be in full force and effect) to the extent required by law the filings, registrations,
qualifications and declarations with any Person pursuant to any applicable law, statute, ordinance
regulation or rule or pursuant to any agreement, order or decree to which Seller is a party or to
which it is subject, in connection with the transactions contemplated by this Agreement and the
sale of the Acquired Assets, provided that Seller shall have timely filed for and diligently pursued
the same.

        9.4    Company Documents. Purchaser shall have delivered to Seller copies of the
resolutions of Purchaser’s managers or members (as appropriate) evidencing the approval of this
Agreement and the transactions contemplated hereby.

       9.5     Closing Deadline. The Closing shall have occurred on or prior to the Outside Date,
time being of the essence.

                                           ARTICLE X
                                            CLOSING

        10.1 Closing. Unless otherwise mutually agreed by Purchaser and Seller, the Closing
shall take place no later than December 28, 2020 (the “Outside Date”) on a date mutually agreed
upon by the parties, provided that the parties shall use their commercially reasonable efforts to
effect the Closing on December 11, 2020.

        10.2 Deliveries by Seller. At the Closing, Seller will deliver, in addition to the other
documents contemplated by this Agreement, the following to Purchaser: (a) a Bill of Sale (“Bill
of Sale”) in form and content mutually satisfactory to Purchaser and Seller; (b) an Assignment and
Assumption (“Assignment and Assumption”) in form and content mutually satisfactory to
Purchaser and Seller; (c) domain name assignments of domain names acquired in form and content
mutually satisfactory to Purchaser and Seller; (d) with respect to each vehicle comprising part of
the Acquired Assets, an original Certificate of Title (or, if unavailable, a mutually satisfactory
substitution therefor), with the assignment portion completed and signed by Seller or a separate
bill of sale applicable to such vehicle; (e) an escrow agreement in form and content mutually
satisfactory to Purchaser and Seller; and (f) such other and additional documents of transfer that
may be reasonably requested by Purchaser (and/or any Permitted Designee thereof).

       10.3 Deliveries by Purchaser. At the Closing, Purchaser will deliver the following: (a)
the Purchase Price payable pursuant to and in accordance with Section 3.1 and Section 3.2; and
(b) duly-executed originals of the Assignment and Assumption; and (c) such other additional
documents as are required to consummate the transactions contemplated herein.




                                                -36-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 46 of 120




                                           ARTICLE XI
                                          TERMINATION

       11.1 Termination of Agreement. This Agreement and the transactions contemplated
hereby may (at the option of the party having the right to do so or by operation of this Agreement)
be terminated at any time on or prior to the Closing Date:

               (a)     Mutual Consent. By mutual written consent of Purchaser and Seller;

               (b)     Court Order. By Purchaser or Seller if a court of competent jurisdiction or
a governmental, quasi-governmental, regulatory or administrative department, agency,
commission or authority shall have issued an order, decree or ruling or taken any other action
(which order, decree, ruling or action the parties hereto shall use their best efforts to lift or
dissolve), in each case restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement or attempting to do the same, or by the Court having
not entered as a Final Order either of the Stalking Horse Order or the Sale Order prior to the Sale
Order Deadline;

                (c)      Failure to Close. By Purchaser or Seller if the transactions contemplated
hereby shall not have been consummated on or before the Outside Date, provided, however, that
such right to terminate this Agreement shall not be available to any party whose failure to fulfill
any of its covenants or obligations under this Agreement has been the sole or substantial cause of,
and resulted in, the failure of the transactions contemplated hereby to be consummated on or before
such date;

                (d)      Termination by Purchaser. By Purchaser, if (i) a material breach of any
representation, warranty, covenant or agreement on the part of Seller set forth in this Agreement
shall have occurred, and such breach is incapable of being cured or, if capable of being cured,
Seller, within seven (7) days of receipt of written notification thereof and prior to the Outside Date
(and, if applicable, prior to the Stalking Horse Order Deadline or Sale Order Deadline), has failed
to cure such breach; (ii) a Material Adverse Effect shall have occurred; (iii) the failure to occur of
any of the conditions set forth Article VIII, and such condition is either incapable of being cured,
or if capable of being cured, Seller has not so cured such failure within seven (7) days of receipt
of written notification thereof and prior to the Outside Date (and, if applicable, prior to the Stalking
Horse Order Deadline or Sale Order Deadline); (iv) Seller is in breach of any of its obligations and
or the requirements of operating as a debtor-in-possession under the Bankruptcy Rules, including,
but not limited to, all obligations due to its lenders, creditors, the Bankruptcy Court, and other
interested parties, or (v) a trustee or examiner has been appointed to oversee Seller’s operations or
its assets.

                (e)    Termination by Seller. By Seller upon (i) a material breach of any
representation, warranty, covenant or agreement on the part of Purchaser set forth in this
Agreement shall have occurred, and such breach is incapable of being cured or, if capable of being
cured, Purchaser, within seven (7) days of receipt of written notification thereof and prior to the
Outside Date, has failed to cure such breach; or (ii) the failure to occur of any of the conditions set
forth Article IX and such condition is either incapable of being cured, or if capable of being cured,


                                                 -37-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 47 of 120




Purchaser has not so cured such failure within seven (7) days of receipt of written notification
thereof and prior to the Outside Date.

                (f)     Successful Bidder. By Purchaser or Seller in the event Purchaser, having
timely complied with all requirements of the Bankruptcy Court as well as the Bid Procedures Order
and, if applicable, the Stalking Horse Order, and not otherwise being in default hereunder, is not
the successful bidder at auction (the “Successful Bidder”), subject to Purchaser’s Bid Protection
set forth in the Stalking Horse Order; provided, however, that in the event that a bona fide third-
party purchaser for cash is designated as the Successful Bidder, Purchaser may be designated as
the “Back-up Bidder” pursuant to the Bid Procedures Order, in which event this Agreement shall
terminate pursuant to this Section 11.1(f) upon the earlier of (i) the closing of a sale of any of the
Acquired Assets to a Successful Bidder who is not the Purchaser, or (ii) following the Outside
Date. For the avoidance of doubt, the Purchaser shall not be designated as the “Back-up Bidder”
if a bidder proposing a credit or in-kind bid is designated as the Successful Bidder.

        11.2    Procedure and Effect of Termination and Right to Proceed.

                (a)    If this Agreement is terminated pursuant to Section 11.1, written notice
thereof shall forthwith be given to the other parties to this Agreement and all further obligations
of the parties under this Agreement shall terminate; provided, however, that: the parties shall, in
all events, remain bound by and continue to be subject to the provisions set forth in this Article
XI. In addition, anything in this Agreement to the contrary notwithstanding, if any of conditions
to obligations specified in Article VIII hereof have not been satisfied, Purchaser, in addition to any
other rights which it may have, shall have the right to waive its rights to have such conditions
satisfied and elect to proceed with the transactions contemplated hereby and, if any of the
conditions to the obligations of Seller specified in Article IX hereof have not been satisfied, Seller,
in addition to any other rights which may be available to it, shall have the right to waive its right
to have such conditions satisfied and elect to proceed with the transactions contemplated hereby.

                 (b)     In the event of the termination of this Agreement pursuant to Section
11.1(a), (b), (c) (unless termination is due to Purchaser’s breach or failure), (d), or (f), the Deposit,
together with any accrued interest, shall be returned to Purchaser and this Agreement shall
forthwith become void and have no effect and there shall be no liability on the part of any party
hereto or their subsidiaries, affiliates, directors, officers, shareholders, or agents except to the
extent any provisions of this Agreement specifically survive its termination.

         11.3 Breach by Seller. If termination of this Agreement is due solely to a breach by
Seller pursuant to Section 11.1(b), (c) (unless termination is due to Purchaser’s breach or failure),
(d), or (f) hereof, the Deposit, together with any accrued interest, shall be returned and the Expense
Reimbursement paid to Purchaser, and this Agreement shall forthwith become void and have no
effect and there shall be no liability on the part of any party hereto or their subsidiaries, affiliates,
directors, officers, shareholders, or agents except to the extent any provisions of this Agreement
specifically survive its termination.

       11.4 Breach by Purchaser. If termination of this Agreement is due solely to a breach by
Purchaser pursuant to Section 11.1(c) (where it has been determined that such termination is solely
due to Purchaser’s breach or failure to close) or (e) hereof, Seller, as its sole remedy, shall be

                                                  -38-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 48 of 120




entitled to retain the Deposit, with interest, promptly paid to Seller as liquidated damages. The
parties hereby agree that the amount of the Deposit and all interest thereon is a fair and reasonable
estimate of the total detriment that Seller would suffer in the event of Purchaser’s default and
failure to complete the transaction hereunder.

        11.5 Alternative Purchaser. If this Agreement is terminated pursuant to Section 11.1(f)
hereof, in addition to the return of the Deposit to Purchaser together with accrued interest thereon,
Purchaser shall be entitled to receive the Expense Reimbursement. Payment of the Expense
Reimbursement shall be immediately due and payable to Purchaser as a condition of the
consummation and closing of the sale to the Successful Bidder or Back-up Bidder (in both cases,
where such purchaser is any party other than Purchaser).

        11.6 Exclusive Remedies. Except as specifically set forth in this Agreement, effective
as of Closing, Purchaser and Seller waive any rights and Claims, whether in law or in equity,
relating to (i) any breach of representation, warranty, pre-Closing covenant or agreement contained
herein occurring on or prior to the Closing or (ii) the Acquired Assets or Assumed Obligations.
Purchaser and the Seller acknowledge and agree that if this Agreement is terminated for any
reason, the provisions of Sections 3.4, 11.3, 11.4, and 11.5 shall be the sole and exclusive remedies
of the parties for any breach of the representations, warranties, covenants or agreements contained
herein.

                                         ARTICLE XII
                                       MISCELLANEOUS

      12.1 Expenses. Except as otherwise provided herein, each party hereto shall bear its
own expenses with respect to the transactions contemplated hereby.

        12.2 Amendment. This Agreement may be amended, modified or supplemented but
only in a writing signed by all of the parties hereto. For clarity, Bankruptcy Court approval shall
not be required for any amendment to this Agreement.

        12.3 Notices. Any notice, request, instruction or other document to be given hereunder
by a party hereto shall be in writing and shall be deemed to have been given, (i) when received if
given in person or sent by email, (ii) on the date of transmission if sent by email or manner of
electronic transmission upon the confirmation or acknowledgement of delivery of same (provided
that a copy of such transmission is simultaneously deposited in the manner provided in clause (iv)
below), (iii) one Business Day after being delivered to a nationally known commercial courier
service providing next day delivery service (such as Fed Ex), or (iv) three Business Days after
being deposited in the U.S. mail, certified or registered mail, postage prepaid:

               (A)     If to Seller, addressed as follows:

                       Eagle Pipe, LLC
                       925 Katy Freeway, Suite 306
                       Houston TX 77002
                       Attn: Jared Light, President
                       Email: jlight@eaglepipe.net

                                                -39-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 49 of 120




                       With copies to:

                       Gray Reed
                       1300 Post Oak Blvd., Suite 2000
                       Houston, Texas 77056
                       Attn: Aaron M. Kaufman, Esq.
                       Email: AKaufman@GrayReed.com

               (B)     If to Purchaser, addressed as follows:

                       Marco International Corporation
                       1 Pennsylvania Plaza # 2514
                       New York, NY 10119
                       Attn: Jordan Kestenbaum
                       Email: jkestenbaum@marcointernational.com

                       With copies to:

                       Arent Fox LLP
                       Prudential Tower
                       800 Boylston Street
                       Boston, MA 02199
                       Attn: Andrew I. Silfen, Esq.
                              Beth Brownstein, Esq.
                              Tal Unrad, Esq.
                       Email: andrew.silfen@arentfox.com
                              beth.brownstein@arentfox.com
                              tal.unrad@arentfox.com

or to such other individual or address as a party hereto may designate for itself by notice given as
herein provided.

       12.4 Effect of Investigations. Any due diligence review, audit or other investigation or
inquiry undertaken or performed by or on behalf of Purchaser shall not limit, qualify, modify or
amend the representations, warranties and covenants of, and indemnities by, Seller made or
undertaken pursuant to this Agreement, irrespective of the knowledge and information received
(or which should have been received) therefrom by Purchaser.

        12.5 Interim Management. Notwithstanding anything at law or equity to the contrary,
each party understands and agrees that Seller is solely responsible for operating its Business prior
to the Closing and in no event will Purchaser or any of its affiliates or subsidiaries, or any of their
respective equityholders, directors, officers, managers, employees, agents or representatives have
any authority to conduct Seller’s Business with respect to any matter, obligation or decision prior
to the Closing. Furthermore, each party agrees that neither Purchaser nor any of its affiliates or
subsidiaries, nor any of their respective equityholders, directors, officers, managers, employees
agents or representatives, shall be liable to the Seller or any of its affiliates or subsidiaries or any
of the respective equityholders, directors, officers, managers, creditors, bankruptcy estate,

                                                 -40-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 50 of 120




employees, agents or representatives for any Losses arising out of, relating to, or in connection
with any assistance, advice and suggestions that Purchaser or any of its affiliates or subsidiaries,
or any of their respective equityholders, directors, officers, managers, employees, agents of
representatives may offer to Seller at any time prior to the Closing.

       12.6 Waivers. The failure of a party hereto at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to enforce the same. No
waiver by a party of any condition or of any breach of any term, covenant, representation or
warranty contained in this Agreement shall be effective unless in writing, and no waiver in any
one or more instances shall be deemed to be a further or continuing waiver of any such condition
or breach in other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty.

       12.7 Counterparts. This Agreement may be executed simultaneously in counterparts,
each of which shall be deemed an original, but all of which together shall constitute one and the
same instrument.

       12.8 Headings. The headings preceding the text of Articles and Sections of this
Agreement and the Schedules thereto are for convenience only and shall not be deemed part of
this Agreement.

       12.9 Applicable Law and Jurisdiction. SUBJECT TO ANY PROVISION IN THIS
AGREEMENT AND ANY ANCILLARY DOCUMENT, TO THE CONTRARY, THIS
AGREEMENT (AND ALL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS
EXECUTED AND DELIVERED PURSUANT TO THE TERMS AND PROVISIONS HEREOF
(COLLECTIVELY, “ANCILLARY DOCUMENTS”)) SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH JURISDICTION. PURCHASER AND SELLER FURTHER AGREE
THAT THE BANKRUPTCY COURT SHALL HAVE JURISDICTION OVER ALL DISPUTES
AND OTHER MATTERS RELATING TO (i) THE INTERPRETATION AND
ENFORCEMENT OF THIS AGREEMENT OR ANY ANCILLARY DOCUMENT; AND/OR
(ii) THE ACQUIRED ASSETS AND/OR ASSUMED OBLIGATIONS AND PURCHASER
EXPRESSLY CONSENTS TO AND AGREES NOT TO CONTEST SUCH JURISDICTION.

        12.10 Binding Nature; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted assigns, but neither
this Agreement nor any of the rights, interest or obligations hereunder shall be assigned by any of
the parties hereto without prior written consent of the other parties; except, that (i) Marco may
assign any of its rights hereunder to any affiliates or wholly-owned subsidiaries (a “Permitted
Designee”), and upon such designation as a Permitted Designee hereunder, such Permitted
Designee shall become obligated to perform any and all obligations arising hereunder in respect
of that portion of the Acquired Assets and Assumed Obligations allocable thereto; provided,
however, that Marco shall remain obligated to perform the obligations of “Purchaser” hereunder,
in the event any Permitted Designee thereof fails to perform any obligation arising under this
Agreement required of it as a “Purchaser” hereunder, and (ii) Purchaser may grant a security
interest in its rights and interests hereunder to its third-party lender(s). Nothing contained herein,
                                                -41-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 51 of 120




express or implied, is intended to confer on any Person other than the parties hereto or their
successors and assigns, any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

        12.11 No Third Party Beneficiaries. This Agreement is solely for the benefit of the parties
hereto and their respective affiliates and no provision of this Agreement shall be deemed to confer
upon third parties any Losses sustained by such party.

         12.12 Non-Recourse. No past, present or future director, manager, officer, employee,
incorporator, member, unitholder, partner or equityholder of any Party hereto shall have any
liability for any obligations or liabilities of the Parties under this Agreement or any other Ancillary
Documents, for any Claim based on, in respect of, or by reason of the transactions contemplated
hereby and thereby, and each Party on behalf of itself, its successors, and assigns hereby covenants
not to sue any past, present or future director, manager, officer, employee, incorporator, member,
unitholder, partner or equityholder of any other Party for any such Claim.

       12.13 Tax Matters.

                (a)    Purchaser shall make available to Seller, and Seller shall make available to
Purchaser, (i) such records as any such party may require for the preparation of any Tax Returns
required to be filed by Seller or Purchaser, as the case may be, and (ii) such records as Seller or
Purchaser may require for the defense of any audit, examination, administrative appeal, or
litigation of any Tax Return in which Seller or Purchaser was included.

                (b)    Purchaser shall be responsible for the timely payment of all sales, use,
transfer (including, without limitation, documentary transfer, stamp and like taxes) and similar
taxes payable in connection with the consummation of the transactions contemplated by this
Agreement.

                (c)     Notwithstanding anything herein to the contrary, as soon as practicable
following the Closing but in any event within thirty (30) days after Closing, Purchaser shall, for
United States income tax purposes, determine (subject to the approval of Seller which will not be
unreasonably withheld) an allocation of the Purchase Price (and other capitalized costs) among the
Acquired Assets, subject to the provisions of Section 1060 of the Code, and both Purchaser and
Seller shall report such allocation consistently on their respective income tax returns.

         12.14 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to this Agreement to express their mutual intent, and no rule of
strict construction shall be applied against any party. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Nothing in the Disclosure Schedule will be
deemed adequate to disclose an exception to a representation or warranty made herein unless the
substance and applicability of such exception is reasonably apparent from the disclosure contained
in the Disclosure Schedule. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item shall not be deemed adequate to disclose an
exception to a representation or warranty made herein (unless the representation or warranty has
to do with the existence of the document or other items itself). The parties hereto intend that each

                                                 -42-
AFDOCS/22996992.14
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 52 of 120




representation, warranty, and covenant contained herein shall have independent significance. If
any party hereto has breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or covenant relating to the same
subject matter (regardless of the relative levels of specificity) which such party has not breached
shall not detract from or mitigate the fact that the party is in breach of the first representation,
warranty, or covenant.

        12.15 Entire Understanding. This Agreement, together with the Ancillary Documents set
forth the entire agreement and understanding of the parties hereto in respect to the transactions
contemplated hereby, and this Agreement and the Ancillary Documents hereto supersede all prior
agreements, arrangements and understandings relating to the subject matter hereof. There have
been no representations or statements, oral or written, that have been relied on by any party hereto,
except those expressly set forth in this Agreement or in any Ancillary Document hereto.

        12.16 Broker Commission. Purchaser and Seller agree that if any Claims for
commissions, fees, or other compensation, including, without limitation, brokerage fees, finders
fees, or commissions are ever asserted against Purchaser or Seller in connection with the
transaction, all such Claims shall be handled and paid by the party whose actions form the basis
of such claim and such party shall indemnify, defend (with counsel reasonably satisfactory to the
party(ies) entitled to indemnification), protect and save and hold the other harmless from and
against any and all such Claims asserted by any person, firm or corporation in connection with the
transaction contemplated hereby.

                                [SIGNATURE PAGES FOLLOW.]




                                                -43-
AFDOCS/22996992.14
Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 53 of 120
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 54 of 120




                                     SCHEDULE 2.1(a)
                                        Inventory

See attached (updated as of October 20, 2020).



  Schedule 2.1a -
   Inventory.pdf




AFDOCS/23071480.1
                            Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 55 of 120


Location Code    Item Category         Item Number                           Description                Lbs/ft         Description 2                  iMill    iCondition             Lot No   JTS    Quantity       Tons        Days Aged 2
BEEMAC MID      CASING           1034 405 J BC E     10-3/4" 40.50# (0.350wt) J55 R3 BTC ERW              40.5                            CORINTH             INSPECTED     EPS-21108-RTN        3       128.15         2.60             298
BEEMAC MID      CASING           1034 405 J BC E     10-3/4" 40.50# (0.350wt) J55 R3 BTC ERW              40.5                            CORINTH             INSPECTED     EPS-21774-RTN        3       124.42         2.52             298
PRECISION       CASING           1034 405 J BC E     10-3/4" 40.50# (0.350wt) J55 R3 BTC ERW              40.5                            CORINTH             INSPECTED     EPS-21108-RTN        6        261.8         5.30             294
PRECISION       CASING           1034 405 J BC E     10-3/4" 40.50# (0.350wt) J55 R3 BTC ERW              40.5                            CORINTH             INSPECTED     EPS-21774-RTN        3        118.4         2.40             295
NOV WELLB       CASING           1034 405 J SC E     10-3/4" 40.50# (0.350wt) J55 R3 STC ERW              40.5                            CORINTH             PRIME         PO-11122             -1                         -
PRECISION       CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SHIN YANG           REPAIRABLE EPS-21918-RTN           1           20         0.46             265
PRECISION       CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SHIN YANG           REJECT        EPS-22009-RTN        1           27         0.61             263
PRECISION       CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SHIN YANG           REJECT        EPS-22128-RTN        1         28.9         0.66
PRECISION       CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SHIN YANG           REPAIRABLE EPS-22270-RTN           1        40.83         0.93             239
PRECISION       CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SHIN YANG           SCRAP         EPS-22270-RTN        1         27.3         0.62
PRECISION       CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SALZGITTER MANNESMAN RETURN       EPS-22423-RTN        1           31         0.71             187
PRECISION       CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SHIN YANG           INSPECTED     EPS-22423-RTN        5        212.5         4.83             187
PRECISION       CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SHIN YANG           INSPECTED     EPS-22681-RTN        5        211.7         4.82             173
PRECISION       CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SHIN YANG           REJECT        EPS-22681-RTN        1           31         0.71
PRECISION       CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SHIN YANG           REPAIRABLE EPS-22681-RTN           2         81.4         1.85             173
REPUBLIC        CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            VYKSA               RETURN        EPS-20282-RTN        2        79.73         1.81             272
REPUBLIC        CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            VYKSA               REJECT        EPS-20660-RTN        6          172         3.91
REPUBLIC        CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            VYKSA               REJECT        EPS-20859-RTN        2           86         1.96
REPUBLIC        CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            SHIN YANG           RETURN        EPS-22244-RTN        6          252         5.73
REPUBLIC        CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            BORUSAN             REPAIRABLE PO2341                  5        230.5         5.24             659
REPUBLIC        CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            VYKSA               REPAIRABLE PO3600                                             -            659
REPUBLIC        CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            VYKSA               PRIME         PO-3792                                         -            628
REPUBLIC        CASING           1034 455 J BC E     10-3/4" 45.50# (0.400wt) J55 R3 BTC ERW              45.5                            NEXTEEL             REPAIRABLE QB UNK                  2           60         1.37             389
UNITED MID      CASING           1034 455 KHC BC E   10-3/4" 45.50# (0.400wt) K55-HC R3 BTC ERW           45.5                            NEXTEEL             PRIME         EPS-17841-RTN        1         37.3         0.85             119
DROP SHIP       LINE PIPE        10S20 52D BR E      10-3/4" 28.06# (0.250wt) X52 PSL-2 DRL PEB BARE     28.06 ERW                        AXIS                PRIME         PO-7196                                         -            467
LUNDVALL        LINE PIPE        10S20 65T FB E      10-3/4" 28.06# (0.250wt) X65 PSL-2 TRL PEB ERW      28.06 14-16 MILS FBE             DURA BOND           PRIME         9494/10054                                      -            267
WOMBLE          LINE PIPE        10S30 52D FA E      10-3/4" 34.27# (0.307wt) X52 PSL-2 DRL PEB 14-16    34.27 MILS FBE + 30 MILS ARO ERW BORUSAN             PRIME         9252/9253           43       1976.7        33.87             368
LUNDVALL        LINE PIPE        10S40 52D FA E      10-3/4" 40.52# (0.365wt) X52 PSL-2 DRL PEB 14-16     40.5 MILS FBE + 30 MILS ARO ERW AXIS                PRIME         11618/11655         14        628.3        12.72             239
MM WELDING      TUBING           112 276 J EU10 E    1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           2.76                            SEAH                RETURN        PO3203              15          477         0.66             659
MM WELDING      TUBING           112 276 J EU10 E    1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           2.76                            HYUNDAI             PRIME         PO3775                      -2103.5         (2.90)           659
MM WELDING      TUBING           112 276 J EU10 E    1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           2.76                            TMK                 PRIME         PO3775              16       2615.3         3.61             659
MM WELDING      TUBING           112 276 J EU10 E    1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           2.76                            TMK                 RETURN        PO3775               5        157.3         0.22
MM WELDING      TUBING           112 276 J EU10 E    1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           2.76                            TEJAS TUBULAR       SCRAP         PO-5363~1            3         98.2         0.14             263
MM WELDING      TUBING           112 276 J EU10 E    1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           2.76                            TEJAS TUBULAR       RETURN        PO-5363~3           10        304.5         0.42             263
MM WELDING      TUBING           112 276 J EU10 E    1-1/2" 2.76# (0.145wt) J55 R2 EUE 10RD ERW           2.76                            TEJAS TUBULAR       PRIME         PO-5363~4          151       4940.7         6.82             263
TEJAS HOU       CASING           112 276 J IJ10 E    1-1/2" 2.76# (0.145wt) J55 R2 IJ 10RD ERW            2.76                            TEJAS TUBULAR       PRIME         PO-5363            345     11165.16        15.41              83
BEEMAC MID      CASING           1134 42 J BC E      11-3/4" 42.00# (0.333wt) J55 R3 BTC ERW                42                            NEXTEEL             SCRAP         EPS-19240-RTN        1        28.36         0.60
BEEMAC MID      CASING           1134 42 J BC E      11-3/4" 42.00# (0.333wt) J55 R3 BTC ERW                42                            NEXTEEL             SCRAP         EPS-19325-RTN        1        30.24         0.64             540
BEEMAC MID      CASING           1134 42 J BC E      11-3/4" 42.00# (0.333wt) J55 R3 BTC ERW                42                            NEXTEEL             SCRAP         EPS-19387-RTN        1        28.38         0.60
BEEMAC MID      CASING           1134 42 J BC E      11-3/4" 42.00# (0.333wt) J55 R3 BTC ERW                42                            NEXTEEL             SCRAP         EPS-19461-RTN        1        28.28         0.59
BEEMAC MID      CASING           1134 42 J BC E      11-3/4" 42.00# (0.333wt) J55 R3 BTC ERW                42                            NEXTEEL             SCRAP         EPS-19495-RTN        1        28.38         0.60
BEEMAC MID      CASING           1134 42 J BC E      11-3/4" 42.00# (0.333wt) J55 R3 BTC ERW                42                            NEXTEEL             INSPECTED     EPS-21523-RTN        8       300.91         6.32             314
BEEMAC MID      CASING           1134 42 J BC E      11-3/4" 42.00# (0.333wt) J55 R3 BTC ERW                42                            NEXTEEL             INSPECTED     QB UNK               9       385.92         8.10             631
BEEMAC MID      CASING           1134 42 J SC E      11-3/4" 42.00# (0.333wt) J55 R3 STC ERW                42                            NEXTEEL             RETURN        QB UNK               1           21         0.44
BEEMAC MID      CASING           1134 42 J SC E      11-3/4" 42.00# (0.333wt) J55 R3 STC ERW                42                            NEXTEEL             SCRAP         QB UNK               4           84         1.76
ELFARM MID      CASING           1134 42 J SC E      11-3/4" 42.00# (0.333wt) J55 R3 STC ERW                42                            HLD CLARK           SCRAP         PO2458               2        83.38         1.75
ELFARM MID      CASING           1134 42 J SC E      11-3/4" 42.00# (0.333wt) J55 R3 STC ERW                42                            BORUSAN             SCRAP         PO3213               3       136.37         2.86
ELFARM MID      CASING           1134 42 J SC E      11-3/4" 42.00# (0.333wt) J55 R3 STC ERW                42                            NEXTEEL             SCRAP         QB UNK               4       181.96         3.82
ATLAS TUB       CASING           1134 42 K SC S      11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS               42                            RUSTAVI             PRIME         PO-10192           474     18082.63       379.74             235
ATLAS TUB       CASING           1134 42 K SC S      11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS               42                            RUSTAVI             PRIME         PO-5507            125      4740.58        99.55             245
RENTERS MH      CASING           1134 42 K SC S      11-3/4" 42.00# (0.333wt) K55 R3 STC SMLS               42                            RUSTAVI             PRIME         PO-10192            80      2696.75        56.63             236
MCIP CORP       LINE PIPE        12N281 52D BR E     12-3/4" 37.46# (0.281wt) X52 PSL-2 DRL PEB ERW      37.46 BARE                       TEX TUBE            PRIME         PO-11643                             1      0.02             243
COM RES NE      LINE PIPE        12S20 52D FB E      12-3/4" 33.41# (0.250wt) X52 PSL-2 DRL PEB 14-16    33.41 MILS FBE ERW               TEX TUBE            PRIME         10542/10591          7        295.3         4.93             217
MCIP CORP       LINE PIPE        12S20 52D FB E      12-3/4" 33.41# (0.250wt) X52 PSL-2 DRL PEB 14-16    33.41 MILS FBE ERW               FORZA               PRIME         3688/13254         823      33500.6       559.63             119
MCIP CORP       LINE PIPE        12S20 52D FB E      12-3/4" 33.41# (0.250wt) X52 PSL-2 DRL PEB 14-16    33.41 MILS FBE ERW               AXIS                PRIME         PO3274/PO-10306    167        8350        139.49             263
COM RES NE      LINE PIPE        12S20 52T FB E      12-3/4" 33.41# (0.250wt) X52 PSL-2 TRL PEB 14-16    33.41 MILS FBE ERW               TEX TUBE            PRIME         3569/3678           49      2931.62        48.97             546
COM RES NE      LINE PIPE        12S20 60T BR E      12-3/4" 33.41# (0.250wt) X60 PSL-2 TRL PEB BARE     33.41 ERW                        TENARIS             PRIME         PO-5206             97      5163.59        86.26             554
COM RES NE      LINE PIPE        12S20 60T F3 E      12-3/4" 33.41# (0.250wt) X60 PSL-2 TRL PEB          33.41 14-18 MILS, 16 MILS AVG ERW TENARIS            PRIME         2506/5237           21       1249.5        20.87             368
COM RES NE      LINE PIPE        12S20 60T F3 E      12-3/4" 33.41# (0.250wt) X60 PSL-2 TRL PEB          33.41 14-18 MILS, 16 MILS AVG ERW TENARIS            PRIME         5206/13919          36       2015.6        33.67              81
MCIP CORP       LINE PIPE        12SD 52D FB E       12-3/4" 49.61# (0.375wt) X52 PSL-2 DRL PEB 14-16    49.61 MILS FBE ERW               FORZA               PRIME         10344/10358          1         44.5         1.10             299
WOMBLE          LINE PIPE        12SD 52D FB E       12-3/4" 49.61# (0.375wt) X52 PSL-2 DRL PEB 14-16    49.61 MILS FBE ERW               SHIN YANG           PRIME         14055/14056                     2.4         0.06              50
COM RES NE      LINE PIPE        12SD 52T BR E       12-3/4" 49.61# (0.375wt) X52 PSL-2 TRL PEB BARE     49.61 ERW                        TENARIS             PRIME         PO-6543             32     1744.468        43.27             466
MCIP CORP       LINE PIPE        12SD 52T BR E       12-3/4" 49.61# (0.375wt) X52 PSL-2 TRL PEB BARE     49.61 ERW                        AXIS                PRIME         PO-8856              4      241.379         5.99             390
ATLAS TUB       CASING           1338 48 J LC E      13-3/8" 48.00# (0.330wt) J55 R3 LTC ERW                48                            QB UNK              SCRAP         QB UNK               1           40         0.96
FW PIPE TX      CASING           1338 48 J SC E      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW                48                            SHIN YANG           PRIME         PO-10964            41      1703.17        40.88             263
FW PIPE TX      CASING           1338 48 J SC E      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW                48                            HLD CLARK           INSPECTED     PO2555               5          216         5.18             196
UNITED MID      CASING           1338 48 J SC E      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW                48                            SHIN YANG           RETURN        EPS-22530-RTN        1           42         1.01
UNITED MID      CASING           1338 48 J SC E      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW                48                            SHIN YANG           SCRAP         EPS-22530-RTN        1           38         0.91
WASHITA         CASING           1338 48 J SC E      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW                48                            SHIN YANG           INSPECTED     EPS-20360-RTN        3       120.55         2.89             411
WASHITA         CASING           1338 48 J SC E      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW                48                            SHIN YANG           SCRAP         EPS-20360-RTN        2         76.6         1.84
WASHITA         CASING           1338 48 J SC E      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW                48                            SHIN YANG           INSPECTED     EPS-20365-RTN        4          169         4.06
WASHITA         CASING           1338 48 J SC E      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW                48                            SHIN YANG           SCRAP         EPS-20365-RTN        1           38         0.91
WASHITA         CASING           1338 48 J SC E      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW                48                            SHIN YANG           INSPECTED     EPS-20525-RTN        1        41.85         1.00             432
WASHITA         CASING           1338 48 J SC E      13-3/8" 48.00# (0.330wt) J55 R3 STC ERW                48                            SHIN YANG           PRIME         PO-5483              2        85.67         2.06             580
UNITED HOU      CASING           1338 5279 J PE E    13-3/8" 52.79# (0.380wt) J55 R3 PE ERW              52.79                            SEAH                PRIME         PO-11998             2        80.62         2.13             221
ATLAS TUB       CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           PRIME         PO-10029                                        -            267
ATLAS TUB       CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            PARAGON             PRIME         PO-3632                       28.41         0.77             386
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SEAH                RETURN        EPS-18742-RTN        7          287         7.82
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-19364-RTN        3       127.69         3.48             525
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-19385-RTN        1        42.51         1.16             525
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           REPAIRABLE EPS-19443-RTN           4        169.5         4.62             525
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-19547-RTN        1        42.43         1.16             525
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-19616-RTN        1         42.5         1.16             525
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           REPAIRABLE EPS-19616-RTN           3       127.61         3.48             525
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-19657-RTN        1         42.5         1.16             525
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-19680-RTN        1        42.51         1.16             525
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           REPAIRABLE EPS-19680-RTN                                      -            525
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           RETURN        EPS-20188-RTN                                   -            600
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SEAH                RETURN        EPS-20209-RTN                                   -            600
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SEAH                RETURN        EPS-20237-RTN                                   -            588
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           RETURN        EPS-20297-RTN                                   -            579
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           SCRAP         EPS-20302-RTN        1         27.7         0.75
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-20316-RTN        1        42.55         1.16             447
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           REPAIRABLE EPS-20316-RTN           2        87.33         2.38             447
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           RETURN        EPS-20316-RTN                                   -            581
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           RETURN        EPS-20320-RTN                                   -            580
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-20460-RTN        6       252.53         6.88             426
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           SCRAP         EPS-20460-RTN        1         31.5         0.86
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-20464-RTN        3       125.59         3.42             426
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           SCRAP         EPS-20464-RTN        1         34.1         0.93
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-20471-RTN        2        91.09         2.48             447
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           SCRAP         EPS-20471-RTN        1         31.2         0.85
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           INSPECTED     EPS-20475-RTN        1        42.12         1.15             427
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           SCRAP         EPS-20506-RTN        2         62.2         1.69
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           SCRAP         EPS-20529-RTN        1         29.6         0.81
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SEAH                INSPECTED     EPS-20668-RTN                  0.56         0.02             426
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SEAH                SCRAP         EPS-20668-RTN        2         58.4         1.59
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           SCRAP         EPS-20818-RTN        1        22.11         0.60
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           SCRAP         EPS-20819-RTN        1           36         0.98
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           REPAIRABLE EPS-20860-RTN           2        85.02         2.32
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            SHIN YANG           SCRAP         EPS-20860-RTN        6       188.17         5.13
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            HLD CLARK           INSPECTED     EPS-20927-RTN        9       384.24        10.47             347
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            HLD CLARK           SCRAP         EPS-20927-RTN        1         24.3         0.66
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            PARAGON             SCRAP         EPS-20927-RTN        1         35.5         0.97
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            PARAGON             INSPECTED     EPS-20994-RTN        4       170.18         4.64             425
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            PARAGON             SCRAP         EPS-20994-RTN        1        22.18         0.60
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            PARAGON             INSPECTED     EPS-21005-RTN        3       130.24         3.55             281
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            PARAGON             SCRAP         EPS-21005-RTN        1        27.71         0.76
BEEMAC MID      CASING           1338 545 J BC E     13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW              54.5                            PARAGON             INSPECTED     EPS-21007-RTN        3       130.61         3.56             386
                             Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 56 of 120


 Location Code    Item Category        Item Number                            Description                  Lbs/ft            Description 2               iMill    iCondition             Lot No     JTS    Quantity    Tons        Days Aged 2
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     EPS-21057-RTN          3       129.53      3.53             386
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             PRIME         EPS-21057-RTN          1        29.15      0.79
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            CH STEEL            SCRAP         EPS-21090-RTN          2        30.16      0.82             355
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           INSPECTED     EPS-21121-RTN          3       123.42      3.36             355
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           SCRAP         EPS-21121-RTN          1        15.24      0.42             355
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     EPS-21223-RTN          7       288.36      7.86             281
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             SCRAP         EPS-21223-RTN          1         30.7      0.84
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     EPS-21232-RTN          8       331.82      9.04             347
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             SCRAP         EPS-21232-RTN          1        33.82      0.92
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     EPS-21300-RTN          5       208.81      5.69             294
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             REPAIRABLE EPS-21300-RTN             2        86.68      2.36             294
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     EPS-21435-RTN          5       254.34      6.93             302
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             SCRAP         EPS-21435-RTN          1         31.5      0.86
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     EPS-21450-RTN          1         24.4      0.66             294
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             SCRAP         EPS-21450-RTN          1         34.4      0.94
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            CH STEEL            SCRAP         EPS-21461-RTN          3        17.47      0.48
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     EPS-21490-RTN          5       210.78      5.74             279
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             SCRAP         EPS-21490-RTN          1        31.93      0.87
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           REPAIRABLE EPS-21667-RTN             4       166.54      4.54             294
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           SCRAP         EPS-21667-RTN          1        35.74      0.97
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     EPS-21689-RTN          4       167.15      4.55             279
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           INSPECTED     EPS-21689-RTN          7       282.68      7.70             279
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           REPAIRABLE EPS-21689-RTN             3        122.9      3.35             279
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           SCRAP         EPS-21696-RTN          1        25.85      0.70
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            CH STEEL            PRIME         QB UNK                                         -            659
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            TMK                 PRIME         QB UNK                 1        37.77      1.03
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            CH STEEL            RETURN        RTN-1                 15       664.37     18.10
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             REPAIRABLE RTN-2                     1        36.32      0.99
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             RETURN        RTN-3                 14        564.5     15.38
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             SCRAP         RTN-4                  3       108.26      2.95
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SEAH                SCRAP         RTN-5                  5        168.6      4.59
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           RETURN        RTN-6                 21       789.04     21.50
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           SCRAP         RTN-7                  8       132.86      3.62
BEEMAC MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            NA                  RETURN        RTN-8                  2           82      2.23
ELFARM MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            HLD CLARK           SCRAP         EPS-18602-RTN          2         85.6      2.33
ELFARM MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            CH STEEL            SCRAP         EPS-19194-RTN                                  -            659
ELFARM MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            HALL LONGMORE       SCRAP         EPS-19194-RTN          3       127.68      3.48
ELFARM MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           INSPECTED     EPS-19219-RTN          2         83.4      2.27             628
ELFARM MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           SCRAP         EPS-19219-RTN          1        48.95      1.33             628
ELFARM MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            HLD CLARK           SCRAP         PO2577                 1         42.7      1.16
ELFARM MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           SCRAP         PO2992                 4       181.99      4.96             659
ELFARM MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            CH STEEL            SCRAP         PO3224                 1        42.45      1.16
ELFARM RET       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            NA                  REPAIRABLE QB UNK                   24      1115.57     30.40
NOV WELLB        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            TMK                 INSPECTED     EPS-19381-RTN                                  -            631
NOV WELLB        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            NA                  INSPECTED     EPS-19771-RTN                                  -            631
NOV WELLB        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             PRIME         EPS-20195-RTN          1        22.84      0.62
NOV WELLB        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            TMK                 RETURN        PO3343                                         -            651
NOV WELLB        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             PRIME         PO3632                                         -            659
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     1011423                8          336      9.16             386
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            TENARIS             INSPECTED     1011423                3          126      3.43             386
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            HLD CLARK           INSPECTED     EPS-21378-RTN                                  -            328
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     EPS-21378-RTN                     3.4      0.09             328
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             INSPECTED     EPS-21442-RTN          1       167.64      4.57             316
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             SCRAP         EPS-21442-RTN          1         29.2      0.80
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            CH STEEL            INSPECTED     RTN-10                 5       223.25      6.08
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            CH STEEL            RETURN        RTN-11                 6          264      7.19
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SEAH                INSPECTED     RTN-13                           7.43      0.20
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SEAH                SCRAP         RTN-14                 1           42      1.14
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           INSPECTED     RTN-15                96      3754.36    102.31
PRECISION        CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            ARCELOR MITTAL      SCRAP         RTN-9                  2           57      1.55
REPUBLIC         CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SHIN YANG           PRIME         PO-5914/8563           1         33.3      0.91             362
UNITED MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SEAH                PRIME         EPS-19712-RTN          8       340.24      9.27             112
UNITED MID       CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            SEAH                SCRAP         QB UNK                 -4                      -
WASHITA          CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             RETURN        PO3632                 2        87.65      2.39             449
WASHITA          CASING           1338 545 J BC E      13-3/8" 54.50# (0.380wt) J55 R3 BTC ERW               54.5                            PARAGON             SCRAP         PO3632                 1        35.01      0.95             449
NOV WELLB        CASING           1338 545 J SC E      13-3/8" 54.50# (0.380wt) J55 R3 STC ERW               54.5                            PARAGON             RETURN        EPS-20537-RTN          2           88      2.40
REPUBLIC         CASING           1338 6617 J PE E     13-3/8" 66.17# (0.480wt) J55 R3 PE ERW               66.17                            SHIN YANG           SCRAP         PO2042                17       714.99     23.66
ELFARM MID       CASING           1338 68 J BC E       13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW                 68                            SHIN YANG           SCRAP         EPS-18558-RTN          4       170.77      5.81
ELFARM RET       CASING           1338 68 J BC E       13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW                 68                            NA                  SCRAP         QB UNK                 2        76.45      2.60
REPUBLIC         CASING           1338 68 J BC E       13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW                 68                            SHIN YANG           REPAIRABLE PO2042                    9    397.90932     13.53             659
TSI JPORT        CASING           1338 68 J BC E       13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW                 68                            HYUNDAI             PRIME         PO-10418               3         41.1      1.40
UNITED MID       CASING           1338 68 J BC E       13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW                 68                            SEAH                SCRAP         QB UNK                 2         83.3      2.83
UNITED MID       CASING           1338 68 J BC E       13-3/8" 68.00# (0.480wt) J55 R3 BTC ERW                 68                            SHIN YANG           SCRAP         QB UNK                 2         84.4      2.87
REPUBLIC         CASING           1338 68 N BC E       13-3/8" 68.00# (0.480wt) N80 R3 BTC ERW                 68                            US STEEL            REPAIRABLE QB UNK                    1        40.77      1.39
ARCTIC           CASING           14 11553 QHP PE S    14" 115.53# (0.820wt) Q125-HP R3 PE SMLS            115.53                            US STEEL            PRIME         6664/7035                                      -            484
ARCTIC           CASING           14 11553 QHP PE S    14" 115.53# (0.820wt) Q125-HP R3 PE SMLS            115.53                            US STEEL            PRIME         EPS-20786-001                                  -            460
AXIS PIPE        LINE PIPE        16S10 52D BR E       16" 42.09# (0.250wt) X52 PSL-2 DRL PEB BARE ERW      42.09                            AXIS                PRIME         EPS-21356-001                                  -            403
MCIP CORP        LINE PIPE        16S10 52D FB E       16" 42.09# (0.250wt) X52 PSL-2 DRL PEB 14-16 MILS    42.09 FBE ERW                    AXIS                PRIME         3275/10308           472      23597.7    496.61             294
MCIP CORP        LINE PIPE        16SD 52D BR E        16" 62.64# (0.375wt) X52 PSL-2 DRL PEB BARE ERW      62.64                            TEX TUBE            PRIME         PO-5121                                        -            628
MCIP CORP        LINE PIPE        16SD 52D BR E        16" 62.64# (0.375wt) X52 PSL-2 DRL PEB BARE ERW      62.64                            AXIS                PRIME         PO-5228                                        -            600
MCIP CORP        LINE PIPE        16SD 65D BR E        16" 62.64# (0.375wt) X65 PSL-2 DRL PEB BARE ERW      62.64                            TENARIS             PRIME         PO-5212                                        -            593
MCIP CORP        LINE PIPE        16SD 65D BR E        16" 62.64# (0.375wt) X65 PSL-2 DRL PEB BARE ERW      62.64                            TENARIS             PRIME         PO-5226                                        -            595
WOMBLE           LINE PIPE        20N308 65T BR E      20" 64.84# (0.308wt) X65 PSL-2 TRL PEB ERW           64.84 BARE                       PROCARSA            PRIME         PO-11634               1         53.8      1.74             237
WOMBLE           LINE PIPE        20N308 65T FB E      20" 64.84# (0.308wt) X65 PSL-2 TRL PEB ERW 14-16     64.84 MILS FBE                   PROCARSA            PRIME         9407/12660             7        368.9     11.96             209
TSI MCCART       TUBING           238 444 JUP PE E     2-3/8" 4.44# (0.190wt) J55 UPGRADEABLE R2 PE ERW      4.44                            HUSTEEL             SCRAP         PO2963                 2           65      0.14
PETROSMITH       TUBING           238 47 J EU8 700 E   2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW              4.7 IPC P700                   ROBOR               PRIME         PO2593                13       343.04      0.81             607
PETROSMITH       TUBING           238 47 J EU8 700 E   2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW              4.7 IPC P700                   HYUNDAI             PRIME         PO4006                58      1882.08      4.42             607
PETROSMITH       TUBING           238 47 J EU8 700 E   2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW              4.7 IPC P700                   HUSTEEL             PRIME         PO-6381              194      6329.92     14.88             249
LUNDVALL         TUBING           238 47 J EU8 E       2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW              4.7                            HUSTEEL             REPAIRABLE EPS-22603-RTN             1         32.6      0.08             203
LUNDVALL         TUBING           238 47 J EU8 E       2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW              4.7                            HUSTEEL             RETURN        EPS-22603-RTN         30       998.92      2.35             203
LUNDVALL         TUBING           238 47 J EU8 E       2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW              4.7                            HUSTEEL             REPAIRABLE EPS-23018-RTN             1         32.6      0.08             195
LUNDVALL         TUBING           238 47 J EU8 E       2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW              4.7                            NEXTEEL             RETURN        EPS-23029-RTN          -1                      -
LUNDVALL         TUBING           238 47 J EU8 E       2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW              4.7                            HUSTEEL             RETURN        EPS-23041-RTN         13                       -
LUNDVALL         TUBING           238 47 J EU8 E       2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW              4.7                            HUSTEEL             RETURN        EPS-23043-RTN         10        315.2      0.74             146
LUNDVALL         TUBING           238 47 J EU8 E       2-3/8" 4.70# (0.190wt) J55 R2 EUE 8RD ERW              4.7                            HUSTEEL             PRIME         PO-10402                                       -            306
TSI MCCART       TUBING           238 47 JFBN EU8 E    2-3/8" 4.70# (0.190wt) J55 FBNAU R2 EUE 8RD ERW        4.7                            HUSTEEL             PRIME         PO3005                16       524.55      1.23
TSI MCCART       TUBING           238 47 JFBN EU8 E    2-3/8" 4.70# (0.190wt) J55 FBNAU R2 EUE 8RD ERW        4.7                            HUSTEEL             PRIME         PO3183               568     18347.45     43.12             659
DUFFY            TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            NA                  SCRAP         YLW BAND              38      1218.81      2.86              50
IOS KIM          TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            SEAH                PRIME         PO-5247                -5                      -
LUNDVALL         TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            NA                  USED          EPS-23327-001         40       1338.2      3.14              70
LUNDVALL         TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            HUSTEEL             PRIME         PO-10376              -43                      -
LUNDVALL         TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            HUSTEEL             RETURN        PO-10516              14          456      1.07              71
MM WELDING       TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            BOOMERANG           PRIME         PO-5003                -5                      -            645
MM WELDING       TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            SEAH                PRIME         PO-5247               -75                      -            588
MM WELDING       TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            BOOMERANG           PRIME         QB UNK                -31      -627.8      (1.48)           659
MM WELDING       TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            BOOMERANG           SCRAP         QB UNK                 3       228.26      0.54
MM WELDING       TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            HLD CLARK           SCRAP         QB UNK                 1         32.4      0.08
MM WELDING       TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            HUSTEEL             SCRAP         QB UNK                 9        294.6      0.69
MM WELDING       TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            HYUNDAI             SCRAP         QB UNK                 2        72.54      0.17             659
NOV WELLB        TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            BOOMERANG           SCRAP         PO-5003               16        506.6      1.19              81
NOV WELLB        TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            TUPER               SCRAP         PO-8825                2         65.8      0.15              81
SPLENDORA        TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            ROBOR               PRIME         PO3188                                         -            659
SPLENDORA        TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            HUSTEEL             PRIME         PO3568                                         -            659
TSI BEAR         TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            BORUSAN             SCRAP         PO2076                11        319.6      0.75
TSI MCCART       TUBING           238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW              4.7                            HUSTEEL             PRIME         PO-9293                9       285.34      0.67             356
DUFFY            TUBING           238 47 L EU8 S       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD SMLS             4.7                            TENARIS             INSPECTED     19804-RTN/BLUE-YLW    32     1017.978      2.39              50
DROP SHIP        TUBING           278 65 J EU8 E       2-7/8" 6.50# (0.217wt) J55 R2 EUE 8RD ERW              6.5                            SEAH                PRIME         PO-5069                                        -            636
DROP SHIP        TUBING           278 65 J EU8 E       2-7/8" 6.50# (0.217wt) J55 R2 EUE 8RD ERW              6.5                            KUMKANG             PRIME         PO-5077                                        -            637
KJ CONSTR        TUBING           278 65 J EU8 E       2-7/8" 6.50# (0.217wt) J55 R2 EUE 8RD ERW              6.5                            HUSTEEL             PRIME         PO-10772               2        32.12      0.10             263
KJ CONSTR        TUBING           278 65 J EU8 E       2-7/8" 6.50# (0.217wt) J55 R2 EUE 8RD ERW              6.5                            SEAH VINA           PRIME         PO-11764              29       975.61      3.17             239
                             Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 57 of 120


 Location Code    Item Category        Item Number                              Description                   Lbs/ft            Description 2               iMill    iCondition             Lot No       JTS    Quantity    Tons       Days Aged 2
PETROSMITH       TUBING           278 65 L EU8 700 S     2-7/8" 6.50# (0.190wt) L80 R2 EUE 8RD SMLS              6.5 IPC P700                   PERVOURALSK         PRIME         PO-7622                127      4132.19     13.43            203
ATLAS TUB        TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            HUSTEEL             PRIME         PO-10587                 1                       -
ATLAS TUB        TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            HUSTEEL             PRIME         PO-11602                 4        14.09      0.05            211
BEEMAC MID       TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            BOOMERANG           SCRAP         EPS-20028-RTN                                    -           638
BEEMAC MID       TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            BOOMERANG           PRIME         PO3566                                           -           648
NOV WELLB        TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            TENARIS             PRIME         EPS-20097-RTN                                    -           631
NOV WELLB        TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            TENARIS             PRIME         PO3312                                           -           659
NOV WELLB        TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            BOOMERANG           PRIME         PO3566                                           -           659
NOV WELLB        TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            CENTRIC             PRIME         PO-3782                 -40                      -
SPLENDORA        TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            BOOMERANG           PRIME         PO3566                                           -           659
SPLENDORA        TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            BOOMERANG           PRIME         PO-4036                                          -           629
TSI BEAR         TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            CENTRIC             PRIME         PO-3782                          99.414      0.32            447
TSI MCCART       TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            HUSTEEL             SCRAP         QB UNK                   8          264      0.86
TUBO ODESS       TUBING           278 65 L EU8 E         2-7/8" 6.50# (0.217wt) L80 R2 EUE 8RD ERW               6.5                            NEXTEEL             SCRAP         QB UNK                   2           60      0.20
SAVAGE           LINE PIPE        2S80 52D FB E          2-3/8" 5.03# (0.218wt) X52 PSL-1 DRL PEB 14-16         5.03 MILS FBE ERW               WHEATLAND           SCRAP         PO3386                   2           80      0.20
STALLION         LINE PIPE        2S80 52D FB E          2-3/8" 5.03# (0.218wt) X52 PSL-1 DRL PEB 14-16         5.03 MILS FBE ERW               HUSTEEL             PRIME         12114/12127                         396      1.00            215
KJ CONSTR        TUBING           35 93 J EU8 E          3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD ERW               9.3                            SEAH VINA           PRIME         PO-10025                 1        33.21      0.15            328
KJ CONSTR        TUBING           35 93 J EU8 S          3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD SMLS              9.3                            NIKO TUBE           PRIME         PO-10773                 2        79.72      0.37            264
KJ CONSTR        TUBING           35 93 J EU8 S          3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD SMLS              9.3                            PERVOURALSK         PRIME         PO-11695                12       390.25      1.81            236
TSI MCCART       TUBING           35 93 J EU8 S          3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD SMLS              9.3                            INTERPIPE           PRIME         PO-5492                 62        1996       9.28            517
WASHITA          TUBING           35 93 J EU8 S          3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD SMLS              9.3                            INTERPIPE           SCRAP         PO-5492                  1        32.32      0.15             78
NOV EDMOND       TUBING           35 93 J EU8 TK7 S      3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD TK-70 SMLS        9.3                            INTERPIPE           PRIME         5492/5495              -159                      -
WASHITA          TUBING           35 93 J EU8 TK7 S      3-1/2" 9.30# (0.254wt) J55 R2 EUE 8RD TK-70 SMLS        9.3                            INTERPIPE           PRIME         5492/5495               51        1672       7.77             78
MCIP CORP        LINE PIPE        3S160 52D BR S         3-1/2" 14.34# (0.438wt) X52 PSL-2 DRL PEB BARE        14.34 SMLS                       ARCELOR MITTAL      PRIME         PO-3743                           0.242      0.00            569
COM RES CO       LINE PIPE        3S80 52D BR E          3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB BARE ERW    10.26                            WHEATLAND           PRIME         PO-12117               299       13455      69.02            218
MCIP CORP        LINE PIPE        3S80 52D BR E          3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB BARE ERW    10.26                            TEX TUBE            PRIME         PO-12118               175       7817.3     40.10            222
MCIP CORP        LINE PIPE        3S80 52D FA E          3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16       10.26 MILS + 30 MILS ARO ERW     TEX TUBE            PRIME         PO-12118/12130          44       1984.4     10.18            215
COM RES CO       LINE PIPE        3S80 52D FB E          3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16       10.26 MILS FBE ERW               WHEATLAND           PRIME         10419/11672             65       2927.6     15.02            234
COM RES CO       LINE PIPE        3S80 52D FB E          3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16       10.26 MILS FBE ERW               WHEATLAND           PRIME         PO-10419/11672         364       16380      84.03            174
COM RES CO       LINE PIPE        3S80 52D FB E          3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16       10.26 MILS FBE ERW               WHEATLAND           PRIME         PO3351                  37       1665.2      8.54            659
SAVAGE           LINE PIPE        3S80 52D FB E          3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16       10.26 MILS FBE ERW               WHEATLAND           PRIME         PO2881/3350             29      1150.01      5.90            294
SAVAGE           LINE PIPE        3S80 52D FB E          3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16       10.26 MILS FBE ERW               WHEATLAND           REPAIRABLE PO2881/3350-1              34      1567.32      8.04            294
STALLION         LINE PIPE        3S80 52D FB E          3-1/2" 10.26# (0.300wt) X52 PSL-2 DRL PEB 14-16       10.26 MILS FBE ERW               WHEATLAND           PRIME         PO3643                                           -           441
NOV EDMOND       CASING           45 1136 J PE E         4-1/2" 11.36# (0.250wt) J55 R3 PE ERW                 11.36                            SEAH VINA           PRIME         PO-8237                  -3                      -
TSI JPORT        CASING           45 1136 J PE E         4-1/2" 11.36# (0.250wt) J55 R3 PE ERW                 11.36                            SEAH VINA           PRIME         EPS-21222-002            1         38.6      0.22            416
WASHITA          CASING           45 1136 J PE E         4-1/2" 11.36# (0.250wt) J55 R3 PE ERW                 11.36                            SEAH VINA           SCRAP         PO-8237                  3       119.13      0.68             78
NOV WELLB        CASING           45 116 J LC E          4-1/2" 11.60# (0.250wt) J55 R3 LTC ERW                 11.6                            HLD CLARK           PRIME         PO-5004                 21          924      5.36            607
WASHITA          CASING           45 116 J LC KC TK7 E   4-1/2" 11.60# (0.250wt) J55 R3 LTC WITH KC RING        11.6 ERW TK-70                  TENSION             PRIME         5882/8233~1              1        55.92      0.32             78
NOV WELLB        CASING           45 116 L LC 700 S      4-1/2" 11.60# (0.250wt) L80 R3 LTC SMLS                11.6 IPC P700                   TENARIS             SCRAP         EPS-22243-RTN            1        40.17      0.23            173
PETROSMITH       CASING           45 116 L LC 700 S      4-1/2" 11.60# (0.250wt) L80 R3 LTC SMLS                11.6 IPC P700                   TENARIS             PRIME         PO-5185                 28      1237.24      7.18            249
NOV WELLB        CASING           45 116 L LC E          4-1/2" 11.60# (0.250wt) L80 R3 LTC ERW                 11.6                            EVRAZ               INSPECTED     PO-2079                  1        45.15      0.26            173
MM WELDING       CASING           45 116 L LC S          4-1/2" 11.60# (0.250wt) L80 R3 LTC SMLS                11.6                            BOLY                SCRAP         QB UNK                   1        25.61      0.15            659
NOV WELLB        CASING           45 116 L LC S          4-1/2" 11.60# (0.250wt) L80 R3 LTC SMLS                11.6                            BOLY                INSPECTED     EPT-2780.TTL             1        16.95      0.10             81
MM WELDING       CASING           45 116 NX8 LC E        4-1/2" 11.60# (0.250wt) NEXT-80 R3 LTC ERW             11.6                            NEXTEEL             SCRAP         QB UNK                   1           45      0.26
NOV WELLB        CASING           45 116 NX8 LC E        4-1/2" 11.60# (0.250wt) NEXT-80 R3 LTC ERW             11.6                            NEXTEEL             INSPECTED     PO-8249                  2        81.35      0.47            173
DJR RIG          CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            CENTRIC             PRIME         PO-11128                 -6                      -           203
DJR RIG          CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            TMK                 PRIME         PO-6221                  7                       -
NOV WELLB        CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            TMK                 USED          22517-22737-TIE BACK     5          220      1.28            147
NOV WELLB        CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            TMK                 USED          EPS-21561-TIE BACK      12       510.92      2.96            173
NOV WELLB        CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            TMK                 SCRAP         EPS-22467-TIE BACK       1        43.52      0.25            173
NOV WELLB        CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            TMK                 USED          EPS-22467-TIE BACK     128      5507.28     31.94            173
NOV WELLB        CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            TMK                 INSPECTED     EPS-22472-RTN          123      5287.45     30.67            189
NOV WELLB        CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            TMK                 SCRAP         EPS-22472--RTN           1         44.8      0.26            188
NOV WELLB        CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            TMK                 SCRAP         EPS-22517--RTN           2        89.64      0.52
NOV WELLB        CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            TMK                 USED          EPS-22517-TIE BACK      52      2330.33     13.52
NOV WELLB        CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            TMK                 SCRAP         EPS-22518--RTN           2        89.42      0.52
STHN TUBE        CASING           45 116 PHC BC E        4-1/2" 11.60# (0.250wt) P110-HC R3 BTC ERW             11.6                            CENTRIC             PRIME         PO-6406                 19        828.4      4.80            386
NOV WELLB        CASING           45 116 PHC LC S        4-1/2" 11.60# (0.250wt) P110-HC R3 LTC SMLS            11.6                            BOLY                SCRAP         QB UNK                   -5                      -
DJR RIG          CASING           45 116 PIC BC E        4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW             11.6                            TENARIS             PRIME         PO2684                   -1                      -
DJR RIG          CASING           45 116 PIC BC E        4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW             11.6                            TENARIS             RETURN        PO-5396                  -2                      -
DJR RIG          CASING           45 116 PIC BC E        4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW             11.6                            TENARIS             PRIME         PO-6211                  2                       -
IN TRANSIT       CASING           45 116 PIC BC E        4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW             11.6                            TENARIS             PRIME         PO-5396                  1                       -
LARAMIE          CASING           45 116 PIC BC E        4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW             11.6                            TENARIS             PRIME         PO2684                                           -           659
LARAMIE          CASING           45 116 PIC BC E        4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW             11.6                            TENARIS             PRIME         QB UNK                                           -           658
MM WELDING       CASING           45 116 PIC BC E        4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW             11.6                            TENARIS             PRIME         PO-5076                  5          213      1.24            524
MM WELDING       CASING           45 116 PIC BC E        4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW             11.6                            TENARIS             PRIME         QB UNK                  -19                      -
NOV WELLB        CASING           45 116 PIC BC E        4-1/2" 11.60# (0.250wt) P110-IC R3 BTC ERW             11.6                            TENARIS             SCRAP         PO-5396                  1        42.33      0.25            173
TSI BEAR         CASING           45 1305 UP P S         4-1/2" 13.05# (0.290wt) UPGRD R3 PE SMLS              13.05                            ARCELOR MITTAL      PRIME         PO-11619                 7       304.37      1.99            242
UNITED MID       CASING           45 135 P BC E          4-1/2" 13.50# (0.290wt) P110 R3 BTC ERW                13.5                            TENARIS             INSPECTED     EPS-21207-RTN            -1                      -
PRECISION        CASING           45 135 PCY GBCD S      4-1/2" 13.50# (0.290wt) P110-CY R3 GBCD SMLS           13.5                            TENARIS             SCRAP         EPS-22063-RTN            1         47.1      0.32
PRECISION        CASING           45 135 PCY GBCD S      4-1/2" 13.50# (0.290wt) P110-CY R3 GBCD SMLS           13.5                            TENARIS             INSPECTED     EPS-22096-RTN            2        80.24      0.54            234
PRECISION        CASING           45 135 PCY GBCD S      4-1/2" 13.50# (0.290wt) P110-CY R3 GBCD SMLS           13.5                            TENARIS             INSPECTED     EPS-22212-RTN            7        263.6      1.78            225
ATLAS TUB        CASING           45 135 PCY TCBHT S     4-1/2" 13.50# (0.290wt) P110-CY R3 TCBC-HT SMLS        13.5                            ARCELOR MITTAL      PRIME         PO-11619/11698         736     31797.42    214.63            216
PRECISION        CASING           45 135 PCY TCBHT S     4-1/2" 13.50# (0.290wt) P110-CY R3 TCBC-HT SMLS        13.5                            VOEST ALPINE        REPAIRABLE EPS-22780-RTN               3          122      0.82            124
PRECISION        CASING           45 135 PHC BC E        4-1/2" 13.50# (0.290wt) P110-HC R3 BTC ERW             13.5                            TEJAS TUBULAR       INSPECTED     EPS-22617-RTN            1         43.2      0.29            179
REPUBLIC         CASING           45 135 PHC BC E        4-1/2" 13.50# (0.290wt) P110-HC R3 BTC ERW             13.5                            NEXTEEL             PRIME         EPS-22200-RTN            4          180      1.22
REPUBLIC         CASING           45 135 PHC BC E        4-1/2" 13.50# (0.290wt) P110-HC R3 BTC ERW             13.5                            NEXTEEL             REPAIRABLE EPS-22200-RTN               2           90      0.61
WASHITA          CASING           45 135 PHC BK S        4-1/2" 13.50# (0.290wt) P110-HC R3 BK SMLS             13.5                            BOLY                RETURN        EPS-20567-RTN           31      1268.65      8.56            449
WASHITA          CASING           45 135 PHC BK S        4-1/2" 13.50# (0.290wt) P110-HC R3 BK SMLS             13.5                            BOLY                INSPECTED     PO-5462                  5          205      1.38            449
WASHITA          CASING           45 135 PHC BK S        4-1/2" 13.50# (0.290wt) P110-HC R3 BK SMLS             13.5                            BOLY                PRIME         PO-5462                178      7183.94     48.49            575
BEEMAC MID       CASING           45 135 PHC GB E        4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW            13.5                            AXIS                REPAIRABLE EPS-20098-RTN               -6                      -
BEEMAC MID       CASING           45 135 PHC GB E        4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW            13.5                            AXIS                RETURN        EPS-20098-RTN            5          205      1.38            600
BEEMAC MID       CASING           45 135 PHC GB E        4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW            13.5                            CENTRIC             REPAIRABLE EPS-20467-RTN               1        44.63      0.30            329
BEEMAC MID       CASING           45 135 PHC GB E        4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW            13.5                            CENTRIC             INSPECTED     EPS-20662-RTN            9        375.5      2.53            329
BEEMAC MID       CASING           45 135 PHC GB E        4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW            13.5                            CENTRIC             PRIME         EPS-5028                          11.74      0.08            195
BEEMAC MID       CASING           45 135 PHC GB E        4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW            13.5                            AXIS                PRIME         PO-5022                  5                       -
PRECISION        CASING           45 135 PHC GB E        4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW            13.5                            AXIS                REPAIRABLE EPS-20098-RTN                        56.77      0.38            264
REPUBLIC         CASING           45 135 PHC GB E        4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD ERW            13.5                            NEXTEEL             REPAIRABLE EPS-22200-RTN              14          630      4.25
REPUBLIC         CASING           45 135 PHC GB S        4-1/2" 13.50# (0.290wt) P110-HC R3 GBCD SMLS           13.5                            US STEEL            REPAIRABLE EPS-22200-RTN               5          225      1.52
UNITED MID       CASING           45 135 PIC BC E        4-1/2" 13.50# (0.290wt) P110-IC R3 BTC ERW             13.5                            OMK                 SCRAP         EPS-21207-RTN            4        170.6      1.15
KB HOU           CASING           45 135 PICY MIP S      4-1/2" 13.50# (0.290wt) P110-ICY R3 MI PANTHER         13.5 SMLS                       TENARIS             PRIME         3130/10315               -1        12.9      0.09            313
CPS BAYTWN       CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             PRIME         PO-6779                         190.787      1.29            400
KB HOU           CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             REPAIRABLE PO3130                      -1        40.1      0.27            439
REPUBLIC         CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             RETURN        EPS-22139-RTN            9          378      2.55
STEWART          CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             REPAIRABLE EPS-19671-RTN               -2                      -
STEWART          CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             RETURN        EPS-19671-RTN           12          536      3.62            294
STEWART          CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             RETURN        EPS-20353-RTN           27      1235.94      8.34            294
STEWART          CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             RETURN        EPS-20713-RTN            9          387      2.61            294
STEWART          CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             PRIME         EPS-20953-RTN            2        88.78      0.60            294
STEWART          CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             RETURN        EPS-21162-RTN            5        227.5      1.54            294
STEWART          CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             RETURN        EPS-21344-RTN            6          270      1.82            294
STEWART          CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             RETURN        EPS-21518-RTN           11       499.19      3.37            294
STEWART          CASING           45 135 PICY TXBC S     4-1/2" 13.50# (0.290wt) P110-ICY R3 TXP BTC SMLS       13.5                            TENARIS             RETURN        EPS-21654-RTN            5       235.42      1.59            294
PRECISION        CASING           45 135 PRY BC E        4-1/2" 13.50# (0.290wt) P110-RY R3 BTC ERW             13.5                            OMK                 INSPECTED     EPS-20694-RTN                      4.54      0.03
UNITED MID       CASING           45 135 PRY BC E        4-1/2" 13.50# (0.290wt) P110-RY R3 BTC ERW             13.5                            OMK                 SCRAP         EPS-20694-RTN            1           48      0.32
WASHITA          CASING           45 135 PRY BC E        4-1/2" 13.50# (0.290wt) P110-RY R3 BTC ERW             13.5                            CENTRIC             PRIME         EPS-20619-RTN            4        175.7      1.19            432
WASHITA          CASING           45 135 PRY BC E        4-1/2" 13.50# (0.290wt) P110-RY R3 BTC ERW             13.5                            CENTRIC             PRIME         PO-5771                 13       606.55      4.09            540
COM RES CO       LINE PIPE        4N188 52D FB E         4-1/2" 8.67# (0.188wt) X52 PSL-2 DRL PEB 14-16         8.67 MILS FBE ERW               WHEATLAND           PRIME         6546/12123              82       3702.2     16.05            210
MCIP CORP        LINE PIPE        4S40 52D BR E          4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB BARE ERW     10.8                            TTP                 SCRAP         PO-8768-REJ              1           42      0.23
MCIP CORP        LINE PIPE        4S40 52D FA E          4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB 14-16        10.8 MILS FBE + 30 MILS ARO ERW TEX TUBE            PRIME         11510/11650             59       2685.6     14.50            245
MCIP CORP        LINE PIPE        4S40 52D FA E          4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB 14-16        10.8 MILS FBE + 30 MILS ARO ERW TEX TUBE            PRIME         12052/12060             13        568.1      3.07            223
SAVAGE           LINE PIPE        4S40 52D FA5 E         4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB 14-16        10.8 MILS FBE + 25-30 MILS ARO ERW
                                                                                                                                                 TEX TUBE           PRIME         PO3477                  12          538      2.91            659
SAVAGE           LINE PIPE        4S40 52D FB E          4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB 14-16        10.8 MILS FBE ERW               TENARIS             PRIME         PO2809                                           -           659
SAVAGE           LINE PIPE        4S40 52D FB E          4-1/2" 10.80# (0.237wt) X52 PSL-2 DRL PEB 14-16        10.8 MILS FBE ERW               TEX TUBE            PRIME         PO3476                                           -           659
IOS HOU          CASING           5 1795 PCYHP SFW S     5" 17.95# (0.362wt) P110-CY HP R3 TORQ SFW            17.95 SMLS                       TMK                 INSPECTED     EPS-21335-RTN/10771     15        666.6      5.98            279
REPUBLIC         CASING           5 1795 PCYHP SFW S     5" 17.95# (0.362wt) P110-CY HP R3 TORQ SFW            17.95 SMLS                       TMK                 INSPECTED     EPS-21335-RTN            1           40      0.36            355
REPUBLIC         CASING           5 1795 PCYHP SFW S     5" 17.95# (0.362wt) P110-CY HP R3 TORQ SFW            17.95 SMLS                       TMK                 INSPECTED     EPS-21629-RTN            1           43      0.39            234
OFSI HOU         CASING           5 1795 PHC UTSF S      5" 17.95# (0.362wt) P110-HC R3 ULTRA SF SMLS          17.95                            ILJIN               PRIME         PO2766                                           -           659
OFSI HOU         CASING           5 1795 PHC UTSF S      5" 17.95# (0.362wt) P110-HC R3 ULTRA SF SMLS          17.95                            TMK                 REPAIRABLE PO2774                      6          250      2.24            659
STEWART          CASING           5 18 PICY 625 S        5" 18.00# (0.362wt) P110-ICY R3 TSH 625 SMLS             18                            TENARIS             PRIME         PO-11040                 2         81.5      0.73            222
                             Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 58 of 120


 Location Code    Item Category        Item Number                             Description                   Lbs/ft        Description 2              iMill    iCondition             Lot No   JTS    Quantity       Tons       Days Aged 2
BEEMAC MID       CASING           55 20 PCY LC S - EA   5-1/2" 20.00# (0.361wt) P110-CY R3 LTC SMLS              20                        TMK                PRIME         PO-6743/8000                         3      0.03            420
PRECISION        CASING           55 20 PCY MIP S       5-1/2" 20.00# (0.361wt) P110-CY R3 MI PANTHER MS         20 SMLS                   KOPPEL             INSPECTED     EPS-21353-RTN       41        1789         17.89            235
PRECISION        CASING           55 20 PCY MIP S       5-1/2" 20.00# (0.361wt) P110-CY R3 MI PANTHER MS         20 SMLS                   BENTELER           INSPECTED     EPS-22006-RTN       13          546         5.46            235
UNITED MID       CASING           55 20 PCY PE S        5-1/2" 20.00# (0.361wt) P110-CY R3 PE SMLS               20                        TMK                PRIME         PO6912/6913          6        243.4         2.43            236
BEEMAC MID       CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-21004-RTN        1                          -
IOS MID          CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          INSPECTED     EPS-21081-RTN       28      1240.58        12.41            364
PATRIOT          CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          INSPECTED     EPS-21111-RTN       16       782.28         7.82            386
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          INSPECTED     EPS-21256-RTN       13       563.69         5.64            299
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-21256-RTN        1        31.38         0.31
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-21398-RTN        1         29.5         0.30
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-21493-RTN        1         32.5         0.33
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-21615-RTN        1           34         0.34
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-21789-RTN        1           29         0.29
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-21803-RTN        2         63.2         0.63            203
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-22104-RTN        1         29.6         0.30
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-22106-RTN        1         39.7         0.40
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-22201-RTN        1        31.06         0.31
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-22202-RTN        1         34.6         0.35
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        HYUNDAI            RETURN        EPS-22208-RTN        1                          -
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-22333-RTN        1         46.8         0.47
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-22537-RTN        1         31.8         0.32
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          RETURN        EPS-22645-RTN       10        446.5         4.47            125
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-22645-RTN        2         77.6         0.78
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-22726-RTN        3         53.2         0.53
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-22746-RTN        4         88.8         0.89
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-22764-RTN        1         32.5         0.33
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          PRIME         PO-11217             2      1880.74        18.81             81
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          PRIME         PO-7658             -15     1106.97        11.07             81
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          INSPECTED     RTN-17             139      2309.59        23.10
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          RETURN        RTN-18             561      23577.5       235.78
PRECISION        CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         RTN-20               3       429.66         4.30
UNITED MID       CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          PRIME         20554-21196-RTN     11        474.4         4.74            117
UNITED MID       CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          REPAIRABLE EPS-21434-RTN           1        43.92         0.44            325
UNITED MID       CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        HYUNDAI            RETURN        EPS-22208-RTN       13       585.53         5.86             56
UNITED MID       CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          PRIME         M-14395             22       951.92         9.52            117
UNITED MID       CASING           55 20 PCY TCBHT E     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT ERW           20                        BOOMERANG          PRIME         M-14396              5          217         2.17            117
PRECISION        CASING           55 20 PCY TCBHT S     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT SMLS          20                        BOOMERANG          INSPECTED     EPS-21521-RTN        9        390.4         3.90            294
PRECISION        CASING           55 20 PCY TCBHT S     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT SMLS          20                        BOOMERANG          REPAIRABLE EPS-21521-RTN           1         44.4         0.44            294
PRECISION        CASING           55 20 PCY TCBHT S     5-1/2" 20.00# (0.361wt) P110-CY R3 TCBC-HT SMLS          20                        BOOMERANG          SCRAP         EPS-21521-RTN        1           17         0.17
DUFFY            CASING           55 20 PHC BK S        5-1/2" 20.00# (0.361wt) P110-HC R3 BK SMLS               20                        BOLY               PRIME         PO-5463              3           20         0.20            572
DUFFY            CASING           55 20 PHC BK S        5-1/2" 20.00# (0.361wt) P110-HC R3 BK SMLS               20                        REPUBLIC TUBE      PRIME         PO-5929             48      1930.86        19.31            538
BEEMAC MID       CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        BOOMERANG          PRIME         PO-3614            1180    52263.66       522.64            256
CAST             CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        CENTRIC            PRIME         PO2940                                          -           659
CAST             CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        CENTRIC            RETURN        PO2940                                          -           656
DUFFY            CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        BOOMERANG          RETURN        EPS-23319-RTN        2           84         0.84
DUFFY            CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        CENTRIC            PRIME         PO-7665                                         -           399
DUFFY            CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        CENTRIC            PRIME         PO-8028                                         -           355
DUFFY            CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        CENTRIC            PRIME         PO-8029                                         -           314
DUFFY            CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        CENTRIC            PRIME         PO-8032                         5.9         0.06            228
LUNDVALL         CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        CENTRIC            PRIME         8825/13975           4               5      0.05
LUNDVALL         CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        BOOMERANG          PRIME         PO-3614             44      1656.07        16.56            116
UNITED MID       CASING           55 20 PHC GB E        5-1/2" 20.00# (0.361wt) P110-HC R3 GBCD ERW              20                        BOOMERANG          PRIME         PO-3614              7       155.35         1.55             57
BEEMAC MID       CASING           55 20 PHC MIP S       5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER            20 SMLS                   BENTELER           INSPECTED     EPS-21331-RTN        4       163.79         1.64            315
ATLAS TUB        CASING           55 20 PHC MIPM E      5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER MS         20 ERW                    HYUNDAI            PRIME         10939/10953-01       2           84         0.84            190
PRECISION        CASING           55 20 PHC MIPM E      5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER MS         20 ERW                    HYUNDAI            INSPECTED     EPS-22167-RTN       18       704.12         7.04            235
PRECISION        CASING           55 20 PHC MIPM S      5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER MS         20 SMLS                   BENTELER           INSPECTED     EPS-20752-RTN        8        355.1         3.55            235
PRECISION        CASING           55 20 PHC MIPM S      5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER MS         20 SMLS                   BENTELER           INSPECTED     EPS-21331-RTN       12        531.4         5.31            235
PRECISION        CASING           55 20 PHC MIPM S      5-1/2" 20.00# (0.361wt) P110-HC R3 MI PANTHER MS         20 SMLS                   KOPPEL             INSPECTED     EPS-22006-RTN        4          168         1.68            235
BEEMAC MID       CASING           55 20 PHC TCBHT E     5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW           20                        BOOMERANG          SCRAP         EPS-20628-RTN                                   -           393
BOOMERANG        CASING           55 20 PHC TCBHT E     5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW           20                        BOOMERANG          PRIME         PO-4025                                         -           642
BOOMERANG        CASING           55 20 PHC TCBHT E     5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW           20                        BOOMERANG          PRIME         PO-5101                                         -           602
IOS MID          CASING           55 20 PHC TCBHT E     5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW           20                        BOOMERANG          INSPECTED     EPS-20028-RTN        1        35.39         0.35            517
IOS MID          CASING           55 20 PHC TCBHT E     5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW           20                        BOOMERANG          PRIME         EPS-20028-RTN                                   -           638
PRECISION        CASING           55 20 PHC TCBHT E     5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW           20                        HYUNDAI            RETURN        EPS-22208-RTN        1        44.47         0.44
UNITED MID       CASING           55 20 PHC TCBHT E     5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT ERW           20                        BOOMERANG          PRIME         EPS-20270-RTN       13        574.7         5.75            112
PRECISION        CASING           55 20 PHC TCBHT S     5-1/2" 20.00# (0.361wt) P110-HC R3 TCBC-HT SMLS          20                        JESCO              RETURN        EPS-23092-RTN       21       879.53         8.80
WASHITA          CASING           55 20 PHC UTSF S      5-1/2" 20.00# (0.361wt) P110-HC R3 ULTRA SF SMLS         20                        US STEEL           SCRAP         QB UNKNOWN                       44         0.44
REPUBLIC         CASING           55 20 PICY TXBC S     5-1/2" 20.00# (0.361wt) P110-ICY R3 TXP BTC SMLS         20                        TENARIS            PRIME         PO3152               1       375.95         3.76            659
BEEMAC MID       CASING           55 20 TNCY TCBHT E    5-1/2" 20.00# (0.361wt) TN110-CY R3 TCBC-HT ERW          20                        TENARIS            INSPECTED     EPS-21192-RTN        4        160.9         1.61            314
REPUBLIC         CASING           55 2256 PCYHP SFW S   5-1/2" 22.56# (0.415wt) P110-CY HP R3 TORQ SFW        22.56 SMLS                   TMK                INSPECTED     EPS-21335-RTN        8       342.38         3.86            355
REPUBLIC         CASING           55 2256 PCYHP SFW S   5-1/2" 22.56# (0.415wt) P110-CY HP R3 TORQ SFW        22.56 SMLS                   TMK                SCRAP         EPS-21335-RTN        1         32.6         0.37            355
REPUBLIC         CASING           55 2256 PCYHP SFW S   5-1/2" 22.56# (0.415wt) P110-CY HP R3 TORQ SFW        22.56 SMLS                   TMK                INSPECTED     EPS-21629-RTN        2         85.8         0.97            234
SUPERIOR         CASING           55 2256 PCYHP SFW S   5-1/2" 22.56# (0.415wt) P110-CY HP R3 TORQ SFW        22.56 SMLS                   TMK                INSPECTED     EPS-21335-RTN        1        23.02         0.26            294
TSI JPORT        CASING           55 23 L GEO S         5-1/2" 23.00# (0.415wt) L80 R3 GEOCONN SMLS              23                        VOEST ALPINE       SCRAP         PO3436              24        942.5        10.84
IOS HOU          CASING           55 23 PCY BK S        5-1/2" 23.00# (0.415wt) P110-CY R3 BK SMLS               23                        REPUBLIC TUBE      RETURN        EPS-19854-RTN        3        124.5         1.43
REPUBLIC         CASING           55 23 PCY BK S        5-1/2" 23.00# (0.415wt) P110-CY R3 BK SMLS               23                        REPUBLIC TUBE      PRIME         PO9490               1           45         0.52            659
PRECISION        CASING           55 23 PCY TCBHT S     5-1/2" 23.00# (0.415wt) P110-CY R3 TCBC-HT SMLS          23                        TUBOS REUNIDOS     INSPECTED     EPS-23141-RTN        3        132.7         1.53            124
PRECISION        CASING           55 23 PCY TCBHT S     5-1/2" 23.00# (0.415wt) P110-CY R3 TCBC-HT SMLS          23                        TUBOS REUNIDOS     REPAIRABLE EPS-23141-RTN           1         44.3         0.51            124
PRECISION        CASING           55 23 PCY TCBHT S     5-1/2" 23.00# (0.415wt) P110-CY R3 TCBC-HT SMLS          23                        TUBOS REUNIDOS     INSPECTED     RTN-26               1        85.15         0.98
HUNTING LA       CASING           55 23 PCY TLW S       5-1/2" 23.00# (0.415wt) P110-CY R3 TLW SMLS              23                        TPCO               INSPECTED     EPS-20012-RTN                                   -           452
HUNTING LA       CASING           55 23 PCY TLW S       5-1/2" 23.00# (0.415wt) P110-CY R3 TLW SMLS              23                        TPCO               SCRAP         EPS-20012-RTN                                   -           452
REPUBLIC         CASING           55 23 PCYHP BPN S     5-1/2" 23.00# (0.415wt) P110-CY HP R3 BPN SMLS           23                        TMK                PRIME         PO-8584            245     10960.38       126.04            195
REPUBLIC         CASING           55 23 PCYHP BPN S     5-1/2" 23.00# (0.415wt) P110-CY HP R3 BPN SMLS           23                        TMK                PRIME         PO-8587            245     10916.48       125.54            195
IOS HOU          CASING           55 23 PEC TCBHT S     5-1/2" 23.00# (0.415wt) P110-EC R3 TCBC-HT SMLS          23                        NA                 NA            QB UNKNOWN           1           33         0.38
SUPERIOR         CASING           55 23 PEY TCP S       5-1/2" 23.00# (0.415wt) P110-EY R3 TCPC SMLS             23                        TUBOS REUNIDOS     INSPECTED     EPS-20890-RTN                                   -           447
SUPERIOR         CASING           55 23 PEY TCP S       5-1/2" 23.00# (0.415wt) P110-EY R3 TCPC SMLS             23                        TUBOS REUNIDOS     SCRAP         EPS-20890-RTN        1           42         0.48            447
WASHITA          CASING           55 23 PHC CDQ E       5-1/2" 23.00# (0.415wt) P110-HC R3 CDC-HTQ ERW           23                        US STEEL           SCRAP         QB UNK               6       194.45         2.24
BEEMAC MID       CASING           55 23 PHC TCBHT E     5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW           23                        BOOMERANG          PRIME         PO-4027             52      2360.03        27.14            650
BEEMAC MID       CASING           55 23 PHC TCBHT E     5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW           23                        BOOMERANG          PRIME         PO-5294             16       691.33         7.95            561
BEEMAC MID       CASING           55 23 PHC TCBHT E     5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW           23                        BOOMERANG          PRIME         PO-5720             45      2019.05        23.22            558
KB HOU           CASING           55 23 PHC TCBHT E     5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW           23                        TUBOS REUNIDOS     SCRAP         PO3511               1        41.79         0.48
PRECISION        CASING           55 23 PHC TCBHT E     5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW           23                        BOOMERANG          INSPECTED     EPS-20657-RTN       13       528.95         6.08             81
PRECISION        CASING           55 23 PHC TCBHT E     5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW           23                        BOOMERANG          PRIME         PO-5102                         110         1.27             81
UNITED MID       CASING           55 23 PHC TCBHT E     5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT ERW           23                        BOOMERANG          PRIME         EPS-20657-RTN        3        131.1         1.51            112
IOS HOU          CASING           55 23 PHC TCBHT S     5-1/2" 23.00# (0.415wt) P110-HC R3 TCBC-HT SMLS          23                        KOPPEL             RETURN        EPS-20064-RTN        5        207.5         2.39
CPS BAYTWN       CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            PRIME         PO-8920            102     4297.538        49.42            325
CPS BAYTWN       CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            PRIME         PO-9907            262     12402.14       142.62            258
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            INSPECTED     EPS-19815-RTN       38        1634         18.79
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            REPAIRABLE EPS-19815-RTN           2           86         0.99
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            RETURN        EPS-19849-RTN        9          645         7.42            638
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            RETURN        EPS-21162-RTN        2        90.23         1.04            294
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            REPAIRABLE EPS-21518-RTN           7       325.35         3.74            203
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            REPAIRABLE EPS-22073-RTN           1         47.8         0.55
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            RETURN        EPS-22139-RTN        7          301         3.46
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            SCRAP         EPS-22139-RTN        1         33.5         0.39
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            SCRAP         EPS-22348-RTN        1        31.94         0.37
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            PRIME         PO3101                                          -           659
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            PRIME         PO3318              -19                         -           659
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            PRIME         PO3319                                          -           659
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            PRIME         PO-3319                                         -           649
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            PRIME         PO3747                                          -           659
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            PRIME         PO-5034                                         -           644
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            PRIME         PO-5049                                         -           602
REPUBLIC         CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            REPAIRABLE QB UNK                                             -           659
STEWART          CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            RETURN        EPS-19814-RTN                                   -           362
STEWART          CASING           55 23 PICY BLU S      5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH BLUE SMLS        23                        TENARIS            RETURN        EPS-20722-RTN        5          225         2.59            362
REPUBLIC         CASING           55 23 PICY T563 S     5-1/2" 23.00# (0.415wt) P110-ICY R3 TSH 563 SMLS         23                        TENARIS            REPAIRABLE EPS-19398-RTN           1           47         0.54
IOS HOU          CASING           55 23 PRY CDQ S       5-1/2" 23.00# (0.415wt) P110-RY R3 CDC-HTQ SMLS          23                        US STEEL           RETURN        EPS-19819-RTN        3        124.5         1.43
TUBO SOUTH       CASING           55 23 PRY CDQ S       5-1/2" 23.00# (0.415wt) P110-RY R3 CDC-HTQ SMLS          23                        US STEEL           PRIME         PO3373               2         93.6         1.08            659
COM RES NE       LINE PIPE        6N188 52D BR E        6-5/8" 12.94# (0.188wt) X52 PSL-2 DRL PEB BARE ERW    12.94                        WHEATLAND          PRIME         PO-5118             40        1800         11.65            628
                             Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 59 of 120


 Location Code    Item Category         Item Number                           Description                   Lbs/ft       Description 2                   iMill    iCondition             Lot No     JTS    Quantity    Tons        Days Aged 2
COM RES CO       LINE PIPE        6N188 52D FB E       6-5/8" 12.94# (0.188wt) X52 PSL-2 DRL PEB 14-16       12.94 MILS FBE ERW              WHEATLAND           PRIME         10543/10589           28        1199       7.76             252
COM RES CO       LINE PIPE        6N188 52D FB E       6-5/8" 12.94# (0.188wt) X52 PSL-2 DRL PEB 14-16       12.94 MILS FBE ERW              WHEATLAND           PRIME         6124/6293             37        1665      10.77             480
COM RES CO       LINE PIPE        6N188 52D FB E       6-5/8" 12.94# (0.188wt) X52 PSL-2 DRL PEB 14-16       12.94 MILS FBE ERW              WHEATLAND           PRIME         6329/6330             56       2522.6     16.32             483
COM RES NE       LINE PIPE        6N188 52D FB E       6-5/8" 12.94# (0.188wt) X52 PSL-2 DRL PEB 14-16       12.94 MILS FBE ERW              WHEATLAND           PRIME         PO-5118               20          903      5.84             568
MCIP CORP        LINE PIPE        6N250 52D BR E       6-5/8" 17.04# (0.250wt) X52 PSL-2 DRL PEB BARE ERW    17.04                           FORZA               PRIME         PO-11860-REVAL       1489    60571.78    516.07             132
COM RES NE       LINE PIPE        6N250 52D FB E       6-5/8" 17.04# (0.250wt) X52 PSL-2 DRL PEB 14-16       17.04 MILS FBE ERW              TEX TUBE            PRIME         5162/5165              1         43.3      0.37             547
MCIP CORP        LINE PIPE        6S40 52D FA E        6-5/8" 18.99# (0.280wt) X52 PSL-2 DRL PEB 14-16       18.99 MILS FBE + 30 MILS ARO ERW TEX TUBE           PRIME         11515/11652           29       1307.9     12.42             243
COM RES CO       LINE PIPE        6S40 52D FB E        6-5/8" 18.99# (0.280wt) X52 PSL-2 DRL PEB 14-16       18.99 MILS FBE ERW              WHEATLAND           PRIME         6640/7675              8          360      3.42             424
MCIP CORP        LINE PIPE        6S40 52D FB E        6-5/8" 18.99# (0.280wt) X52 PSL-2 DRL PEB 14-16       18.99 MILS FBE ERW              TEX TUBE            PRIME         11515/11651           29       1307.9     12.42             239
IND PIPE         CASING           7 2569 J PE E        7" 25.69# (0.362wt) J55 R-3 PE ERW                    25.69                           TENSION             SCRAP         PO4053                 1         26.6      0.34
DJR RIG          CASING           7 26 J LC E          7" 26.00# (0.362wt) J55 R3 LTC ERW                       26                           HLD CLARK           PRIME         10678/10781            -2                      -
DJR RIG          CASING           7 26 J LC E          7" 26.00# (0.362wt) J55 R3 LTC ERW                       26                           PARAGON             PRIME         PO-6121                -4                      -
NOV WELLB        CASING           7 26 J LC E          7" 26.00# (0.362wt) J55 R3 LTC ERW                       26                           PARAGON             PRIME         PO-6123                -3                      -
DJR RIG          CASING           7 26 J LC S          7" 26.00# (0.362wt) J55 R3 LTC SMLS                      26                           ARCELOR MITTAL      RETURN        PO-6403                -1                      -
WASHITA          CASING           7 26 L BC E          7" 26.00# (0.362wt) L80 R3 BTC ERW                       26                           BESTEEL             INSPECTED     EPS-18832-RTN          5        221.6      2.88             600
WASHITA          CASING           7 26 L BC E          7" 26.00# (0.362wt) L80 R3 BTC ERW                       26                           HUSTEEL             INSPECTED     EPS-18832-RTN          2        88.35      1.15             600
WASHITA          CASING           7 26 L BC E          7" 26.00# (0.362wt) L80 R3 BTC ERW                       26                           HUSTEEL             RETURN        EPS-18832-RTN          2        88.25      1.15             600
WASHITA          CASING           7 26 L BC E          7" 26.00# (0.362wt) L80 R3 BTC ERW                       26                           NEXTEEL             INSPECTED     EPS-18832-RTN          1        41.35      0.54             600
WASHITA          CASING           7 26 L BC E          7" 26.00# (0.362wt) L80 R3 BTC ERW                       26                           TPCO                INSPECTED     EPS-20555-RTN         13       551.05      7.16             432
WASHITA          CASING           7 26 L BC E          7" 26.00# (0.362wt) L80 R3 BTC ERW                       26                           TPCO                PRIME         PO-5832               17       680.65      8.85             546
PRECISION        CASING           7 26 L LC E          7" 26.00# (0.362wt) L80 R3 LTC ERW                       26                           PARAGON             INSPECTED     EPS-22155-RTN          9        396.7      5.16
PRECISION        CASING           7 26 L LC E          7" 26.00# (0.362wt) L80 R3 LTC ERW                       26                           PARAGON             REPAIRABLE EPS-22155-RTN            10        441.9      5.74
REPUBLIC         CASING           7 26 LHC BKHT S      7" 26.00# (0.362wt) L80-HC R3 BK-HT SMLS                 26                           REPUBLIC TUBE       INSPECTED     EPS-22441-RTN        225       9111.8    118.45             175
IOS HOU          CASING           7 26 LHC FM S        7" 26.00# (0.362wt) L80-HC R3 FLUSHMAX SMLS              26                           TMK                 REPAIRABLE 3095/5883                                         -            539
IOS HOU          CASING           7 26 LHC FM S        7" 26.00# (0.362wt) L80-HC R3 FLUSHMAX SMLS              26                           REPUBLIC TUBE       PRIME         5853/5883                                      -            539
IOS HOU          CASING           7 26 LHC FM S        7" 26.00# (0.362wt) L80-HC R3 FLUSHMAX SMLS              26                           REPUBLIC TUBE       PRIME         6014/5883                                      -            539
NOV WELLB        CASING           7 26 LHC LC E        7" 26.00# (0.362wt) L80-HC R3 LTC ERW                    26                           AJU BESTEEL         INSPECTED     EPS-20133-RTN                                  -            614
NOV WELLB        CASING           7 26 LHC LC E        7" 26.00# (0.362wt) L80-HC R3 LTC ERW                    26                           AJU BESTEEL         RETURN        EPS-20133-RTN                                  -            628
NOV WELLB        CASING           7 26 LHC LC E        7" 26.00# (0.362wt) L80-HC R3 LTC ERW                    26                           AJU BESTEEL         PRIME         PO3462                 5                       -            659
NOV WELLB        CASING           7 26 LHC LC E        7" 26.00# (0.362wt) L80-HC R3 LTC ERW                    26                           REPUBLIC TUBE       PRIME         PO-5110                                        -            635
IOS HOU          CASING           7 26 LHC LC S        7" 26.00# (0.362wt) L80 R3 LTC SMLS                      26                           TMK                 REPAIRABLE PO3095                                            -            559
IOS HOU          CASING           7 26 LHC LC S        7" 26.00# (0.362wt) L80 R3 LTC SMLS                      26                           REPUBLIC TUBE       PRIME         PO-5853                                        -            559
IOS HOU          CASING           7 26 LHC LC S        7" 26.00# (0.362wt) L80 R3 LTC SMLS                      26                           REPUBLIC TUBE       PRIME         PO-6014                                        -            545
REPUBLIC         CASING           7 26 LHC LC S        7" 26.00# (0.362wt) L80 R3 LTC SMLS                      26                           TMK                 REPAIRABLE PO3095                                            -            659
REPUBLIC         CASING           7 26 LHC LC S        7" 26.00# (0.362wt) L80 R3 LTC SMLS                      26                           REPUBLIC TUBE       PRIME         PO-5853                                        -            565
DUFFY            CASING           7 26 N LC E          7" 26.00# (0.362wt) N80 R3 LTC ERW                       26                           AJU BESTEEL         PRIME         PO3012                13          585      7.61             386
UNITED MID       CASING           7 26 P BC E          7" 26.00# (0.362wt) P110 R3 BTC ERW                      26                           NEXTEEL             SCRAP         EPS-20037-RTN/5757     2         63.2      0.82             117
UNITED MID       CASING           7 26 P LC E          7" 26.00# (0.362wt) P110 R3 LTC ERW                      26                           NEXTEEL             INSPECTED     EPS-20037-RTN                                  -            568
UNITED MID       CASING           7 26 P LC E          7" 26.00# (0.362wt) P110 R3 LTC ERW                      26                           NEXTEEL             INSPECTED     EPS-21189-RTN          1        45.15      0.59             347
UNITED MID       CASING           7 26 P LC E          7" 26.00# (0.362wt) P110 R3 LTC ERW                      26                           NEXTEEL             PRIME         PO-5208                                        -            568
PRECISION        CASING           7 26 PHC BC S        7" 26.00# (0.362wt) P110-HC R3 BTC SMLS                  26                           VALLOUREC           USED          EPS-22188-RTN          1         43.6      0.57
REPUBLIC         CASING           7 26 PHC BC S        7" 26.00# (0.362wt) P110-HC R3 BTC SMLS                  26                           BOLY                USED          EPS-19065-RTN          1           61      0.79             159
PRECISION        CASING           7 26 PHC LC S        7" 26.00# (0.362wt) P110-HC R3 LTC SMLS                  26                           VALLOUREC           RETURN        EPS-22196-RTN          3       101.62      1.32
REPUBLIC         CASING           7 26 PHC LC S        7" 26.00# (0.362wt) P110-HC R3 LTC SMLS                  26                           VALLOUREC           REPAIRABLE EPS-22199-RTN             4          180      2.34
TSI BEAR         CASING           7 26 PHC LC S        7" 26.00# (0.362wt) P110-HC R3 LTC SMLS                  26                           VALLOUREC           INSPECTED     EPS-21962-RTN          8          344      4.47             263
TSI BEAR         CASING           7 26 PHC LC S        7" 26.00# (0.362wt) P110-HC R3 LTC SMLS                  26                           VALLOUREC           INSPECTED     EPS-22081-RTN          1           42      0.55             173
BEEMAC MID       CASING           7 29 PHC BC E        7" 29.00# (0.408wt) P110-HC R3 BTC ERW                   29                           BORUSAN             RETURN        QB UNK                23          943     13.67
REPUBLIC         CASING           7 29 PHC LC S        7" 29.00# (0.408wt) P110-HC R3 LTC SMLS                  29                           REPUBLIC TUBE       PRIME         PO-5450              165        6963     100.96             509
WASHITA          CASING           7 29 PHC LC S        7" 29.00# (0.408wt) P110-HC R3 LTC SMLS                  29                           REPUBLIC TUBE       INSPECTED     EPS-20539-RTN          1         44.1      0.64             449
WASHITA          CASING           7 29 PHC LC S        7" 29.00# (0.408wt) P110-HC R3 LTC SMLS                  29                           REPUBLIC TUBE       RETURN        EPS-20539-RTN          1         43.5      0.63             449
WASHITA          CASING           7 29 PHC LC S        7" 29.00# (0.408wt) P110-HC R3 LTC SMLS                  29                           REPUBLIC TUBE       RETURN        EPS-20679-RTN          1        41.11      0.60             449
WASHITA          CASING           7 29 PHC LC S        7" 29.00# (0.408wt) P110-HC R3 LTC SMLS                  29                           REPUBLIC TUBE       PRIME         PO-5450               44      1725.15     25.01             567
PATRIOT          CASING           7 317 PCY PE S       7" 31.70# (0.453wt) P110-CY R3 PE SMLS                 31.7                           EVRAZ               PRIME         PO-11548             355     14567.81    230.90             203
BEEMAC MID       CASING           7 32 PCY BKHT S      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS                32                           REPUBLIC TUBE       RETURN        EPS-21487-RTN          9          369      5.90
BEEMAC MID       CASING           7 32 PCY BKHT S      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS                32                           REPUBLIC TUBE       PRIME         PO-7914               19        755.9     12.09             386
PATRIOT          CASING           7 32 PCY BKHT S      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS                32                           EVRAZ               PRIME         11548/12188           93       3952.5     63.24             188
PRECISION        CASING           7 32 PCY BKHT S      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS                32                           EVRAZ               REPAIRABLE EPS-22660-RTN            17          714     11.42
PRECISION        CASING           7 32 PCY BKHT S      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS                32                           EVRAZ               RETURN        EPS-22664-RTN          5          210      3.36
PRECISION        CASING           7 32 PCY BKHT S      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS                32                           EVRAZ               RETURN        EPS-22801-RTN         34        1428      22.85
PRECISION        CASING           7 32 PCY BKHT S      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS                32                           EVRAZ               RETURN        EPS-22819-RTN          5          210      3.36
SUPERIOR         CASING           7 32 PCY BKHT S      7" 32.00# (0.453wt) P110-CY R3 BK-HT SMLS                32                           REPUBLIC TUBE       PRIME         PO-7914                1         38.4      0.61             386
BEEMAC MID       CASING           7 32 PCY DQX S       7" 32.00# (0.453wt) P110-CY R3 DQX SMLS                  32                           TMK                 INSPECTED     EPS-21088-RTN          5           38      0.61
BEEMAC MID       CASING           7 32 PCY DQX S       7" 32.00# (0.453wt) P110-CY R3 DQX SMLS                  32                           TMK                 RETURN        EPS-21134-RTN          7       207.33      3.32
BEEMAC MID       CASING           7 32 PCY DQX S       7" 32.00# (0.453wt) P110-CY R3 DQX SMLS                  32                           TMK                 RETURN        EPS-21173-RTN          1        65.12      1.04
OFSI ODSSA       CASING           7 32 PCY DQX S       7" 32.00# (0.453wt) P110-CY R3 DQX SMLS                  32                           TMK                 PRIME         PO-6909                        180.11      2.88             478
PRECISION        CASING           7 32 PCY DQX S       7" 32.00# (0.453wt) P110-CY R3 DQX SMLS                  32                           TMK                 INSPECTED     EPS-21721-RTN          3                       -
PRECISION        CASING           7 32 PCY DQX S       7" 32.00# (0.453wt) P110-CY R3 DQX SMLS                  32                           TMK                 PRIME         PO-7977               12       626.62     10.03              46
UNITED MID       CASING           7 32 PCY DQX S       7" 32.00# (0.453wt) P110-CY R3 DQX SMLS                  32                           TMK                 REPAIRABLE PO-6909/7974.             6        241.4      3.86             112
KB HOU           CASING           7 32 PCY PE S        7" 32.00# (0.453wt) P110-CY R3 PE SMLS                   32                           TMK                 PRIME         PO-7993                2        78.46      1.26             419
UNITED MID       CASING           7 32 PCY PE S        7" 32.00# (0.453wt) P110-CY R3 PE SMLS                   32                           TMK                 PRIME         PO-6909                1          8.2      0.13             236
BEEMAC MID       CASING           7 32 PHC BC E        7" 32.00# (0.453wt) P110-HC R3 BTC ERW                   32                           BOOMERANG           INSPECTED     EPS-20036-RTN          2        88.34      1.41             284
BEEMAC MID       CASING           7 32 PHC BC E        7" 32.00# (0.453wt) P110-HC R3 BTC ERW                   32                           BOOMERANG           REPAIRABLE EPS-20036-RTN             6       265.34      4.25             284
BEEMAC MID       CASING           7 32 PHC BC E        7" 32.00# (0.453wt) P110-HC R3 BTC ERW                   32                           BOOMERANG           INSPECTED     EPS-20077-RTN          3        132.4      2.12             328
BEEMAC MID       CASING           7 32 PHC BC E        7" 32.00# (0.453wt) P110-HC R3 BTC ERW                   32                           BOOMERANG           REPAIRABLE EPS-20077-RTN            10       400.23      6.40             328
BEEMAC MID       CASING           7 32 PHC BC E        7" 32.00# (0.453wt) P110-HC R3 BTC ERW                   32                           BOOMERANG           PRIME         PO-4024               69      2933.64     46.94             642
BEEMAC MID       CASING           7 32 PHC BC E        7" 32.00# (0.453wt) P110-HC R3 BTC ERW                   32                           BOOMERANG           PRIME         PO-5082               85      3718.94     59.50             615
BEEMAC MID       CASING           7 32 PHC BC E        7" 32.00# (0.453wt) P110-HC R3 BTC ERW                   32                           BOOMERANG           PRIME         PO-5293              362     15983.03    255.73             579
BEEMAC MID       CASING           7 32 PHC BC E        7" 32.00# (0.453wt) P110-HC R3 BTC ERW                   32                           BOOMERANG           PRIME         PO-5712              380      16206.9    259.31             508
AXIS PIPE        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           AXIS                PRIME         PO-10391                                       -            294
PRECISION        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           AXIS                INSPECTED     EPS-21919-RTN          1         50.5      0.75             302
PRECISION        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           HYUNDAI             INSPECTED     EPS-21977-RTN         11        471.9      7.01             263
PRECISION        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           HYUNDAI             REPAIRABLE EPS-21977-RTN             3        128.9      1.91             263
PRECISION        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           AXIS                INSPECTED     EPS-21978-RTN          4        179.2      2.66             181
PRECISION        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           AXIS                REPAIRABLE EPS-21978-RTN             7        313.6      4.66             181
PRECISION        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           AXIS                INSPECTED     EPS-21979-RTN         11        492.6      7.32             218
PRECISION        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           HYUNDAI             INSPECTED     EPS-22422-RTN          8        341.4      5.07             146
PRECISION        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           HYUNDAI             INSPECTED     EPS-22696-RTN          2         89.2      1.32             173
PRECISION        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           HYUNDAI             REPAIRABLE EPS-22696-RTN            10        430.9      6.40             173
PRECISION        CASING           758 297 LHC BC E     7-5/8" 29.70# (0.375wt) L80-HC R3 BTC ERW              29.7                           AXIS                PRIME         PO-10393              12      534.103      7.93             263
REPUBLIC         CASING           758 297 PHC BC E     7-5/8" 29.70# (0.375wt) P110-HC R3 BTC ERW             29.7                           HYUNDAI             USED          EPS-19432-RTN          2           86      1.28             159
REPUBLIC         CASING           758 297 PHC BC E     7-5/8" 29.70# (0.375wt) P110-HC R3 BTC ERW             29.7                           NEXTEEL             REPAIRABLE EPT-2630                  6        273.1      4.06             389
REPUBLIC         CASING           758 297 PHC BC E     7-5/8" 29.70# (0.375wt) P110-HC R3 BTC ERW             29.7                           REPUBLIC TUBE       REPAIRABLE EPT-2630                  2         79.3      1.18             389
REPUBLIC         CASING           758 297 PHC BC E     7-5/8" 29.70# (0.375wt) P110-HC R3 BTC ERW             29.7                           NEXTEEL             PRIME         PO2333                10       446.65      6.63             392
REPUBLIC         CASING           758 297 PHC BC E     7-5/8" 29.70# (0.375wt) P110-HC R3 BTC ERW             29.7                           NEXTEEL             PRIME         PO2370                 5       228.42      3.39             392
PRECISION        CASING           758 297 PHC GBCD E   7-5/8" 29.70# (0.375wt) P110-HC R3 GBCD ERW            29.7                           SEAH                INSPECTED     EPS-22063-RTN          7          294      4.37
PRECISION        CASING           758 297 PHC GBCD E   7-5/8" 29.70# (0.375wt) P110-HC R3 GBCD ERW            29.7                           SEAH                REPAIRABLE EPS-22063-RTN             2           84      1.25
BEEMAC MID       CASING           758 297 PHC LC S     7-5/8" 29.70# (0.375wt) P110-HC R3 LTC SMLS            29.7                           BOLY                RETURN        EPS-21839-RTN          -3                      -
PRECISION        CASING           758 297 PHC LC S     7-5/8" 29.70# (0.375wt) P110-HC R3 LTC SMLS            29.7                           BOLY                PRIME         EPS-21839-001          1         29.7      0.44             325
PRECISION        CASING           758 297 PHC LC S     7-5/8" 29.70# (0.375wt) P110-HC R3 LTC SMLS            29.7                           BOLY                RETURN        EPS-21839-RTN         10       285.29      4.24
CPS BAYTWN       CASING           758 297 PIC BC S     7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS            29.7                           TENARIS             PRIME         PO-10225             203     9164.814    136.10             234
DROP SHIP        CASING           758 297 PIC BC S     7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS            29.7                           TENARIS             PRIME         PO-10225                                       -            263
REPUBLIC         CASING           758 297 PIC BC S     7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS            29.7                           TENARIS             RETURN        EPS-22295-RTN          7       311.76      4.63
REPUBLIC         CASING           758 297 PIC BC S     7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS            29.7                           TENARIS             PRIME         PO3127                                         -            659
REPUBLIC         CASING           758 297 PIC BC S     7-5/8" 29.70# (0.375wt) P110-IC R3 BTC SMLS            29.7                           TENARIS             PRIME         PO-5543                                        -            599
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           TENARIS             RETURN        EPS-19758-RTN          5        209.9      2.52             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           HALL LONGMORE       SCRAP         EPS-20055--RTN         2         89.2      1.07             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           SHIN YANG           INSPECTED     PO-2039                2         83.4      1.00             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           TENSION             SCRAP         PO-2039                1         41.2      0.49             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           TUPER               INSPECTED     PO-2349                4          164      1.97             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           TUPER               SCRAP         PO-2349                7        295.6      3.55             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           TENARIS             PRIME         PO-2686                2         89.2      1.07             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           TENARIS             RETURN        PO-2686               15        654.1      7.85             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           TENARIS             SCRAP         PO-2686                1         42.4      0.51             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           HLD CLARK           RETURN        PO-3268                3        126.6      1.52             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           NEXTEEL             INSPECTED     PO-3488                1         42.4      0.51             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           NEXTEEL             PRIME         PO-3488               11          464      5.57             159
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           HLD CLARK           PRIME         QB UNK                 3         42.6      0.51             659
MM WELDING       CASING           858 24 J SC E        8-5/8" 24.00# (0.264wt) J55 R3 STC ERW                   24                           HLD CLARK           RETURN        QB UNK                 -3       -42.6      (0.51)           641
MM WELDING       CASING           858 28 J LC E        8-5/8" 28.00# (0.304wt) J55 R3 LTC ERW                   28                           EVRAZ               SCRAP         PO2481                31      1454.77     20.37
BEEMAC MID       CASING           858 32 J BC E        8-5/8" 32.00# (0.352wt) J55 R3 BTC ERW                   32                           NEXTEEL             SCRAP         EPS-19511-RTN          1        45.15      0.72
                             Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 60 of 120


 Location Code    Item Category        Item Number                          Description                   Lbs/ft         Description 2                 iMill    iCondition             Lot No      JTS    Quantity    Tons        Days Aged 2
ELFARM MID       CASING           858 32 J BC E      8-5/8" 32.00# (0.352wt) J55 R3 BTC ERW                   32                           NEXTEEL             SCRAP         EPT-2543                1        45.15      0.72             386
ELFARM MID       CASING           858 32 J BC E      8-5/8" 32.00# (0.352wt) J55 R3 BTC ERW                   32                           NEXTEEL             SCRAP         QB UNK                  3       136.68      2.19
IND PIPE         CASING           858 32 J BC E      8-5/8" 32.00# (0.352wt) J55 R3 BTC ERW                   32                           BAKRIE              SCRAP         PO3225                  5       204.95      3.28
UNITED MID       CASING           858 32 LHC BC E    8-5/8" 32.00# (0.352wt) L80-HC R3 BTC ERW                32                           NEXTEEL             PRIME         EPS-19624-RTN/12770     1         33.7      0.54             187
UNITED MID       CASING           858 32 LHC BC E    8-5/8" 32.00# (0.352wt) L80-HC R3 BTC ERW                32                           NA                  USED          EPS-19624-RTN-02        1         31.3      0.50             117
UNITED MID       CASING           858 32 LHC BC E    8-5/8" 32.00# (0.352wt) L80-HC R3 BTC ERW                32                           BOOMERANG           RETURN        EPS-22288-RTN          13          546      8.74
UNITED MID       CASING           858 32 LHC BC S    8-5/8" 32.00# (0.352wt) L80-HC R3 BTC SMLS               32                           TENARIS             USED          EPS-19625-RTN           1         41.6      0.67             117
ELFARM MID       CASING           858 32 NX8 BC E    8-5/8" 32.00# (0.352wt) NEXT-80 R3 BTC ERW               32                           NEXTEEL             SCRAP         PO2764                  1        45.66      0.73
ELFARM MID       CASING           858 32 NX8 BC E    8-5/8" 32.00# (0.352wt) NEXT-80 R3 BTC ERW               32                           NEXTEEL             SCRAP         QB UNK                  1        45.71      0.73             659
ELFARM RET       CASING           858 32 NX8 BC E    8-5/8" 32.00# (0.352wt) NEXT-80 R3 BTC ERW               32                           NA                  REPAIRABLE QB UNK                     1        45.38      0.73
BLKHLS EVN       LINE PIPE        8N188 52D FB E     8-5/8" 16.96# (0.188wt) X52 PSL-2 DRL PEB 14-16       16.96 MILS FBE ERW              TEX TUBE            PRIME         PO-5364               116        5200      44.10             582
BLKHLS EVN       LINE PIPE        8N188 52D FB E     8-5/8" 16.96# (0.188wt) X52 PSL-2 DRL PEB 14-16       16.96 MILS FBE ERW              TEX TUBE            PRIME         PO-5634                             20      0.17             582
COM RES NE       LINE PIPE        8N188 52D FB E     8-5/8" 16.96# (0.188wt) X52 PSL-2 DRL PEB 14-16       16.96 MILS FBE ERW              TEX TUBE            PRIME         5119/5125             274      11555.1     97.99             568
MCIP CORP        LINE PIPE        8N219 52D FB E     8-5/8" 19.68# (0.219wt) X52 PSL-2 DRL PEB 14-16       16.96 MILS FBE ERW              PYTCO               PRIME         5842/6738             351     14849.06    125.92             433
SHAWCOR          LINE PIPE        8S20 52D BR E      8-5/8" 22.38# (0.250wt) X52 PSL-2 DRL PEB ERW         22.38 BARE                      AXIS                SCRAP         PO3096                  8      401.442      4.49
SHAWCOR          LINE PIPE        8S20 52D FB E      8-5/8" 22.38# (0.250wt) X52 PSL-2 DRL PEB ERW         22.38 14-16 MILS FBE            AXIS                SCRAP         PO3114                 12        298.9      3.34
WOMBLE           LINE PIPE        8S20 52D FB E      8-5/8" 22.38# (0.250wt) X52 PSL-2 DRL PEB ERW         22.38 14-16 MILS FBE            SEAH                REJECT        EPS-22435-RTN           1         42.1      0.47             113
COM RES NE       LINE PIPE        8S40 52D BR E      8-5/8" 28.58# (0.322wt) X52 PSL-2 DRL PEB BARE ERW    28.58                           TENARIS             PRIME         PO3582                 14       540.99      7.73
MCIP CORP        LINE PIPE        8S40 52D BR E      8-5/8" 28.58# (0.322wt) X52 PSL-2 DRL PEB BARE ERW    28.58                           FORZA               PRIME         PO-6083                44      1793.04     25.62             538
MCIP CORP        LINE PIPE        8S40 52D FA E      8-5/8" 28.58# (0.322wt) X52 PSL-2 DRL PEB 14-16       28.58 MILS FBE + 30 MILS ARO ERW TEX TUBE           PRIME         11272/11653             3        155.1      2.22             242
MCIP CORP        LINE PIPE        8S40 52D FA E      8-5/8" 28.58# (0.322wt) X52 PSL-2 DRL PEB 14-16       28.58 MILS FBE + 30 MILS ARO ERW FORZA              PRIME         PO-5844/6094           11        450.2      6.43             539
MCIP CORP        LINE PIPE        8S40 52D FB E      8-5/8" 28.58# (0.322wt) X52 PSL-2 DRL PEB 14-16       28.58 MILS FBE ERW              TEX TUBE            PRIME         11272/11654            43       1939.3     27.71             242
REPUBLIC         CASING           958 3489 J PE E    9-5/8" 34.89# (0.352wt) J55 R3 PE ERW                 34.89                           HLD CLARK           PRIME         PO-11168                1           42      0.73             126
CAST             CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           CENTRIC             PRIME         QB UNK                                          -            659
CAST             CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           CENTRIC             RETURN        QB UNK                                          -            656
CAST             CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           CENTRIC             USED          QB UNK                                          -            656
DROP SHIP        CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           SHIN YANG           RETURN        EPS-22925-RTN           3        127.4      2.29              50
DUFFY            CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           HLD CLARK           RETURN        EPS-23277-RTN          23          966     17.39              70
DUFFY            CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           TENSION             PRIME         PO-10544                                        -            279
DUFFY            CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           HLD CLARK           PRIME         PO-14197              236     10082.17    181.48               4
IN TRANSIT       CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           BOOMERANG           RETURN        EPS-21581-RTN           1                       -
IN TRANSIT       CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           SHIN YANG           PRIME         PO-11644                -2                      -
LUNDVALL         CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           TENSION             PRIME         11152/12155             -9                      -
LUNDVALL         CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           TENSION             REPAIRABLE EPS-22956-RTN              1         41.8      0.75             174
LUNDVALL         CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           SHIN YANG           PRIME         PO-11644               15                       -
MM WELDING       CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           CH STEEL            PRIME         PO3795                 -11     -455.42      (8.20)           649
MM WELDING       CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           HLD CLARK           PRIME         PO3795                 10       455.42      8.20             659
MM WELDING       CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           PARAGON             PRIME         PO-4019                 -3                      -
MM WELDING       CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           PARAGON             REJECT        PO-4019~1               2           86      1.55             263
MM WELDING       CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           PARAGON             RETURN        PO-4019~2               5        217.4      3.91             263
NOV WELLB        CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           SHIN YANG           RETURN        EPS-21643-RTN           1                       -
NOV WELLB        CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           BOOMERANG           PRIME         PO3311                -123                      -
NOV WELLB        CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           AXIS                PRIME         PO3463                 -94                      -            659
NOV WELLB        CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           AXIS                PRIME         PO-3463                                         -            650
REPUBLIC         CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           HLD CLARK           PRIME         PO-14139               85        3610      64.98              39
REPUBLIC         CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           TUPER               PRIME         PO-14139               37      1118.65     20.14              39
SPLENDORA        CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           TENSION             PRIME         PO-14186              324    13777.531    248.00              25
SPLENDORA        CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           TENSION             PRIME         PO-14197              299      12707.5    228.74               4
TRANSIT          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           CH STEEL            PRIME         PO3795                                          -            659
TRANSIT          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           HLD CLARK           PRIME         PO3795                                          -            643
TRANSIT          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           CH STEEL            PRIME         QB UNK                                          -            643
TRANSIT          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           HLD CLARK           PRIME         QB UNK                                          -            643
TRK ENTRPR       CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           HLD CLARK           PRIME         11168/13810            25      1063.72     19.15               5
TRK ENTRPR       CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           HLD CLARK           RETURN        EPS-23277-RTN           5          210      3.78               5
TRK ENTRPR       CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           TENSION             PRIME         PO-9075                                         -            208
TSI BEAR         CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           TENSION             INSPECTED     EPS-22081-RTN           1        41.96      0.76             173
TSI JPORT        CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           CH STEEL            PRIME         PO-14197               30        1284      23.11               4
WASHITA          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           SHIN YANG           INSPECTED     EPS-19780-RTN                                   -            620
WASHITA          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           SHIN YANG           RETURN        EPS-19780-RTN                                   -            628
WASHITA          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           SHIN YANG           RETURN        EPS-19781-RTN                                   -            628
WASHITA          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           SHIN YANG           INSPECTED     EPS-19800-RTN                                   -            620
WASHITA          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           SHIN YANG           RETURN        EPS-19800-RTN                                   -            628
WASHITA          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           PARAGON             SCRAP         EPS-20526-RTN           1        24.85      0.45
WASHITA          CASING           958 36 J LC E      9-5/8" 36.00# (0.352wt) J55 R3 LTC ERW                   36                           SHIN YANG           PRIME         PO3099                                          -            659
LUNDVALL         CASING           958 36 J LC S      9-5/8" 36.00# (0.352wt) J55 R3 LTC SMLS                  36                           JESCO               RETURN        EPS-22964-RTN          20       853.35     15.36              91
MM WELDING       CASING           958 36 J LC S      9-5/8" 36.00# (0.352wt) J55 R3 LTC SMLS                  36                           TENARIS             RETURN        QB UNK                                          -            659
DJR RIG          CASING           958 36 J R2 SC E   9-5/8" 36.00# (0.352wt) J55 R2 STC ERW                   36                           PARAGON             PRIME         PO-6377                 1                       -
NOV WELLB        CASING           958 36 J R2 SC E   9-5/8" 36.00# (0.352wt) J55 R2 STC ERW                   36                           PARAGON             PRIME         PO-6377                 -3                      -
DUFFY            CASING           958 36 J SC E      9-5/8" 36.00# (0.352wt) J55 R3 STC ERW                   36                           SHIN YANG           RETURN        EPS-21333-RTN           2         76.8      1.38              50
DUFFY            CASING           958 36 J SC E      9-5/8" 36.00# (0.352wt) J55 R3 STC ERW                   36                           SHIN YANG           SCRAP         EPS-21333-RTN           1           30      0.54
BISON RIG        CASING           958 36 K LC S      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS                  36                           RUSTAVI             PRIME         PO-5328                                         -            299
DUFFY            CASING           958 36 K LC S      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS                  36                           RUSTAVI             PRIME         EPS-21860-RTN           1           43      0.77             250
MM WELDING       CASING           958 36 K LC S      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS                  36                           RUSTAVI             RETURN        PO-5325/5327/5328       9          353      6.35             263
NOV WELLB        CASING           958 36 K LC S      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS                  36                           RUSTAVI             PRIME         PO-5327                 4                       -
PINNACLE         CASING           958 36 K LC S      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS                  36                           RUSTAVI             PRIME         PO-5328                 2                       -
TECH INDST       CASING           958 36 K LC S      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS                  36                           RUSTAVI             PRIME         PO-5328                 -4                      -
WASHITA          CASING           958 36 K LC S      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS                  36                           RUSTAVI             SCRAP         EPS-20417-RTN           1         32.4      0.58             449
WASHITA          CASING           958 36 K LC S      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS                  36                           REPUBLIC TUBE       INSPECTED     EPS-20519-RTN           3       109.15      1.96             449
WASHITA          CASING           958 36 K LC S      9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS                  36                           RUSTAVI             SCRAP         PO-5327                 1       30.175      0.54             449
TECH INDST       CASING           958 3897 K PE S    9-5/8" 38.97# (0.395wt) K55 R3 PE SMLS                38.97                           RUSTAVI             PRIME         PO-5325               206        8735     170.20             531
ATLAS TUB        CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           PRIME         PO-10508               -29                      -
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           TENSION             INSPECTED     EPS-19429-RTN           1        41.88      0.84             510
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           TENSION             INSPECTED     EPS-19649-RTN                                   -            510
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           TENSION             REPAIRABLE EPS-19649-RTN                                      -            510
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           TENSION             REPAIRABLE EPS-19686-RTN                                      -            510
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           SHIN YANG           INSPECTED     EPS-20007-RTN           2        85.16      1.70             328
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           SCRAP         EPS-20060-RTN           1         19.6      0.39
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           SCRAP         EPS-20124-RTN           1         19.8      0.40             386
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           RETURN        EPS-20125-RTN           6          246      4.92
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           RETURN        EPS-20218-RTN           1         32.9      0.66
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           RETURN        EPS-20221-RTN                                   -            581
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           REPAIRABLE EPS-21415-RTN              2        86.69      1.73             273
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           SCRAP         EPS-21415-RTN           1        43.32      0.87
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           REPAIRABLE EPS-21661-RTN              3       129.65      2.59             294
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           PRIME         PO-11216                -4                      -
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           PRIME         PO-4022                                         -            650
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           PRIME         PO-5099                                         -            628
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           SHIN YANG           RETURN        QB UNK                  -7     -304.23      (6.08)           659
BEEMAC MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           TENSION             RETURN        QB UNK                  7       304.23      6.08             659
ELFARM MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           CH STEEL            INSPECTED     EPS-19260-RTN           5        213.6      4.27             628
ELFARM MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           SHIN YANG           SCRAP         PO2563                  1         42.3      0.85
ELFARM MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           NEXTEEL             SCRAP         PO2804                  3       132.41      2.65
ELFARM MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           HALL LONGMORE       SCRAP         PO2919                  4        215.5      4.31
ELFARM MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           CH STEEL            PRIME         PO2920                                          -            659
ELFARM MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           CH STEEL            PRIME         PO3164                                          -            659
ELFARM RET       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           NA                  REPAIRABLE QB UNK                     2        84.81      1.70
IOS HOU          CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           HLD CLARK           RETURN        EPS-19788-RTN           2           83      1.66             655
MCCLATCHY        CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           PRIME         PO-9464                 1        94.97      1.90             358
PRECISION        CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           SCRAP         EPS-19696-RTN           1        42.44      0.85
PRECISION        CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           INSPECTED     EPS-20034-RTN           1           22      0.44             406
PRECISION        CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           REPAIRABLE EPS-20034-RTN              -1         -22      (0.44)           416
PRECISION        CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           SCRAP         EPS-21813-RTN           1        29.87      0.60
PRECISION        CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           SCRAP         EPS-22411-RTN           1         44.2      0.88
PRECISION        CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           SCRAP         RTN-21~21              48      1801.43     36.03
REPUBLIC         CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           CH STEEL            RETURN        EPS-22440-RTN           2        59.19      1.18             176
REPUBLIC         CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           SHIN YANG           PRIME         PO2915                  3          125      2.50
UNITED MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           PRIME         21586-RTN/13088        25      1073.48     21.47             119
UNITED MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           EVRAZ               PRIME         EPS-19424-RTN.          4       170.08      3.40             119
UNITED MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           RETURN        EPS-20795-RTN           3                       -
UNITED MID       CASING           958 40 J BC E      9-5/8" 40.00# (0.395wt) J55 R3 BTC ERW                   40                           BOOMERANG           USED          EPS-21522-RTN           2         91.1      1.82             119
                         Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 61 of 120


Location Code    Item Category        Item Number                          Description          Lbs/ft   Description 2             iMill    iCondition             Lot No      JTS    Quantity    Tons       Days Aged 2
TECH INDST      CASING           958 40 K LC S      9-5/8" 40.00# (0.395wt) K55 R3 LTC SMLS         40                   RUSTAVI           PRIME         EPS-20698-RTN           8        314.6      6.29            435
WASHITA         CASING           958 40 K LC S      9-5/8" 40.00# (0.395wt) K55 R3 LTC SMLS         40                   RUSTAVI           RETURN        EPS-20415-RTN           7       275.15      5.50            411
WASHITA         CASING           958 40 K LC S      9-5/8" 40.00# (0.395wt) K55 R3 LTC SMLS         40                   RUSTAVI           PRIME         PO-5325                 2         88.7      1.77            574
ATLAS TUB       CASING           958 40 KHC LC E    9-5/8" 40.00# (0.395wt) K55-HC R3 LTC ERW       40                   PARAGON           RETURN        EPS-19853-RTN          11       476.75      9.54            519
ATLAS TUB       CASING           958 40 KHC LC E    9-5/8" 40.00# (0.395wt) K55-HC R3 LTC ERW       40                   PARAGON           PRIME         PO-4046                54      2360.39     47.21            510
PARAGON         CASING           958 40 KHC LC E    9-5/8" 40.00# (0.395wt) K55-HC R3 LTC ERW       40                   PARAGON           PRIME         PO-4047~REVAL         628     26378.82    527.58            203
WASHITA         CASING           958 40 KHC LC E    9-5/8" 40.00# (0.395wt) K55-HC R3 LTC ERW       40                   PARAGON           INSPECTED     EPS-20608-RTN           6        238.1      4.76            411
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   NEXTEEL           INSPECTED     EPS-19491-RTN           6       270.91      5.42            510
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   JESCO             INSPECTED     EPS-19649-RTN                                   -           510
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BORUSAN           SCRAP         EPS-20043-RTN           2         70.3      1.41
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           SCRAP         EPS-20125-RTN           2         13.9      0.28
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20218-RTN           1           21      0.42
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           SCRAP         EPS-20218-RTN           1           36      0.72
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20351-RTN           1           21      0.42
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20369-RTN           1         32.6      0.65
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20416-RTN           1         20.2      0.40
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20483-RTN           1           21      0.42
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           INSPECTED     EPS-20487-RTN           2        89.06      1.78            386
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           SCRAP         EPS-20487-RTN           1        43.16      0.86
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20489-RTN           1         21.4      0.43
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           INSPECTED     EPS-20489-RTN           3       135.06      2.70            386
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           SCRAP         EPS-20489-RTN           1         21.1      0.42
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           INSPECTED     EPS-20548-RTN           3       135.44      2.71            386
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           INSPECTED     EPS-20553-RTN           3       136.59      2.73            386
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           INSPECTED     EPS-20569-RTN           2        90.49      1.81            386
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           SCRAP         EPS-20569-RTN           3         92.7      1.85
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           INSPECTED     EPS-20611-RTN           2         91.3      1.83            386
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           INSPECTED     EPS-20634-RTN           4       181.59      3.63            386
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           SCRAP         EPS-20634-RTN           1           30      0.60
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20716-RTN           1         38.1      0.76
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20739-RTN           1         33.3      0.67
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20742-RTN           1         29.2      0.58
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20783-RTN           1           21      0.42
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20856-RTN           1        29.26      0.59
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              REPAIRABLE EPS-20899-RTN              1        44.75      0.90
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-20940/20716-RTN     1        42.82      0.86
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21000-RTN                                   -           356
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-21172-RTN           1         29.2      0.58
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-21181-RTN           1         31.5      0.63
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-21206-RTN           3       129.31      2.59
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-21244-RTN           1         28.3      0.57
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              INSPECTED     EPS-21307-RTN           5          218      4.36
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              SCRAP         EPS-21307-RTN           2        87.62      1.75
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              INSPECTED     EPS-21308-RTN           4       162.19      3.24
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              SCRAP         EPS-21308-RTN           1        43.75      0.88
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-21383-RTN           1        29.96      0.60
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-21432-RTN           1        27.38      0.55
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              INSPECTED     EPS-21646-RTN           7        242.7      4.85
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              RETURN        EPS-21687-RTN          15          615     12.30
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   SEAH              SCRAP         PO2975                  3        124.4      2.49
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              PRIME         PO3153                 33      1653.17     33.06            659
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           PRIME         PO32223                                         -           659
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         PO-4021                -10                      -           656
BEEMAC MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              INSPECTED     PO-7764                 4       159.43      3.19            447
CM SERVICE      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   VYKSA             PRIME         PO3186                  3        123.2      2.46            398
DEEP WELL       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              INSPECTED     EPT-3253               47       2086.7     41.73            112
DEEP WELL       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPT-3253              155      6765.46    135.31            112
DEEP WELL       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           INSPECTED     EPT-3253               10       447.98      8.96            112
DEEP WELL       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   JESCO             INSPECTED     EPT-3253               21       898.77     17.98            112
DEEP WELL       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   NEXTEEL           INSPECTED     EPT-3253                7        309.3      6.19            112
ELFARM MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              SCRAP         EPS-18229-RTN           2         86.7      1.73
ELFARM MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   NEXTEEL           INSPECTED     EPS-19260-RTN           1         42.3      0.85            628
ELFARM MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BORUSAN           SCRAP         PO2077                  4      160.248      3.20
ELFARM MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   TENARIS           SCRAP         PO2569                  3      133.682      2.67
ELFARM MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   CENTRIC           SCRAP         PO2801                  2       70.872      1.42
ELFARM MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   HYUNDAI           SCRAP         PO2909                  4       161.93      3.24
ELFARM MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   NEXTEEL           SCRAP         PO3057                  1           45      0.90
ELFARM MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         PO-7060                44      1814.08     36.28            473
ELFARM RET      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   NA                REPAIRABLE QB UNK                    11       520.12     10.40
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EOS-22473-RTN           3        124.2      2.48
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21284-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21327-RTN           1         44.4      0.89            316
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21341-RTN           1         43.4      0.87
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21346-RTN                     5.53      0.11            302
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21401-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         REPAIRABLE EPS-21401-RTN              6          252      5.04
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21406-RTN           3        133.5      2.67            316
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21406-RTN           3        133.5      2.67
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21448-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-21480-RTN          15       619.81     12.40
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21483-RTN                     2.08      0.04            315
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              INSPECTED     EPS-21690-RTN           6        238.2      4.76
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              INSPECTED     EPS-21713-RTN           4        170.8      3.42            217
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21733-RTN           6        254.7      5.09
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21747-RTN           4        166.2      3.32
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              INSPECTED     EPS-21753-RTN           7        289.2      5.78
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21754-RTN           7        278.7      5.57            252
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21763-RTN           3        128.3      2.57            250
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21783-RTN           3       129.33      2.59            161
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         RETURN        EPS-21851-RTN           6          252      5.04
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              INSPECTED     EPS-21869-RTN           7        292.4      5.85
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21869-RTN           2         85.8      1.72
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21870-RTN           1         44.6      0.89            223
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21883-RTN           2         84.8      1.70            250
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         RETURN        EPS-21902-RTN           9          378      7.56
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21904-RTN           1         43.7      0.87
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21914-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21924-RTN           1         43.7      0.87
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-21929-RTN           4        174.9      3.50            222
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21929-RTN           4          168      3.36
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21950-RTN           7        295.9      5.92
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21956-RTN           2           84      1.68
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              INSPECTED     EPS-21958-RTN           1         44.7      0.89
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   AXIS              REPAIRABLE EPS-21958-RTN              5        222.9      4.46
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         REPAIRABLE EPS-21958-RTN              4       219.09      4.38
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-21974-RTN           4        171.7      3.43
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         RETURN        EPS-21980-RTN           4          168      3.36
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-22003-RTN           1         37.2      0.74            217
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-22003-RTN           3          126      2.52
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-22013-RTN           3        128.1      2.56
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-22133-RTN           3        125.7      2.51
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-22151-RTN           4        175.9      3.52
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         SCRAP         EPS-22151-RTN                     23.1      0.46
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-22152-RTN           2         82.5      1.65
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-22162-RTN           3        128.1      2.56            204
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-22209-RTN           9        379.6      7.59
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-22227-RTN           7        305.5      6.11            158
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         INSPECTED     EPS-22232-RTN           6        266.2      5.32            125
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-22232-RTN           2         87.6      1.75
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW       40                   BOOMERANG         PRIME         EPS-22240-RTN           4        168.6      3.37
                         Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 62 of 120


Location Code    Item Category        Item Number                          Description           Lbs/ft   Description 2               iMill    iCondition             Lot No      JTS    Quantity    Tons        Days Aged 2
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           SCRAP         EPS-22255-RTN           1           31      0.62
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22257-RTN           3        130.2      2.60
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22271-RTN           5          210      4.20
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22353-RTN           9        376.3      7.53
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22355-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-22377-RTN              7          294      5.88
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22431-RTN          29       1237.2     24.74
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-2243-RTN            4        168.5      3.37
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           RETURN        EPS-22445-RTN           5          210      4.20
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-22466-RTN              7          294      5.88
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   TEJAS TUBULAR       PRIME         EPS-22473-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   TEJAS TUBULAR       REPAIRABLE EPS-22473-RTN              3          126      2.52
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22482-RTN           5          210      4.20
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-22482-RTN              1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   ARCELOR MITTAL      INSPECTED     EPS-22500-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22500-RTN          10          420      8.40
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22504-RTN           4          168      3.36
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           INSPECTED     EPS-22509-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22509-RTN           2           84      1.68
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22586-RTN           6          252      5.04
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-22659-RTN              6          252      5.04
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           INSPECTED     EPS-22668-RTN           2         89.1      1.78             158
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22688-RTN           2           84      1.68
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22699-RTN           2         85.5      1.71
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           INSPECTED     EPS-22765-RTN           5          222      4.44             155
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   PARAGON             INSPECTED     EPS-22809-RTN           5        213.2      4.26             155
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22913-RTN           3        127.4      2.55
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           RETURN        EPS-22913-RTN           2           84      1.68
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           INSPECTED     EPS-22914-RTN           1         37.9      0.76             155
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-22916-RTN           9          378      7.56
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           INSPECTED     EPS-22920-RTN          11          462      9.24
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           INSPECTED     EPS-22986-RTN           1         44.7      0.89             125
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           RETURN        EPS-22999-RTN           4          168      3.36
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           RETURN        EPS-23002-RTN           4          168      3.36
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23022-RTN           2           84      1.68
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23060-RTN           3          126      2.52
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   PARAGON             PRIME         EPS-23062-RTN           3          126      2.52
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23066-RTN           2           84      1.68
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-23066-RTN              1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23080-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-23080-RTN              7          294      5.88
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23089-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-23089-RTN              4          126      2.52
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23092-RTN.          6          252      5.04
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           RETURN        EPS-23102-RTN           7          294      5.88
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23128-RTN           2           84      1.68
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23130-RTN           2         71.9      1.44
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-23130-RTN              8        344.2      6.88
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   PARAGON             PRIME         EPS-23130-RTN           4        172.5      3.45
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23142-RTN           5          210      4.20
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23145-RTN           6          252      5.04
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-23152-RTN              3          126      2.52
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23154-RTN           2         85.2      1.70
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23167-RTN           5          210      4.20
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23180-RTN           3        131.4      2.63
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23188-RTN           8        349.5      6.99
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           RETURN        EPS-23195-RTN           8          336      6.72
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   TMK                 RETURN        EPS-23195-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23201-RTN           5        214.9      4.30
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23206-RTN           4        176.2      3.52
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           INSPECTED     EPS-23210-RTN           1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23210-RTN          10          420      8.40
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23214-RTN           4          176      3.52
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           INSPECTED     EPS-23220-RTN           4        174.5      3.49
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23220-RTN          12        529.4     10.59
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           PRIME         EPS-23225-RTN           4          168      3.36
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   AXIS                INSPECTED     MID 7286-01             1           42      0.84
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   ARCELOR MITTAL      REPAIRABLE MID 8165-01                7          294      5.88
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   TMK                 PRIME         MID-7295-01             7          294      5.88
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   REPUBLIC TUBE       RETURN        MID-8064-01             9          378      7.56
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   ARCELOR MITTAL      SCRAP         MID-8166-01             1           20      0.40
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   REPUBLIC TUBE       PRIME         RTN-21                 22          924     18.48
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   REPUBLIC TUBE       REPAIRABLE RTN-21                    20          840     16.80
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           INSPECTED     RTN-26                228      9429.89    188.60              21
PRECISION       CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   AXIS                INSPECTED     RTN-XX                  6          249      4.98
REPUBLIC        CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   AXIS                SCRAP         EPS-20338-RTN/10484     1           43      0.86             302
REPUBLIC        CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   REPUBLIC TUBE       PRIME         PO-10303              133      4965.46     99.31             263
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   AXIS                PRIME         EPS-18320-RTN           2        91.67      1.83             118
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   AXIS                USED          EPS-18874-RTN           1         51.5      1.03             118
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   AXIS                SCRAP         EPS-18874-RTN.          1         51.5      1.03             118
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   SEAH                PRIME         EPS-19199-RTN           2           84      1.68             118
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   NEXTEEL             PRIME         EPS-19711-RTN.          4       179.88      3.60             118
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BORUSAN             PRIME         EPS-19782-RTN           2         88.8      1.78             118
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-20215-RTN              -1                      -
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   HYUNDAI             PRIME         EPS-20218-RTN           3       135.11      2.70             118
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-20274-RTN              -5                      -
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-20275-RTN              -1                      -
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           REPAIRABLE EPS-20416-RTN              -2                      -
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           SCRAP         EPS-20995-RTN           1        44.98      0.90
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   BOOMERANG           SCRAP         EPS-21586-RTN           1         44.8      0.90             118
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   AXIS                PRIME         QB UNK                           122.8      2.46             659
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   AXIS                SCRAP         QB UNK                  -5       -82.8      (1.66)           659
UNITED MID      CASING           958 40 LHC BC E    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW        40                   TENARIS             SCRAP         QB UNK                  2           41      0.82
BEEMAC MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   JESCO               REPAIRABLE EPS-19536-RTN              5       216.53      4.33             481
BEEMAC MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   JESCO               REPAIRABLE EPS-19577-RTN              1         43.8      0.88             510
BEEMAC MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   JESCO               INSPECTED     EPS-19640-RTN           7        303.6      6.07             481
BEEMAC MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   JESCO               REPAIRABLE EPS-19640-RTN              2        87.14      1.74             481
BEEMAC MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   JESCO               INSPECTED     EPS-19649-RTN           3       130.02      2.60             481
BEEMAC MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   JESCO               REPAIRABLE EPS-19694-RTN              2        84.49      1.69             481
BEEMAC MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   JESCO               PRIME         QB UNK                           97.61      1.95             659
BEEMAC MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   JESCO               SCRAP         QB UNK                  4       108.64      2.17             659
ELFARM MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   JESCO               SCRAP         PO2696                  1        41.47      0.83
ELFARM MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   BOLY                SCRAP         PO2999                  4       169.43      3.39
ELFARM MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   BOLY                SCRAP         QB UNK                  3        119.6      2.39
ELFARM RET      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   NA                  REPAIRABLE QB UNK                     3       161.01      3.22
REPUBLIC        CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   BOLY                PRIME         EPS-22168-RTN-1         8          344      6.88             195
REPUBLIC        CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   INTERPIPE           PRIME         EPS-22168-RTN-1         5        208.6      4.17             195
UNITED MID      CASING           958 40 LHC BC S    9-5/8" 40.00# (0.395wt) L80-HC R3 BTC SMLS       40                   JESCO               PRIME         EPS-19796-RTN           2        84.46      1.69
ATLAS TUB       CASING           958 40 LHC LC E    9-5/8" 40.00# (0.395wt) L80-HC R3 LTC ERW        40                   AXIS                INSPECTED     EPS-19853-RTN           1         43.1      0.86             531
PRECISION       CASING           958 40 LHC LC E    9-5/8" 40.00# (0.395wt) L80-HC R3 LTC ERW        40                   BOOMERANG           PRIME         PO-11112               40      1735.14     34.70             264
WASHITA         CASING           958 40 LHC LC E    9-5/8" 40.00# (0.395wt) L80-HC R3 LTC ERW        40                   AXIS                INSPECTED     EPS-20608-RTN           1         44.1      0.88             411
WASHITA         CASING           958 40 LHC LC E    9-5/8" 40.00# (0.395wt) L80-HC R3 LTC ERW        40                   AXIS                PRIME         PO-5496                81     3532.834     70.66             580
ELFARM MID      CASING           958 40 LHC LC S    9-5/8" 40.00# (0.395wt) L80-HC R3 LTC SMLS       40                   BOLY                SCRAP         PO2036                 12        545.6     10.91
REPUBLIC        CASING           958 40 LHC LC S    9-5/8" 40.00# (0.395wt) L80-HC R3 LTC SMLS       40                   BOLY                PRIME         EPS-22168-RTN-1         1           34      0.68             195
ELFARM MID      CASING           958 40 LIC BC S    9-5/8" 40.00# (0.395wt) L80-IC R3 BTC SMLS       40                   TENARIS             SCRAP         PO2569                  6       270.73      5.41
ELFARM MID      CASING           958 40 LIC BC S    9-5/8" 40.00# (0.395wt) L80-IC R3 BTC SMLS       40                   TENARIS             SCRAP         PO2980                 17       742.37     14.85
REPUBLIC        CASING           958 40 LIC BC S    9-5/8" 40.00# (0.395wt) L80-IC R3 BTC SMLS       40                   TENARIS             PRIME         PO3160                                          -            659
REPUBLIC        CASING           958 40 LIC BC S    9-5/8" 40.00# (0.395wt) L80-IC R3 BTC SMLS       40                   TENARIS             PRIME         PO-5053                                         -            628
BEEMAC MID      CASING           958 40 P LC E      9-5/8" 40.00# (0.395wt) P110 R3 LTC ERW          40                   BOOMERANG           SCRAP         EPS-20954-RTN           1        27.84      0.56
ATLAS TUB       CASING           958 40 PHC BC E    9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW       40                   BOOMERANG           PRIME         PO-8367               364     15742.08    314.84             407
                          Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 63 of 120


 Location Code    Item Category        Item Number                             Description                  Lbs/ft   Description 2             iMill    iCondition             Lot No   JTS    Quantity       Tons       Days Aged 2
REPUBLIC         CASING           5 2132 PCYHP SFW S    5" 21.32# (0.437wt) P110-CY HP R3 TORQ SFW SMLS      21.32                   TENARIS           PRIME         PO-10851            99      4364.96        46.53            195
UNITED MID       CASING           55 17 L LC E          5-1/2" 17.00# (0.304wt) L80 R3 LTC ERW                  17                   TENARIS           PRIME         39506                5        208.5         1.77            117
NOV WELLB        CASING           55 17 P LC E          5-1/2" 17.00# (0.304wt) P110 R3 LTC ERW                 17                   TENARIS           SCRAP         EPS-21154-RTN        1        41.81         0.36            173
NOV WELLB        CASING           55 17 P LC E          5-1/2" 17.00# (0.304wt) P110 R3 LTC ERW                 17                   TENARIS           PRIME         PO-3807            -117                         -
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-19319-RTN        4       175.12         1.49            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-19344-RTN       13       563.25         4.79            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-19344-RTN           1        43.72         0.37
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-19384-RTN       13       562.29         4.78            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           REJECT        EPS-19384-RTN                                   -           508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-19384-RTN           7       302.62         2.57            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-19401-RTN        7       301.52         2.56            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-19401-RTN           2        87.62         0.74            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-19457-RTN        5       213.55         1.82            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-19457-RTN           2        86.83         0.74            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-19481-RTN        9       372.71         3.17            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-19481-RTN           2        87.97         0.75            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-19548-RTN        8       349.49         2.97            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-19548-RTN           1        43.88         0.37            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           RETURN        EPS-19548-RTN        3          123         1.05            507
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           RETURN        EPS-19648-RTN       12          492         4.18            507
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-19651-RTN        8       350.47         2.98            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-19651-RTN           2        88.14         0.75            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-19676-RTN        5       208.38         1.77            508
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           PRIME         EPS-20108-RTN       69        2829         24.05            572
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3507              8       192.26         1.63            546
BEEMAC MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   NA                SCRAP         VARIOUS             33        982.8         8.35            266
DEEP WELL        CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3507             23        600.8         5.11            215
ELFARM MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-19537-RTN       13        568.4         4.83            628
ELFARM MID       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           SCRAP         EPS-19537-RTN        1        30.71         0.26            628
TEJAS STVL       CASING           55 17 PCY BC E        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC ERW              17                   CENTRIC           PRIME         PO3177              40      1668.13        14.18
ELFARM MID       CASING           55 17 PCY BC S        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC SMLS             17                   CENTRIC           SCRAP         PO2501               7       389.48         3.31
IOS MID          CASING           55 17 PCY BC S        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC SMLS             17                   TENARIS           INSPECTED     EPS-19144-RTN      494     19878.43       168.97            517
IOS MID          CASING           55 17 PCY BC S        5-1/2" 17.00# (0.304wt) P110-CY R3 BTC SMLS             17                   TENARIS           INSPECTED     EPS-19151-RTN      483      19069.7       162.09            539
REPUBLIC         CASING           55 17 PCY LC S        5-1/2" 17.00# (0.304wt) P110-CY R3 LTC SMLS             17                   TUBOS REUNIDOS    PRIME         PO2609              45    1745.6867        14.84
BEEMAC MID       CASING           55 17 PCY XBC S       5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS          17                   TENARIS           INSPECTED     EPS-19202-RTN        3       130.35         1.11            532
BEEMAC MID       CASING           55 17 PCY XBC S       5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS          17                   TENARIS           INSPECTED     EPS-19300-RTN       10       430.65         3.66            532
BEEMAC MID       CASING           55 17 PCY XBC S       5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS          17                   TENARIS           RETURN        QB UNK                                          -           659
BEEMAC MID       CASING           55 17 PCY XBC S       5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS          17                   TENARIS           SCRAP         QB UNK                                          -           659
ELFARM MID       CASING           55 17 PCY XBC S       5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS          17                   TENARIS           RETURN        QB UNK               2        96.24         0.82            659
IOS MID          CASING           55 17 PCY XBC S       5-1/2" 17.00# (0.304wt) P110-CY R3 XP BTC SMLS          17                   TENARIS           RETURN        QB UNK               3        133.8         1.14            656
NOV WELLB        CASING           55 17 PIC LC E        5-1/2" 17.00# (0.304wt) P110-IC R3 LTC ERW              17                   TENARIS           SCRAP         EPS-19771-RTN        1         42.1         0.36
NOV WELLB        CASING           55 17 PIC LC E        5-1/2" 17.00# (0.304wt) P110-IC R3 LTC ERW              17                   TENARIS           PRIME         PO3427             -673                         -
NOV WELLB        CASING           55 17 PICY LC S       5-1/2" 17.00# (0.304wt) P110-ICY R3 LTC SMLS            17                   TENARIS           PRIME         PO2906               -1                         -
ATLAS TUB        CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3507             50      1983.72        16.86            585
ATLAS TUB        CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3760            1830    80756.19       686.43            573
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           RETURN        EPS-19676-RTN        4          164         1.39            507
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           RETURN        EPS-19700-RTN       23          943         8.02            507
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           RETURN        EPS-19705-RTN       18          738         6.27            507
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           RETURN        EPS-19728-RTN        8          328         2.79            507
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           RETURN        EPS-19729-RTN        7          287         2.44            507
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           RETURN        EPS-19744-RTN       11          451         3.83            507
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20019-RTN        7       312.12         2.65            358
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           RETURN        EPS-20020-RTN       26      1062.03         9.03
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           SCRAP         EPS-20020-RTN        1                          -
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20029-RTN        8       342.53         2.91            358
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-20029-RTN           8       331.16         2.81            358
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20127-RTN       10       446.14         3.79            358
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-20127-RTN           2        89.05         0.76            358
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20281-RTN        4       177.51         1.51            281
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-20281-RTN           8        349.4         2.97            281
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20370-RTN        1        41.37         0.35            284
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-20370-RTN           6       251.98         2.14            284
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20391-RTN        1        44.65         0.38            284
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-20391-RTN           4       176.48         1.50            284
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20452-RTN        2        73.79         0.63            284
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20564-RTN       10       446.49         3.80            278
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20609-RTN        7       295.74         2.51            313
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20612-RTN        3        111.2         0.95            281
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           INSPECTED     EPS-20697-RTN       12       528.06         4.49            281
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO3505                                          -           659
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3506                                         -           655
BEEMAC MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           RETURN        QB UNK                                          -           659
DEEP WELL        CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3760            171      6852.97        58.25            216
DEEP WELL        CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3761             56      3317.74        28.20            215
ELFARM MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO-5506              1       675.14         5.74            294
STHN TUBE        CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3506                                         -           656
STHN TUBE        CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3507                                         -           587
STHN TUBE        CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3760                                         -           600
TEJAS HOU        CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         PO-3761             23       470.88         4.00            550
UNITED MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           PRIME         EPS-20020-RTN.       1        44.97         0.38
UNITED MID       CASING           55 17 PRY BC E        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC ERW              17                   CENTRIC           REPAIRABLE EPS-20020-RTN.          1        41.81         0.36
BEEMAC MID       CASING           55 17 PRY BC S        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC SMLS             17                   CENTRIC           PRIME         PO-3760            169        7535         64.05            538
ELFARM MID       CASING           55 17 PRY BC S        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC SMLS             17                   CENTRIC           PRIME         PO2501              68      3107.07        26.41
ELFARM RET       CASING           55 17 PRY BC S        5-1/2" 17.00# (0.304wt) P110-RY R3 BTC SMLS             17                   NA                REPAIRABLE QB UNK                 21       965.02         8.20
MCCLATCHY        CASING           55 17 PRY GBCD E      5-1/2" 17.00# (0.304wt) P110-RY R3 GBCD ERW             17                   CENTRIC           PRIME         PO-11706           3264   144460.69      1,227.92           142
ATLAS TUB        CASING           55 1983 PMS1 UTSF S   5-1/2" 19.83# (0.361wt) P110-MS1 R3 ULTRA SF SMLS    19.83                   TMK               PRIME         EPS-22040-001        2         85.4         0.85            214
ATLAS TUB        CASING           55 1983 PMS1 UTSF S   5-1/2" 19.83# (0.361wt) P110-MS1 R3 ULTRA SF SMLS    19.83                   KOPPEL            PRIME         PO-10500            36       1632.1        16.18            214
PRECISION        CASING           55 1983 PMS1 UTSF S   5-1/2" 19.83# (0.361wt) P110-MS1 R3 ULTRA SF SMLS    19.83                   KOPPEL            INSPECTED     EPS-22617-RTN        4        177.5         1.76            179
SUPERIOR         CASING           55 1983 PMS1 UTSF S   5-1/2" 19.83# (0.361wt) P110-MS1 R3 ULTRA SF SMLS    19.83                   KOPPEL            PRIME         PO-10500             3       133.43         1.32            203
SUPERIOR         CASING           55 1983 PMS1 UTSF S   5-1/2" 19.83# (0.361wt) P110-MS1 R3 ULTRA SF SMLS    19.83                   KOPPEL            REPAIRABLE PO-10500                1        44.47         0.44            203
BEEMAC MID       CASING           55 20 PCY BKHT S      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS           20                   REPUBLIC TUBE     RETURN        EPS-21487-RTN       16          656         6.56
BEEMAC MID       CASING           55 20 PCY BKHT S      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS           20                   REPUBLIC TUBE     PRIME         PO-7913              6       175.28         1.75            386
PRECISION        CASING           55 20 PCY BKHT S      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS           20                   REPUBLIC TUBE     INSPECTED     EPS-22660-RTN       11        450.7         4.51
PRECISION        CASING           55 20 PCY BKHT S      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS           20                   REPUBLIC TUBE     RETURN        EPS-22664-RTN        7          294         2.94
PRECISION        CASING           55 20 PCY BKHT S      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS           20                   REPUBLIC TUBE     RETURN        EPS-22801-RTN        9          378         3.78
PRECISION        CASING           55 20 PCY BKHT S      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS           20                   REPUBLIC TUBE     INSPECTED     EPS-22815-RTN        9        380.5         3.81
PRECISION        CASING           55 20 PCY BKHT S      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS           20                   TMK               RETURN        EPS-22819-RTN       14          588         5.88
REPUBLIC         CASING           55 20 PCY BKHT S      5-1/2" 20.00# (0.361wt) P110-CY R3 BK-HT SMLS           20                   REPUBLIC TUBE     INSPECTED     EPS-21295-RTN        5       222.74         2.23            204
BEEMAC MID       CASING           55 20 PCY DQX S       5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS             20                   TMK               INSPECTED     EPS-21088-RTN       13       534.77         5.35
BEEMAC MID       CASING           55 20 PCY DQX S       5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS             20                   TMK               REPAIRABLE EPS-21088-RTN           2        77.45         0.77
BEEMAC MID       CASING           55 20 PCY DQX S       5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS             20                   TMK               RETURN        EPS-21134-RTN       14          574         5.74
BEEMAC MID       CASING           55 20 PCY DQX S       5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS             20                   TMK               RETURN        EPS-21173-RTN       11          451         4.51
BEEMAC MID       CASING           55 20 PCY DQX S       5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS             20                   TMK               RETURN        EPS-21673-RTN        9          369         3.69
BEEMAC MID       CASING           55 20 PCY DQX S       5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS             20                   TMK               INSPECTED     EPS-21721-RTN        4          164         1.64
PRECISION        CASING           55 20 PCY DQX S       5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS             20                   TMK               INSPECTED     EPS-22817-RTN        3        135.5         1.36
PRECISION        CASING           55 20 PCY DQX S       5-1/2" 20.00# (0.361wt) P110-CY R3 DQX SMLS             20                   TMK               PRIME         PO-8608              5       214.03         2.14            399
BEEMAC MID       CASING           55 20 PCY GB E        5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW             20                   BOOMERANG         INSPECTED     EPS-19474-RTN        8       341.35         3.41            519
BEEMAC MID       CASING           55 20 PCY GB E        5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW             20                   BOOMERANG         REPAIRABLE EPS-19474-RTN           1        39.52         0.40            519
BEEMAC MID       CASING           55 20 PCY GB E        5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW             20                   BOOMERANG         INSPECTED     EPS-20153-RTN        1        44.21         0.44            428
BEEMAC MID       CASING           55 20 PCY GB E        5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW             20                   BOOMERANG         REPAIRABLE EPS-20153-RTN           8       352.98         3.53            428
BEEMAC MID       CASING           55 20 PCY GB E        5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW             20                   BOOMERANG         REPAIRABLE ES-19474-RTN            2        87.57         0.88            519
BEEMAC MID       CASING           55 20 PCY GB E        5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW             20                   BOOMERANG         PRIME         PO3446               1           30         0.30
BEEMAC MID       CASING           55 20 PCY GB E        5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW             20                   BOOMERANG         RETURN        QB UNK               -1                         -
ELFARM MID       CASING           55 20 PCY GB E        5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW             20                   CENTRIC           SCRAP         PO2842               1        40.32         0.40
ELFARM MID       CASING           55 20 PCY GB E        5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW             20                   CENTRIC           SCRAP         QB UNK               3        118.7         1.19
UNITED MID       CASING           55 20 PCY GB E        5-1/2" 20.00# (0.361wt) P110-CY R3 GBCD ERW             20                   BOOMERANG         REPAIRABLE EPS-19474-RTN           1           44         0.44            263
PRECISION        CASING           55 20 PCY LC S        5-1/2" 20.00# (0.361wt) P110-CY R3 LTC SMLS             20                   TMK               PRIME         PO-6741              8        323.3         3.23            425
PRECISION        CASING           55 20 PCY LC S        5-1/2" 20.00# (0.361wt) P110-CY R3 LTC SMLS             20                   TMK               PRIME         PO6913/7284          3       132.87         1.33            355
BEEMAC MID       CASING           55 20 PCY LC S - EA   5-1/2" 20.00# (0.361wt) P110-CY R3 LTC SMLS             20                   TMK               RETURN        EPS-21487-RTN                        1      0.01
BEEMAC MID       CASING           55 20 PCY LC S - EA   5-1/2" 20.00# (0.361wt) P110-CY R3 LTC SMLS             20                   TMK               PRIME         PO6741/8000                                     -           420
                            Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 64 of 120


 Location Code    Item Category        Item Number                                Description                 Lbs/ft          Description 2               iMill    iCondition             Lot No       JTS    Quantity       Tons       Days Aged 2
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          TMK                 INSPECTED     EPS-19782-RTN            1        41.81         0.84            448
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          TMK                 REPAIRABLE EPS-19782-RTN               7       213.77         4.28            448
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           REPAIRABLE EPS-20182-RTN               2        88.17         1.76            389
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           REPAIRABLE EPS-20217-RTN               3       134.22         2.68            508
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           SCRAP         EPS-20757-RTN            1         37.5         0.75
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20857-RTN           15          615        12.30            386
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           REPAIRABLE EPS-20935-RTN               3       126.92         2.54            358
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20940-RTN            5       217.54         4.35            273
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           REPAIRABLE EPS-20940-RTN               1        41.61         0.83            273
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-21021-RTN            1           41         0.82            302
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           SCRAP         EPS-21021-RTN            1           21         0.42
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           REPAIRABLE EPS-21180-RTN               4       175.58         3.51            278
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           REPAIRABLE EPS-21298-RTN               3       130.06         2.60            313
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           SCRAP         EPS-21402-RTN            1        30.57         0.61
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           PRIME         PO-4023                                             -           643
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BORUSAN             PRIME         QB UNK                  17       802.57        16.05
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          REPUBLIC TUBE       SCRAP         QB UNK                   3          123         2.46
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          TMK                 PRIME         QB UNK                   2       125.74         2.51            659
BEEMAC MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          TMK                 REPAIRABLE RTN-25                      7       301.67         6.03
BOOMERANG        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           PRIME         PO-5287                                             -           573
BOOMERANG        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           PRIME         PO-5497                                             -           571
BOOMERANG        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           PRIME         PO-5713                                             -           560
ELFARM MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          AXIS                SCRAP         PO2591                   5       223.12         4.46
ELFARM MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          QB UNK              SCRAP         QB UNK                   6       271.09         5.42            659
ELFARM RET       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          NA                  REPAIRABLE QB UNK                      1        44.08         0.88
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20182-RTN            6        255.6         5.11             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20217-RTN            1        44.74         0.89             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20516-RTN            3       128.25         2.57             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20723-RTN            6       263.58         5.27             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20757-RTN            3       135.54         2.71             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20787-RTN            4       176.48         3.53             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20838-RTN            2        88.42         1.77             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20885-RTN            4        163.4         3.27             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20931-RTN            5       219.58         4.39             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-20954-RTN            1         44.5         0.89             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-21021-RTN            2        93.06         1.86             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-21180-RTN            5       217.61         4.35             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-21287-RTN            5       220.78         4.42            302
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-21298-RTN            3       126.92         2.54             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-21705-RTN            5       216.89         4.34            294
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-21754-RTN            1        35.18         0.70            252
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           REPAIRABLE EPS-21754-RTN               1         38.5         0.77            252
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-21763-RTN            3        130.6         2.61            250
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           REPAIRABLE EPS-21763-RTN               3        133.6         2.67            250
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-21831-RTN            9       394.81         7.90            266
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     EPS-21870-RTN            7        306.2         6.12            223
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           REPAIRABLE EPS-22065-RTN               4        174.7         3.49            204
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           PRIME         PO-4023                  2       270.09         5.40             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           PRIME         PO-6682                  1       121.87         2.44             81
PRECISION        CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           INSPECTED     RTN-26                 218       8811.9       176.24
REPUBLIC         CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          AXIS                RETURN        EPS-22076-RTN            1           24         0.48            249
UNITED MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BORUSAN             PRIME         EPS-19782-RTN           41      1805.73        36.11            118
UNITED MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          REPUBLIC TUBE       PRIME         EPS-19782-RTN            3          113         2.26            118
UNITED MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          TMK                 PRIME         EPS-19782-RTN           30       1196.5        23.93            118
UNITED MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          BOOMERANG           PRIME         EPS-20935-RTN           16       701.92        14.04            118
UNITED MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          AXIS                SCRAP         PO2591                   -4                         -
UNITED MID       CASING           958 40 PHC BC E        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC ERW               40                          AXIS                PRIME         PO-2591                  9       398.18         7.96            118
ELFARM MID       CASING           958 40 PHC BC S        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC SMLS              40                          US STEEL            SCRAP         PO3037                   5       206.66         4.13
ELFARM RET       CASING           958 40 PHC BC S        9-5/8" 40.00# (0.395wt) P110-HC R3 BTC SMLS              40                          NA                  REPAIRABLE QB UNK                     23      1038.56        20.77
ELFARM MID       CASING           958 40 PIC BC S        9-5/8" 40.00# (0.395wt) P110-IC R3 BTC SMLS              40                          TENARIS             SCRAP         PO3037                   1        56.07         1.12
ELFARM RET       CASING           958 47 PHC BC E        9-5/8" 47.00# (0.472wt) P110-HC R3 BTC ERW               47                          NA                  REPAIRABLE QB UNK                      4       177.07         4.16
UNITED MID       CASING           958 47 PHC BC E        9-5/8" 47.00# (0.472wt) P110-HC R3 BTC ERW               47                          BORUSAN             PRIME         EPT-1744                 1         36.8         0.86            118
UNITED MID       CASING           958 535 PHC BC E       9-5/8" 53.50# (0.545wt) P110-HC R3 BTC ERW             53.5                          REPUBLIC TUBE       PRIME         39506                    1         44.6         1.19            117
REPUBLIC         BAKERLOK         BK 55 23 PICY LC S     5-1/2" 23.00# (0.415wt) P110-ICY R3 LTC SMLS             23 BAKERLOK                 TENARIS             INSPECTED     PO-12049                                 1                      210
UNITED MID       BAKERLOK         BK 958 40 LHC BC E     9-5/8" 40.00# (0.395wt) L80-HC R3 BTC BAKERLOK ERW       40                          AXIS                PRIME         EPS-19727-RTN                            1                      118
UNITED MID       BAKERLOK         BK 958 40 LHC BC E     9-5/8" 40.00# (0.395wt) L80-HC R3 BTC BAKERLOK ERW       40                          AXIS                USED          EPS-19727-RTN                            1                      118
PRECISION        COUPLING         CPLG 1338 K BC         13-3/8" K55 BTC                                                                      NA                  PRIME         PO-5964                             229             -           295
UNITED HOU       COUPLING         CPLG 1338 K BC         13-3/8" K55 BTC                                                                      TMK                 PRIME         PO-12092                                 2          -           221
TSI MCCART       COUPLING         CPLG 238 J EUE         2-3/8" J55 EUE 8RD                                                                   NA                  PRIME         PO2972                                   2          -
TSI MCCART       COUPLING         CPLG 278 L EUE         2-7/8" L80 EUE 8RD                                                                   NA                  PRIME         PO2972                                   8          -
TSI JPORT        COUPLING         CPLG 45 K LC           4-1/2" K55 LTC                                                                       SEAH VINA           PRIME         EPS-21222-002                            1          -           416
TSI JPORT        COUPLING         CPLG 55 L LC           5-1/2" L80 LTC                                                                       NA                  SCRAP         QB UNKNOWN                               1          -
BEEMAC MID       COUPLING         CPLG 55 PCY LC         5-1/2" P110-CY LTC                                            COUPLING               TMK                 PRIME         PO-7252                                  5          -           447
PRECISION        COUPLING         CPLG 55 PCY LC         5-1/2" P110-CY LTC                                            COUPLING               TMK                 PRIME         PO-7252                              11             -           425
UNITED MID       COUPLING         CPLG 55 PCY TCBC-HT    5-1/2" P110-CY TCBC-HT                                                               NA                  PRIME         PO-13828                            639             -           116
PATRIOT          COUPLING         CPLG 7 PCY BKHT        7" P110-CY BK-HT                                                                     NA                  PRIME         PO-11701                            303             -           234
DROP SHIP        COUPLING         CPLG 758 PCY BK-HT     7-5/8" P110-CY BK-HT                                                                 NA                  NA            PO-5253                                             -           600
IND PIPE         COUPLING         CPLG 858 K BC          8-5/8" K55 BTC                                                                       NA                  PRIME         PO3397                                   4          -
IND PIPE         COUPLING         CPLG 858 K LC          8-5/8" K55 LTC                                                                       NA                  PRIME         PO3326                                   2          -
SPLENDORA        COUPLING         CPLG 858 L BC          8-5/8" L80 BTC                                                                       QB UNK              SCRAP         PO3369                               39             -           659
REPUBLIC         COUPLING         CPLG 958 K LC          9-5/8" K55 LTC                                                                       NA                  PRIME         PO-13812                                 4          -           124
UNITED MID       CASING           FC 958 40 LHC BC E     9-5/8" 40.00# (0.395wt) L80-HC R3 BTC ERW                40 FLOAT COLLAR             AXIS                PRIME         EPS-18874-RTN            1         45.7         0.91            118
TRK ENTRPR       FLOAT SHOE       FS 958 36 J LC S       9-5/8" 36.00# (0.352wt) J55 R3 LTC SMLS FLOAT SHOE       36                          JESCO               PRIME         11247/13891                              1                       96
TRK ENTRPR       FLOAT SHOE       FS 958 36 K LC S       9-5/8" 36.00# (0.352wt) K55 R3 LTC SMLS FLOAT SHOE       36                          RUSTAVI             PRIME         EPS-21860-RTN/12465                      1                      203
UNITED MID       CASING           FS 958 535 PHC BC E    9-5/8" 53.50# (0.545wt) P110-HC R3 BTC ERW FLOAT       53.5 SHOE                     NEXTEEL             PRIME         EPS-17725-RTN                            1      0.03            117
DROP SHIP        IPS POLY         IP 10DR11 F2619 50     POLY 10” DR11 PE4710 50FT                                                            NA                  PRIME         PO-11658                10          500             -           215
UNITED MID       LANDING JT       LJ 958 535 PHC BC      9-5/8" 53.50# (0.545wt) P110-HC R3 BTC ERW LANDING     53.5 JT                       REPUBLIC TUBE       PRIME         39506                                    1                      117
REPUBLIC         MARKER           MK 1338 68 J BC E      13-3/8" 68.00# (0.480wt) J55 R1 BTC ERW MARKER           68                          HUSTEEL             PRIME         PO2015                                   3
REPUBLIC         MARKER           MK 1338 68 J BC E      13-3/8" 68.00# (0.480wt) J55 R1 BTC ERW MARKER           68                          HUSTEEL             REPAIRABLE PO2015                                      3
REPUBLIC         MARKER           MK 45 116 L LC E       4-1/2" 11.60# (0.250wt) L80 R1 LTC ERW MARKER          11.6                          TENARIS             SCRAP         PO-2561                                  6                      330
MM WELDING       MARKER           MK 45 116 NX8 LC E     4-1/2" 11.60# (0.250wt) NEXT-80 R1 LTC ERW MARKER      11.6                          QB UNK              SCRAP         QB UNK                                   1
UNITED MID       MARKER           MK 45 135 PCY GBCD S 4-1/2" 13.50# (0.290wt) P110-CY R1 GBCD SMLS             13.5 MARKER                   TENARIS             PRIME         10169/10445                              3                      251
UNITED MID       MARKER           MK 45 135 PCY TBC 15   4-1/2" 13.50# (0.290wt) P110-CY 15 FT TCBC-HT          13.5 MARKER                   TENARIS             PRIME         PO-11619/13201                           1                      179
ATLAS TUB        MARKER           MK 45 135 PCY TCBC 1   4-1/2" 13.50# (0.290wt) P110-CY TCBC-HT SMLS 10 FT     13.5 MARKER                   ARCELOR MITTAL      PRIME         PO-11619/11698/12344                 10                         203
PRECISION        MARKER           MK 45 135 PHC BC E     4-1/2" 13.50# (0.290wt) P110-HC R1 BTC ERW MARKER      13.5                          AXIS                PRIME         EPS-20098-RTN/11126                      1                      245
UNITED MID       MARKER           MK 45 135 PHC BC E     4-1/2" 13.50# (0.290wt) P110-HC R1 BTC ERW MARKER      13.5                          CENTRIC             PRIME         EPS-20662-RTN/12177                      1                      215
BEEMAC MID       MARKER           MK 45 135 PHC GB E10   4-1/2" 13.50# (0.290wt) P110-HC GBCD ERW 10FT          13.5 MARKER                   CENTRIC             REPAIRABLE EPS-20368-RTN                               1                      329
BEEMAC MID       MARKER           MK 45 135 PHC GB E10   4-1/2" 13.50# (0.290wt) P110-HC GBCD ERW 10FT          13.5 MARKER                   CENTRIC             INSPECTED     EPS-20467-RTN                            1                      329
BEEMAC MID       MARKER           MK 45 135 PHC GB E10   4-1/2" 13.50# (0.290wt) P110-HC GBCD ERW 10FT          13.5 MARKER                   CENTRIC             PRIME         PO-5028/5620                             5                      517
KB HOU           MARKER           MK 45 135 PICY MIP S   4-1/2" 13.50# (0.290wt) P110-ICY R1 MI PANTHER         13.5 SMLS MARKER JT           TENARIS             PRIME         3130/9527                                1                      344
REPUBLIC         MARKER           MK 45 135 PICY TXBC    4-1/2" 13.50# (0.290wt) P110-ICY R1 TXP BTC SMLS       13.5 MARKER                   TENARIS             RETURN        EPS-22139-RTN                            1
WASHITA          MARKER           MK 45 135 PRY BC E     4-1/2" 13.50# (0.290wt) P110-RY R1 BTC ERW MARKER      13.5                          CENTRIC             RETURN        EPS-20619-RTN                            2
ATLAS TUB        MARKER           MK 45 135 PRY TCBC S   4-1/2" 13.50# (0.290wt) P110-RY 10FT TCBC-HT SMLS      13.5 MARKER                   VOEST ALPINE        PRIME         PO-11564/11802                           1                      234
UNITED MID       MARKER           MK 55 17 L LC E        5-1/2" 17.00# (0.304wt) L80 R1 LTC ERW MARKER            17                          TENARIS             PRIME         39506                                    2                      117
UNITED MID       MARKER           MK 55 17 LC E          5-1/2" 17.00# (0.304wt) L80 R1 LTC ERW MARKER            17                          TMK                 PRIME         EPS-17672-RTN                            1                      117
BEEMAC MID       MARKER           MK 55 17 PCY BC E 10   5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 10FT             17 MARKER                   CENTRIC             RETURN        EPS-20020-RTN                            1
BEEMAC MID       MARKER           MK 55 17 PCY BC E 10   5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 10FT             17 MARKER                   CENTRIC             PRIME         PO3301                                   1                      659
ELFARM MID       MARKER           MK 55 17 PCY BC E 10   5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 10FT             17 MARKER                   CENTRIC             SCRAP         QB UNK                                   5
ELFARM MID       MARKER           MK 55 17 PCY BC E 10   5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 10FT             17 MARKER                   TENARIS             SCRAP         QB UNK                                   6                      659
ELFARM RET       MARKER           MK 55 17 PCY BC E 10   5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 10FT             17 MARKER                   NA                  REPAIRABLE QB UNK                                      4
BEEMAC MID       MARKER           MK 55 17 PCY BC E 5    5-1/2" 17.00# (0.304wt) P110-CY BTC ERW 5FT MARKER       17                          CENTRIC             RETURN        EPS-20020-RTN                            1
IOS MID          MARKER           MK 55 17 PCY XBC E1    5-1/2" 17.00# (0.304wt) P110-CY XP BTC ERW               17 10FT MARKER              TENARIS             RETURN        QB UNK                                   4                      651
NOV WELLB        MARKER           MK 55 17 PHC LC E      5-1/2" 17.00# (0.304wt) P110-HC R1 LTC ERW MARKER        17                          CENTRIC             PRIME         PO2666                                   1                       81
BEEMAC MID       MARKER           MK 55 17 PRY BC E      5-1/2" 17.00# (0.304wt) P110-RY R1 BTC ERW MARKER        17                          CENTRIC             PRIME         PO-3179                                  1                      628
BEEMAC MID       MARKER           MK 55 17 PRY BC E 10   5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT             17 MARKER                   CENTRIC             INSPECTED     EPS-19651-RTN                            1                      281
BEEMAC MID       MARKER           MK 55 17 PRY BC E 10   5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT             17 MARKER                   CENTRIC             INSPECTED     EPS-20127-RTN                            1                      358
BEEMAC MID       MARKER           MK 55 17 PRY BC E 10   5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT             17 MARKER                   CENTRIC             REPAIRABLE EPS-20391-RTN                               2                      284
BEEMAC MID       MARKER           MK 55 17 PRY BC E 10   5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT             17 MARKER                   CENTRIC             INSPECTED     EPS-20609-RTN                            5                      313
BEEMAC MID       MARKER           MK 55 17 PRY BC E 10   5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT             17 MARKER                   CENTRIC             INSPECTED     EPS-20697-RTN                            2                      281
BEEMAC MID       MARKER           MK 55 17 PRY BC E 10   5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT             17 MARKER                   CENTRIC             PRIME         PO-3179                              13                         628
                          Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 65 of 120


 Location Code    Item Category        Item Number                              Description                   Lbs/ft          Description 2               iMill    iCondition             Lot No     JTS   Quantity       Tons       Days Aged 2
BEEMAC MID       MARKER           MK 55 17 PRY BC E 10   5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT             17 MARKER                   CENTRIC             PRIME         PO3505/5357                       40                         517
BEEMAC MID       MARKER           MK 55 17 PRY BC E 10   5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT             17 MARKER                   CENTRIC             PRIME         PO4034                                3                      636
UNITED MID       MARKER           MK 55 17 PRY BC E 10   5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 10FT             17 MARKER                   CENTRIC             PRIME         PO-5506/10245                         3                      325
BEEMAC MID       MARKER           MK 55 17 PRY BC E 5    5-1/2" 17.00# (0.304wt) P110-RY BTC ERW 5FT              17 MARKER                   CENTRIC             PRIME         PO-3179                               1                      628
PRECISION        MARKER           MK 55 1983 PMS1 UTSF 5-1/2" 19.83# (0.361wt) P110-MS1 R1 ULTRA SF SMLS       19.83 MARKER JT                KOPPEL              REJECT        EPS-22617-RTN                         2
PRECISION        MARKER           MK 55 20 PCY BKHT S    5-1/2" 20.00# (0.361wt) P110-CY R1 BK-HT                 20 SMLS MARKER              REPUBLIC TUBE       REJECT        EPS-22660-RTN                         1
PRECISION        MARKER           MK 55 20 PCY BKHT S    5-1/2" 20.00# (0.361wt) P110-CY R1 BK-HT                 20 SMLS MARKER              REPUBLIC TUBE       RETURN        EPS-22660-RTN                         1
PRECISION        MARKER           MK 55 20 PCY BKHT S    5-1/2" 20.00# (0.361wt) P110-CY R1 BK-HT                 20 SMLS MARKER              REPUBLIC TUBE       RETURN        EPS-22664-RTN                         2
PRECISION        MARKER           MK 55 20 PCY BKHT S    5-1/2" 20.00# (0.361wt) P110-CY R1 BK-HT                 20 SMLS MARKER              REPUBLIC TUBE       RETURN        EPS-22819-RTN                         1
BEEMAC MID       MARKER           MK 55 20 PCY DQX S     5-1/2" 20.00# (0.361wt) P110-CY R1 DQX SMLS              20 MARKER JT                TMK                 PRIME         PO-7994/8057                          2                      416
PRECISION        MARKER           MK 55 20 PCY DQX S     5-1/2" 20.00# (0.361wt) P110-CY R1 DQX SMLS              20 MARKER JT                TMK                 REJECT        EPS-22817-RTN                         2
BEEMAC MID       MARKER           MK 55 20 PCY DQX S10   5-1/2" 20.00# (0.361wt) P110-CY R1 DQX SMLS              20 10FT MARKER                                                EPS-21721-RTN                         1
BEEMAC MID       MARKER           MK 55 20 PCY GB E      5-1/2" 20.00# (0.361wt) P110-CY R1 GBCD ERW              20 MARKER                   BOOMERANG           INSPECTED     EPS-19713-RTN                         1                      347
BEEMAC MID       MARKER           MK 55 20 PCY GB E      5-1/2" 20.00# (0.361wt) P110-CY R1 GBCD ERW              20 MARKER                   CENTRIC             PRIME         PO3562                            41                         540
DUFFY            MARKER           MK 55 20 PCY GB E      5-1/2" 20.00# (0.361wt) P110-CY R1 GBCD ERW              20 MARKER                   CENTRIC             PRIME         8028/10483                            3                      250
BEEMAC MID       MARKER           MK 55 20 PCY LC S      5-1/2" 20.00# (0.361wt) P110-CY R1 LTC SMLS              20 MARKER JT                TMK                 RETURN        EPS-21673-RTN                         1
PRECISION        MARKER           MK 55 20 PCY LC S      5-1/2" 20.00# (0.361wt) P110-CY R1 LTC SMLS              20 MARKER JT                TMK                 PRIME         PO-6743/7999                      18                         418
PRECISION        MARKER           MK 55 20 PCY LC S      5-1/2" 20.00# (0.361wt) P110-CY R1 LTC SMLS              20 MARKER JT                TMK                 PRIME         PO-9825                               2                      325
ATLAS TUB        MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     PO-8381                               1                      263
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20505-RTN                         2                      329
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20513-RTN                         2
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20791-RTN                         2                      420
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           RETURN        EPS-20851-RTN                         2                      419
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20910-RTN                         2                      392
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20939-RTN                         2                      420
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21002-RTN                         3                      347
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           RETURN        EPS-21028-RTN                         2                      278
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21035-RTN                         1                      392
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21136-RTN                         3                      418
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21158-RTN                         1                      347
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21200-RTN                         3                      347
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21240-RTN                         1                      347
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21419-RTN                         2                      314
BEEMAC MID       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           PRIME         EPT-3023/PO-11790                     2                      235
IOS MID          MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21111-RTN                         3                      416
PATRIOT          MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21111-RTN                         1                      386
PRECISION        MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21373-RTN                         1                      294
PRECISION        MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           REPAIRABLE EPS-22104-RTN                            1                      203
PRECISION        MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           REPAIRABLE EPS-22106-RTN                            2                      203
TX PIPE WK       MARKER           MK 55 20 PCY TCB E10   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 10FT MARKER              BOOMERANG           PRIME         PO-11874/10789                   212                         120
BEEMAC MID       MARKER           MK 55 20 PCY TCB E20   5-1/2" 20.00# (0.361wt) P110-CY TCBC-HT ERW              20 MARKER JT                BOOMERANG           PRIME         PO-6085/6774                          9                      475
BEEMAC MID       MARKER           MK 55 20 PCY TCB S15   5-1/2" 20.00# (0.361wt) P110-CY 15 FT TCBC-HT            20 15 FT SMLS MARKER        REPUBLIC TUBE       PRIME         PO-8701/13355                         1                      166
ATLAS TUB        MARKER           MK 55 20 PCY TCB S20   5-1/2" 20.00# (0.361wt) P110-CY R1 TCBC-HT SMLS          20 20 FT MARKER             BOOMERANG           PRIME         PO-8309/10790                     19                         263
UNITED MID       MARKER           MK 55 20 PCY TCB S20   5-1/2" 20.00# (0.361wt) P110-CY R1 TCBC-HT SMLS          20 20 FT MARKER             BOOMERANG           PRIME         PO-12950/13383                        4                      161
ATLAS TUB        MARKER           MK 55 20 PCY TCBC S    5-1/2" 20.00# (0.361wt) P110-CY 10FT TCBC-HT SMLS        20 10 FT MARKER             BOOMERANG           PRIME         PO-8309/10789                         2                      263
ATLAS TUB        MARKER           MK 55 20 PCY TCBC S    5-1/2" 20.00# (0.361wt) P110-CY 10FT TCBC-HT SMLS        20 10 FT MARKER             REPUBLIC TUBE       PRIME         PO-8701/13307                     35                         166
BEEMAC MID       MARKER           MK 55 20 PCY TCBC S    5-1/2" 20.00# (0.361wt) P110-CY 10FT TCBC-HT SMLS        20 10 FT MARKER             REPUBLIC TUBE       PRIME         PO-8701/13307                     25                         166
PRECISION        MARKER           MK 55 20 PCY TCBC S    5-1/2" 20.00# (0.361wt) P110-CY 10FT TCBC-HT SMLS        20 10 FT MARKER             BOOMERANG           RETURN        EPS-22201-RTN                         1                      160
UNITED MID       MARKER           MK 55 20 PCY TCBC S    5-1/2" 20.00# (0.361wt) P110-CY 10FT TCBC-HT SMLS        20 10 FT MARKER             BOOMERANG           PRIME         PO-12950/13382                    32                         161
DUFFY            MARKER           MK 55 20 PHC BK S      5-1/2" 20.00# (0.361wt) P110-HC R1 BK SMLS               20 MARKER JT                BOLY                PRIME         PO-5927                               1                      524
DUFFY            MARKER           MK 55 20 PHC GB E      5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW              20 MARKER JT                BOOMERANG           PRIME         3614/14076                        21                          50
LUNDVALL         MARKER           MK 55 20 PHC GB E      5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW              20 MARKER JT                BOOMERANG           PRIME         22556/13824                       11                         117
BEEMAC MID       MARKER           MK 55 20 PHC MIP S     5-1/2" 20.00# (0.361wt) P110-HC R1 MI PANTHER            20 SMLS MARKER JT           BENTELER            PRIME         PO-8090                               3                      393
KB HOU           MARKER           MK 55 20 PHC MIPM S    5-1/2" 20.00# (0.361wt) P110-HC R1 MI PANTHER MS         20 SMLS MARKER JT           BENTELER            PRIME         PO-10961                              4                      265
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           REPAIRABLE EPS-20261-RTN                            1                      428
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           RETURN        EPS-20261-RTN                                    -           579
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20375-RTN                         1                      428
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           RETURN        EPS-20375-RTN                                    -           569
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20377-RTN                         1                      428
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           REPAIRABLE EPS-20377-RTN                            1                      428
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20448-RTN                         1                      428
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20535-RTN                         1                      328
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           PRIME         EPS-20577-RTN                         1                      427
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20628-RTN                         1                      393
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20884-RTN                         1                      386
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           RETURN        EPS-21036-RTN                         1                      347
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           PRIME         PO-4025                                          -           600
BEEMAC MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           PRIME         PO-5101/6364                      53                         475
UNITED MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           INSPECTED     EPS-20444-RTN                         2
UNITED MID       MARKER           MK 55 20 PHC TCB E10   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 10FT MARKER              BOOMERANG           PRIME         PO-5101/6364                          3                      494
UNITED MID       MARKER           MK 55 20 PHC TCB E20   5-1/2" 20.00# (0.361wt) P110-HC TCBC-HT ERW              20 20FT MARKER              BOOMERANG           PRIME         PO-5295/6360                          1                      537
BEEMAC MID       MARKER           MK 55 20 TNCY TCB E1   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 10FT MARKER              TENARIS             INSPECTED     EPS-21419-RTN                         3                      314
BEEMAC MID       MARKER           MK 55 20 TNCY TCB E1   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 10FT MARKER              TENARIS             INSPECTED     EPS-21486-RTN                         2                      313
BEEMAC MID       MARKER           MK 55 20 TNCY TCB E1   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 10FT MARKER              TENARIS             INSPECTED     EPS-21604-RTN                         2                      313
BEEMAC MID       MARKER           MK 55 20 TNCY TCB E1   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 10FT MARKER              TENARIS             PRIME         PO-5952/7526/8829                                -           386
BEEMAC MID       MARKER           MK 55 20 TNCY TCB E1   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 10FT MARKER              TENARIS             PRIME         PO-5952/7526/9287                     1                      356
PRECISION        MARKER           MK 55 20 TNCY TCB E1   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 10FT MARKER              TENARIS             INSPECTED     EPS-21373-RTN                         1                      294
PRECISION        MARKER           MK 55 20 TNCY TCB E1   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 10FT MARKER              BOOMERANG           INSPECTED     EPS-21398-RTN                         1                      294
PRECISION        MARKER           MK 55 20 TNCY TCB E1   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 10FT MARKER              TENARIS             REPAIRABLE EPS-21398-RTN                            1                      294
PRECISION        MARKER           MK 55 20 TNCY TCB E1   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 10FT MARKER              TENARIS             REPAIRABLE EPS-21521-RTN                            1                      294
PRECISION        MARKER           MK 55 20 TNCY TCB E1   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 10FT MARKER              TENARIS             INSPECTED     EPS-21605-RTN                         2                      126
BEEMAC MID       MARKER           MK 55 20 TNCY TCB E2   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 20FT MARKER JT           TENARIS             INSPECTED     EPS-21200-RTN                         1                      347
BEEMAC MID       MARKER           MK 55 20 TNCY TCB E2   5-1/2" 20.00# (0.361wt) TN110-CY TCBC-HT ERW             20 20FT MARKER JT           TENARIS             PRIME         PO-5952/7526/9016                     8                      386
REPUBLIC         MARKER           MK 55 2256 PICY SFW    5-1/2" 22.56# (0.415wt) P110-ICY R1 TORQ SFW SMLS     22.56                          TIMKEN              INSPECTED     EPS-21629-RTN                         1                      234
TSI JPORT        MARKER           MK 55 23 L GEO S       5-1/2" 23.00# (0.415wt) L80 R1 GEOCONN SMLS MARKER       23                          TMK                 SCRAP         PO3436                                1
TSI JPORT        MARKER           MK 55 23 L GEO S       5-1/2" 23.00# (0.415wt) L80 R1 GEOCONN SMLS MARKER       23                          VALLOUREC           SCRAP         PO3436                                1
REPUBLIC         MARKER           MK 55 23 PCY BK S      5-1/2" 23.00# (0.415wt) P110-CY R1 BK SMLS               23 MARKER                   REPUBLIC TUBE       PRIME         PO9490                                           -           659
REPUBLIC         MARKER           MK 55 23 PCY BK S      5-1/2" 23.00# (0.415wt) P110-CY R1 BK SMLS               23 MARKER                   REPUBLIC TUBE       PRIME         PO-9490                                          -           657
BEEMAC MID       MARKER           MK 55 23 PHC TCB E10   5-1/2" 23.00# (0.415wt) P110-HC TCBC-HT ERW              23 10FT MARKER              BOOMERANG           PRIME         PO-4027                           25                         595
IOS HOU          MARKER           MK 55 23 PHC TCBHT S 5-1/2" 23.00# (0.415wt) P110-HC R1 TCBC-HT                 23 SMLS MARKER              NA                  NA            QB UNKNOWN                            1
STEWART          MARKER           MK 55 23 PICY BLU 10   5-1/2" 23.00# (0.415wt) P110-ICY BLUE SMLS 10 FT         23 MARKER JT                TENARIS             PRIME         PO-12150                              3                      203
REPUBLIC         MARKER           MK 55 23 PICY BLU S    5-1/2" 23.00# (0.415wt) P110-ICY R1 BLUE SMLS            23 MARKER                   TENARIS             RETURN        EPS-20722-RTN                         1                      357
REPUBLIC         MARKER           MK 55 23 PICY BLU S    5-1/2" 23.00# (0.415wt) P110-ICY R1 BLUE SMLS            23 MARKER                   TENARIS             RETURN        EPS-22139-RTN                         1
REPUBLIC         MARKER           MK 55 23 PICY BLU S    5-1/2" 23.00# (0.415wt) P110-ICY R1 BLUE SMLS            23 MARKER                   TENARIS             RETURN        EPS-22348-RTN                         1
WASHITA          MARKER           MK 55 23 PRY CDQ E     5-1/2" 23.00# (0.415wt) P110-RY R1 CDC-HTQ ERW           23 MARKER                   TUBOS REUNIDOS      SCRAP         QB UNKNOWN                            1
NOV WELLB        MARKER           MK 7 23 J LC E         7" 23.00# (0.317wt) J55 R1 LTC ERW MARKER                23                          CH STEEL            SCRAP         PO3163                                1
REPUBLIC         MARKER           MK 7 26 LHC BKHT S     7" 26.00# (0.362wt) L80-HC R1 BK-HT SMLS                 26 MARKER JT                REPUBLIC TUBE       INSPECTED     EPS-22441-RTN                         1
BEEMAC MID       MARKER           MK 7 32 PCY BKHT S     7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS                32 MARKER JT                REPUBLIC TUBE       RETURN        EPS-21487-RTN                         2
BEEMAC MID       MARKER           MK 7 32 PCY BKHT S     7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS                32 MARKER JT                TMK                 RETURN        EPS-21487-RTN                         1
PATRIOT          MARKER           MK 7 32 PCY BKHT S     7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS                32 MARKER JT                EVRAZ               PRIME         11542/12192                           1                      152
PRECISION        MARKER           MK 7 32 PCY BKHT S     7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS                32 MARKER JT                EVRAZ               REPAIRABLE EPS-22660-RTN                            1
PRECISION        MARKER           MK 7 32 PCY BKHT S     7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS                32 MARKER JT                EVRAZ               RETURN        EPS-22664-RTN                         1
PRECISION        MARKER           MK 7 32 PCY BKHT S     7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS                32 MARKER JT                EVRAZ               RETURN        EPS-22801-RTN                         2
PRECISION        MARKER           MK 7 32 PCY BKHT S     7" 32.00# (0.453wt) P110-CY R1 BK-HT SMLS                32 MARKER JT                EVRAZ               RETURN        EPS-22819-RTN                         2
PRECISION        MARKER           MK 7 32 PCY DQX S 10   7" 32.00# (0.453wt) P110-CY DQX SMLS 10FT MARKER         32 JT                       TMK                 RETURN        EPS-22817-RTN                         1
BEEMAC MID       MARKER           MK 7 32 PHC BC E 10    7" 32.00# (0.453wt) P110-HC R3 BTC ERW 10FT MARKER       32                          BOOMERANG           PRIME         PO-5082/5474                          3                      475
UNITED MID       MARKER           MK 758 297 PHC LC E    7-5/8" 29.70# (0.375wt) P110-HC R1 LTC ERW MARKER      29.7                          BORUSAN             PRIME         EPS-18319-RTN                         1
REPUBLIC         MARKER           MK 758 297 PIC BC S    7-5/8" 29.70# (0.375wt) P110-IC R1 BTC SMLS            29.7                          TENARIS             RETURN        EPS-22295-RTN                         2
REPUBLIC         MARKER           MK 958 36 J LC E       9-5/8" 36.00# (0.352wt) J55 R1 LTC ERW MARKER            36                          HLD CLARK           PRIME         11168/13810/14128                     8                       46
REPUBLIC         MARKER           MK 958 36 J LC E       9-5/8" 36.00# (0.352wt) J55 R1 LTC ERW MARKER            36                          CH STEEL            PRIME         22198-RTN/14128                       6                       46
REPUBLIC         MARKER           MK 958 36 J LC E       9-5/8" 36.00# (0.352wt) J55 R1 LTC ERW MARKER            36                          TENSION             PRIME         22198-RTN/14128                       4                       46
NOV WELLB        MARKER           MK 958 36 J SC E       9-5/8" 36.00# (0.352wt) J55 R1 STC ERW MARKER            36                          SHIN YANG           INSPECTED     EPS-20224-RTN                         1
BEEMAC MID       MARKER           MK 958 40 LHC BC E     9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW                40 MARKER JT                AXIS                RETURN        EPS-21308-RTN                         2
BEEMAC MID       MARKER           MK 958 40 LHC BC E     9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW                40 MARKER JT                AXIS                RETURN        EPS-21646-RTN                         1
BEEMAC MID       MARKER           MK 958 40 LHC BC E     9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW                40 MARKER JT                BOOMERANG           INSPECTED     EPT-20217-RTN/6410                    1                      428
PRECISION        MARKER           MK 958 40 LHC BC E     9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW                40 MARKER JT                AXIS                SCRAP         EPS-22817-RTN                         2
UNITED MID       MARKER           MK 958 40 LHC BC E     9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW                40 MARKER JT                AXIS                SCRAP         EPS-18872-RTN                         1                      118
UNITED MID       MARKER           MK 958 40 LHC BC E     9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW                40 MARKER JT                AXIS                SCRAP         EPS-19711-RTN                         1                      118
BEEMAC MID       MARKER           MK 958 40 LHC BC E10   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER       40                          AXIS                RETURN        EPS-21308-RTN                         1
BEEMAC MID       MARKER           MK 958 40 LHC BC E10   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER       40                          AXIS                RETURN        EPS-21646-RTN                         1
                          Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 66 of 120


 Location Code    Item Category        Item Number                                Description                 Lbs/ft          Description 2                iMill           iCondition             Lot No      JTS   Quantity       Tons        Days Aged 2
BEEMAC MID       MARKER           MK 958 40 LHC BC E10   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER       40                            AXIS                      INSPECTED     PO-7637                                1                       447
PRECISION        MARKER           MK 958 40 LHC BC E10   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER       40                            AXIS                      RETURN        EPS-21687-RTN                          1                       263
PRECISION        MARKER           MK 958 40 LHC BC E10   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER       40                            BOOMERANG                 INSPECTED     EPS-21826-RTN                          2
PRECISION        MARKER           MK 958 40 LHC BC E10   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER       40                            AXIS                      RETURN        EPS-22185-RTN                          2
PRECISION        MARKER           MK 958 40 LHC BC E10   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER       40                            AXIS                      REJECT        EPS-22535-RTN                          1
PRECISION        MARKER           MK 958 40 LHC BC E10   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER       40                            BOOMERANG                 RETURN        EPS-22816-RTN                          1
PRECISION        MARKER           MK 958 40 LHC BC E10   9-5/8" 40.00# (0.395wt) L80-HC BTC ERW 10FT MARKER       40                            REPUBLIC TUBE             RETURN        EPS-22818-RTN                          2
BEEMAC MID       MARKER           MK 958 40 PHC BC E     9-5/8" 40.00# (0.395wt) P110-HC R1 BTC ERW MARKER        40                            BOOMERANG                 PRIME         PO-4029/5621                           6                       517
ATLAS TUB        PUP JT           P 238 47 L EU8 E       2-3/8" 4.70# (0.190wt) L80 R2 EUE 8RD ERW               4.7                            QB UNK                    SCRAP         QB UNK                                 5
NOV WELLB        PUP JT           P 45 116 PHC LC S      4-1/2" 11.60# (0.250wt) P110-HC R1 LTC SMLS PUP JT     11.6                            TENARIS                   INSPECTED     PO-13192.01                            4                        81
NOV WELLB        PUP JT           P 45 116 PIC BC E      4-1/2" 11.60# (0.250wt) P110-IC BTC ERW                11.6 10FT PUP JT                TENARIS                   PRIME         2114/10852                                        -            249
NOV WELLB        PUP JT           P 45 116 PIC BC E      4-1/2" 11.60# (0.250wt) P110-IC BTC ERW                11.6 10FT PUP JT                TENARIS                   PRIME         2684/6857                                         -            480
PRECISION        PUP JT           P 45 135 PCY GBCD S    4-1/2" 13.50# (0.290wt) P110-CY 10FT GBCD SMLS         13.5 PUP JT                     TENARIS                   REPAIRABLE EPS-22096-RTN                             1                       225
UNITED MID       PUP JT           P 45 135 PCY GBCD S    4-1/2" 13.50# (0.290wt) P110-CY 10FT GBCD SMLS         13.5 PUP JT                     TENARIS                   PRIME         10169/10213                            6                       312
PRECISION        PUP JT           P 45 135 PHC BC E      4-1/2" 13.50# (0.290wt) P110-HC R1 BTC ERW             13.5                            AXIS                      REPAIRABLE EPS-20098-RTN/11127                       2                       245
UNITED MID       PUP JT           P 45 135 PHC BC E      4-1/2" 13.50# (0.290wt) P110-HC R1 BTC ERW             13.5                            CENTRIC                   PRIME         EPS-20662-RTN/12177                    4                       215
KB HOU           PUP JT           P 45 135 PICY MIP S    4-1/2" 13.50# (0.290wt) P110-ICY 10FT MI PANTHER       13.5 SMLS PUP JT                TENARIS                   PRIME         3130/9527                              1                       344
DUFFY            PUP JT           P 55 20 PHC GB E       5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW              20 PUP JT                     BOOMERANG                 PRIME         22553/13898                            1                        89
DUFFY            PUP JT           P 55 20 PHC GB E       5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW              20 PUP JT                     BOOMERANG                 PRIME         5295/14076                             8                        50
LUNDVALL         PUP JT           P 55 20 PHC GB E       5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW              20 PUP JT                     BOOMERANG                 PRIME         22381/13824                            1                       117
LUNDVALL         PUP JT           P 55 20 PHC GB E       5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW              20 PUP JT                     CENTRIC                   PRIME         6961/9190                              1                        71
LUNDVALL         PUP JT           P 55 20 PHC GB E       5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW              20 PUP JT                     CENTRIC                   PRIME         8029/10252                             1                        71
LUNDVALL         PUP JT           P 55 20 PHC GB E       5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW              20 PUP JT                     CENTRIC                   PRIME         PO-8268                                1                        71
UNITED MID       PUP JT           P 55 20 PHC GB E       5-1/2" 20.00# (0.361wt) P110-HC R1 GBCD ERW              20 PUP JT                     BOOMERANG                 RETURN        EPS-22556-RTN                          5
DUFFY            PUP JT           P 55 20 PHC GB E 8     5-1/2" 20.00# (0.361wt) P110-HC GBCD ERW                 20 8FT PUP JT                 CENTRIC                   PRIME         QB UNK                                 8
KB HOU           PUP JT           P 55 20 PHC MIP S      5-1/2" 20.00# (0.361wt) P110-HC 10FT MI PANTHER          20 SMLS PUP JT                BENTELER                  PRIME         PO-9564                                4                       307
PRECISION        PUP JT           P 55 20 PHC MIP S      5-1/2" 20.00# (0.361wt) P110-HC 10FT MI PANTHER          20 SMLS PUP JT                KOPPEL                    INSPECTED     EPS-22006-RTN                          2
STEWART          PUP JT           P 55 23 PICY BLU S 5   5-1/2" 23.00# (0.415wt) P110-ICY BLUE PIN X PIN          23 SMLS 5FT PUP JT            TENARIS                   PRIME         PO-9431/11609                          4                       233
REPUBLIC         PUP JT           P 7 26 LHC BKHT S      7" 26.00# (0.362wt) L80-HC 10FT BK-HT SMLS PUP JT        26                            REPUBLIC TUBE             PRIME         22086-F-RTN/12002                      1                       216
REPUBLIC         PUP JT           P 7 26 LHC BKHT S      7" 26.00# (0.362wt) L80-HC 10FT BK-HT SMLS PUP JT        26                            REPUBLIC TUBE             INSPECTED     EPS-22441-RTN                          2
PATRIOT          PUP JT           P 7 32 PCY BK S        7" 32.00# (0.453wt) P110-CY 10FT BK-HT SMLS              32 MARKER                     EVRAZ                     PRIME         11542/11576/11885                      1                       221
PRECISION        PUP JT           P 758 297 PHC LC E     7-5/8" 29.70# (0.375wt) P110-HC R3 LTC ERW PUP JT      29.7                            SEAH                      INSPECTED     EPS-22063-RTN                          1
PRECISION        PUP JT           P 758 297 PHC LC E     7-5/8" 29.70# (0.375wt) P110-HC R3 LTC ERW PUP JT      29.7                            SEAH                      SCRAP         EPS-22063-RTN                          2
UNITED MID       PUP JT           P 858 32 J BC E        8-5/8" 32.00# (0.352wt) J55 R1 BTC ERW                   32 PUP JT                     KHC                       PRIME         PO3233                                 2
UNITED MID       PUP JT           P 858 32 J BC E        8-5/8" 32.00# (0.352wt) J55 R1 BTC ERW                   32 PUP JT                     NEXTEEL                   PRIME         PO3233                                 2
NOV WELLB        PUP JT           P 958 36 J LC E        9-5/8" 36.00# (0.352wt) J55 R1 LTC ERW PUP JT            36                            TENSION                   PRIME         2956/9191                              2                        81
REPUBLIC         PUP JT           P 958 40 J BC E        9-5/8" 40.00# (0.395wt) J55 R1 BTC ERW                   40 PUP JT                     CH STEEL                  RETURN        EPS-22440-RTN                          6
PRECISION        PUP JT           P 958 40 LHC BC E      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW                40                            AXIS                      SCRAP         EPS-22817-RTN                          2
PRECISION        PUP JT           P 958 40 LHC BC E      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW                40                            REPUBLIC TUBE             REPAIRABLE EPS-22818-RTN                             2
PRECISION        PUP JT           P 958 40 LHC BC E      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW                40                            ARCELOR MITTAL            SCRAP         MI-8065-01                             3
PRECISION        PUP JT           P 958 40 LHC BC E      9-5/8" 40.00# (0.395wt) L80-HC R1 BTC ERW                40                            BOOMERANG                 RETURN        MID-8937-01                            1
CM SERVICE       PUP JT           P 958 40 LHC BC E 5    9-5/8" 40.00# (0.395wt) L80-HC BTC PIN X PIN             40 ERW 5FT PUP JT             VYKSA                     PRIME         PO-3186/10051                          2                       250
BEEMAC MID       PROTECTOR SET PSET 1338 BC              13-3/8" BTC PROTECTOR SET                                                              QB UNK                    SCRAP         PO3806                             50             -
PRECISION        PROTECTOR SET PSET 1338 BC              13-3/8" BTC PROTECTOR SET                                                              NA                        NA            PO-7605                            27             -            295
BEEMAC MID       PROTECTOR SET PSET 55 BC HD             5-1/2" BTC HD PROTECTOR SET                                                            NA                        PRIME         PO3806                            150             -
BEEMAC MID       PROTECTOR SET PSET 858 BC HD            8-5/8" BTC HD PROTECTOR SET                                                            QB UNK                    SCRAP         PO3806                             50             -
IND PIPE         PROTECTOR SET PSET 858 BC HD            8-5/8" BTC HD PROTECTOR SET                                                            NA                        PRIME         PO3398                                 4          -
BEEMAC MID       PROTECTOR SET PSET 958 BC               9-5/8" BTC PROTECTOR SET                                                               NA                        PRIME         PI10661                            50             -            588
BEEMAC MID       PROTECTOR SET PSET 958 BC               9-5/8" BTC PROTECTOR SET                                                               QB UNK                    SCRAP         PO3806                             50             -
REPUBLIC         PROTECTOR SET PSET 958 LC               9-5/8" LTC PROTECTOR SET                                                               NA                        NA            PO-13807                               8          -            125
PRECISION        CROSSOVER        X 45 PHC USF 55 BC     4-1/2" 13.50# P110-HC R1 USF X 5-1/2" 19.83# BTC       13.5 SMLS CROSSOVER             NA                        INSPECTED     EPS-22617-RTN                          1
PRECISION        CROSSOVER        X 55 20 PCY BK LC S    5-1/2" 20.00# (0.361wt) P110-CY R1 BK-HT BOX X           20 LTC PIN SMLS CROSSOVER JT REPUBLIC TUBE              PRIME         PO-7913                                1                       386
BEEMAC MID       CROSSOVER        X 55 20 PCY DQ LC S    5-1/2" 20.00# (0.361wt) P110-CY DQX BOX X LTC            20 PIN SMLS CROSSOVER         TMK                       PRIME         PO-6740/7990                           8                       420
KB HOU           CROSSOVER        X 55 20 PHC DWC MI S   5-1/2" 20.00# (0.361wt) P110-HC DWC PIN X MI PIN         20 SMLS CROSSOVER             BENTELER                  PRIME         EPS-21844-001                          1                       274
KB HOU           CROSSOVER        X 55 20 PHC DWC MI S   5-1/2" 20.00# (0.361wt) P110-HC DWC PIN X MI PIN         20 SMLS CROSSOVER             BENTELER                  PRIME         PO-9564                                1                       325
UNITED MID       CROSSOVER        X 55 20 PHC GB TCBC    5-1/2" 20.00 (0.361wt) P110-HC GBCD BOX X TCBC-HT        20 PIN ERW CROSSOVER          BOOMERANG                 RETURN        EPS-22553-RTN                          1
PRECISION        CROSSOVER        X 55 20 PHC TC DWC E   5-1/2" 20.00# P110-HC TCBC-HT PIN X DWC PIN ERW          20 CROSSOVER                  HYUNDAI                   SCRAP         EPS-22208-RTN                          1
REPUBLIC         CROSSOVER        X 55 23 P 5 18 SFW S   5-1/2” 23.00# (0.415wt) P110-CY HP TORQ SFW BOX X        23 5” 18.00# (0.362wt) TORQ SFW PIN
                                                                                                                                                   TMKSMLS CROSSOVER JT   INSPECTED     EPS-21629-RTN                          1
REPUBLIC         CROSSOVER        X 55 23 PICY BC 513    5-1/2" 23.00# (0.415wt) P110-ICY BTC x T513 PIN          23 SMLS CROSSOVER             TENARIS                   RETURN        QB UNK                                 1
REPUBLIC         CROSSOVER        X 55 23 PICY BLU LC    5-1/2" 23.00# (0.415wt) P110-ICY BLUE x LTC SMLS         23 CROSSOVER                  TENARIS                   RETURN        EPS-19814-RTN                          1                       599
REPUBLIC         CROSSOVER        X 55 23 PICY BLU LC    5-1/2" 23.00# (0.415wt) P110-ICY BLUE x LTC SMLS         23 CROSSOVER                  TENARIS                   RETURN        EPS-20722-RTN                          1                       357
REPUBLIC         CROSSOVER        X 55 23 PICY BLU LC    5-1/2" 23.00# (0.415wt) P110-ICY BLUE x LTC SMLS         23 CROSSOVER                  TENARIS                   INSPECTED     PO-12048                               1                       210
REPUBLIC         CROSSOVER        X 55 23 PICY BLU LC    5-1/2" 23.00# (0.415wt) P110-ICY BLUE x LTC SMLS         23 CROSSOVER                  TENARIS                   PRIME         PO3525                                            -            659
REPUBLIC         CROSSOVER        X 55 23 PICY BLU LC    5-1/2" 23.00# (0.415wt) P110-ICY BLUE x LTC SMLS         23 CROSSOVER                  TENARIS                   PRIME         PO-4015                                           -            635
SUPERIOR         CROSSOVER        X 55 23 PICY SFW BPN   5-1/2" 23.00# (0.415wt) P110-ICY TORQ SFW BOX X          23 BPN PIN SMLS CROSSOVER JTTENARIS                     PRIME         PO3319/8803                            2                       390
REPUBLIC         CROSSOVER        X 55 23 T BLU LC S     5-1/2" 23.00# (0.415wt) T95 TSH BLUE BOX X LTC           23 PIN SMLS CROSSOVER         TENARIS                   RETURN        QB UNK                                 1
REPUBLIC         CROSSOVER        X 55 23 T T625 LC S    5-1/2" 23.00# (0.415wt) T95 TSH 625 BOX X LTC PIN        23 SMLS CROSSOVER             TENARIS                   RETURN        QB UNK                                 1
REPUBLIC         CROSSOVER        X 55 P 563 45 P TXBC   5-1/2" 23.00# (0.415wt) P110 TSH 563 x 4-1/2"            23 13.50# (0.290wt) P110 TXP BTC SMLS
                                                                                                                                                   TENARIS
                                                                                                                                                        CROSSOVER         PRIME         PO3349                             11                          659
REPUBLIC         CROSSOVER        X 55 P 625 45 P TXBC   5-1/2" 23.00# (0.415wt) P110 TSH 625 x 4-1/2"            23 13.50# (0.290wt) P110 TXP BTC SMLS
                                                                                                                                                   TENARIS
                                                                                                                                                        CROSSOVER         PRIME         QB UNKNOWN                             2
REPUBLIC         CROSSOVER        X 55 P BLU 45 P TXBC   5-1/2" 23.00# (0.415wt) P110 BLUE x 4-1/2"               23 13.50# (0.290wt) P110 TXP BTC SMLS
                                                                                                                                                   TENARIS
                                                                                                                                                        CROSSOVER         PRIME         PO3608                                 1                       659
WASHITA          CROSSOVER        X 7 26 LHC BC FM S     7" 26.00# (0.362wt) L80-HC BTC BOX X FLUSHMAX            26 PIN SMLS CROSSOVER         TMK                       SCRAP         EPS-20555-RTN                          1
TSI BEAR         CROSSOVER        X 7 26 PHC LC BC E     7" 26.00# (0.362wt) P110-HC R1 LTC BOX X BTC PIN         26 ERW CROSSOVER              VALLOUREC                 PRIME         21962/10956                            2                       263
UNITED MID       CROSSOVER        X 7 26 PHC LC BC E     7" 26.00# (0.362wt) P110-HC R1 LTC BOX X BTC PIN         26 ERW CROSSOVER              NEXTEEL                   SCRAP         EPS-21392-RTN                          4
PRECISION        CROSSOVER        X 7 26 PHC LC BC S     7" 26.00# (0.362wt) P110-HC R3 LTC BOX X BTC PIN         26 SMLS CROSSOVER             VALLOUREC                 USED          22188-RTN/11916                        2
KB HOU           CROSSOVER        X 7 32 P DQX 5 20 BK   7" 32.00# (0.453wt) P110-CY DQX BOX x 5-1/2" 20#         32 (0.361wt) BK-HT PIN CROSSOVER
                                                                                                                                                 TMK                      PRIME         PO-12375                               2                       179
BEEMAC MID       CROSSOVER        X 7 32 PCY BK 55 20    7" 32.00# (0.453wt) P110-CY BK-HT BOX X 5-1/2"           32 20.00# (0.361#) P11O-CY BK-HT PIN
                                                                                                                                                   TMKSMLS CROSSOVER      RETURN        EPS-21487-RTN                          1
PATRIOT          CROSSOVER        X 7 32 PCY BK 55 20    7" 32.00# (0.453wt) P110-CY BK-HT BOX X 5-1/2"           32 20.00# (0.361#) P11O-CY BK-HT PIN
                                                                                                                                                   TMKSMLS CROSSOVER      RETURN        EPS-22819-RTN                          2                         5
PATRIOT          CROSSOVER        X 7 32 PCY BK 55 20    7" 32.00# (0.453wt) P110-CY BK-HT BOX X 5-1/2"           32 20.00# (0.361#) P11O-CY BK-HT PIN
                                                                                                                                                   TMKSMLS CROSSOVER      PRIME         PO-11639                               2                       217
PRECISION        CROSSOVER        X 7 32 PCY BK 55 20    7" 32.00# (0.453wt) P110-CY BK-HT BOX X 5-1/2"           32 20.00# (0.361#) P11O-CY BK-HT PIN
                                                                                                                                                   EVRAZ
                                                                                                                                                       SMLS CROSSOVER     RETURN        EPS-22664-RTN                          1
PRECISION        CROSSOVER        X 7 32 PCY BK 55 20    7" 32.00# (0.453wt) P110-CY BK-HT BOX X 5-1/2"           32 20.00# (0.361#) P11O-CY BK-HT PIN
                                                                                                                                                   REPUBLIC
                                                                                                                                                       SMLS CROSSOVER
                                                                                                                                                             TUBE         RETURN        EPS-22801-RTN                          1
BEEMAC MID       CROSSOVER        X 7 32 PCY DQ 55 20    7" 32.00# (0.453wt) P110-CY DQX BOX X 5-1/2"             32 20.00# (0.361#) P11O-CY DQX PIN
                                                                                                                                                   TMK
                                                                                                                                                     SMLS CROSSOVER JT    RETURN        EPS-21673-RTN                          1
BEEMAC MID       CROSSOVER        X 7 32 PCY DQ 55 20    7" 32.00# (0.453wt) P110-CY DQX BOX X 5-1/2"             32 20.00# (0.361#) P11O-CY DQX PIN
                                                                                                                                                   TMK
                                                                                                                                                     SMLS CROSSOVER JT    PRIME         PO-6974                                           -            459
PRECISION        CROSSOVER        X 758 297 PHC LC GB    7-5/8" 29.70# (0.375wt) P110-HC R3 LTC BOX X GBCD      29.7 PIN ERW CROSSOVER          SEAH                      REPAIRABLE EPS-22063-RTN                             1
CM SERVICE       CROSSOVER        X 958 40 LHC BC LC E   9-5/8" 40.00# (0.395wt) L80-HC BTC BOX X LTC PIN         40 ERW CROSSOVER              NA                        PRIME         PO3414                                 2                       571
PRECISION        CROSSOVER        X 958 40 LHC BC LC E   9-5/8" 40.00# (0.395wt) L80-HC BTC BOX X LTC PIN         40 ERW CROSSOVER              BOOMERANG                 RETURN        EPS-21944-RTN                          1
PRECISION        CROSSOVER        X 958 40 LHC BC LC E   9-5/8" 40.00# (0.395wt) L80-HC BTC BOX X LTC PIN         40 ERW CROSSOVER              BOOMERANG                 SCRAP         EPS-22152-RTN                          1          -
                                                                                                                                                                                                                                   14,252.30
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 67 of 120




                               SCHEDULE 2.1(b)
                              Intellectual Property

None.




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 68 of 120




                               SCHEDULE 2.1(e)
                                  Permits

None.




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 69 of 120




                                      SCHEDULE 2.1(i)
                                         Accounts

See attached (updated as of October 20, 2020).




  Schedule 2.1i -
   Accounts.pdf




AFDOCS/23071480.1
          Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 70 of 120


OUTSTANDING A/R                               PAY ON CLOSE    PAY ON COLLECTION
BAYSWATER EXPLORATION AND PRODUCTION LLC         247,549.16
BKV OPERATING LLC                                 50,603.27
COMMERCIAL STEEL PRODUCTS LLC                    568,858.03
CUB CREEK ENERGY LLC                             154,943.98
DEEP WELL TUBULAR SERVICES                        28,904.18
DJR ENERGY                                       190,015.75
EOG RESOURCES INC (SAN ANTONIO)                    8,904.60
GLENN E SESSIONS AND SONS INC                      4,509.10
GREAT WESTERN OPERATING COMPANY LLC               90,745.47
INDEPENDENT TUBULAR CORP                           1,016.46
NOBLE ENERGY MIDSTREAM                            75,529.89
PATRIOT THREADING                                264,922.76
PRECISION PIPE RENTALS LLC                           340.20
R LACY SERVICES LTD                                1,104.15
SANDRIDGE ENERGY                                 120,477.37
TENARIS GLOBAL SERVICES USA CORP                  24,722.66
TRADING HERITAGE INT                              12,621.23
                                               1,845,768.26

MARCO INTERNATIONAL                            2,636,810.55

SUB-TOTAL                                      4,482,578.81

EXCLUSIONS (insolvency)
EXTRACTION OIL AND GAS INC                              -
OASIS                                                   -
                                                        -

CREDITS
BISON OIL AND GAS II                                    -
ETC INTRASTATE PROCUREMENT CO                           -
GUINEA CO                                               -
XTO ENERGY INC                                         -
                                                        -

                                               4,482,578.81
LONG TERM A/R
DJR ENERGY                                              -       85%   331,845.41
ENDURING RESOURCES                                      -       85% 3,151,787.76
                                                        -           3,483,633.17

TOTAL A/R:                                     4,482,578.81          3,483,633.17

TOTAL A/R PAYMENTS:                            4,482,578.81          7,966,211.98
         Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 71 of 120




                                      SCHEDULE 2.2
                          Material Contracts; Leases; Cure Amounts

Material Contracts and Leases:

    1. Lease Agreement, dated December 17, 2013, by and between Katy Hollow Memorial
       Ltd. and Seller, as amended by that certain Lease Extension Agreement and First
       Amendment to Lease, effective as of April 15, 2017, that certain Lease Extension
       Agreement and Second Amendment to Lease, that certain Lease Extension Agreement
       and Third Amendment to Lease, effective as of May 1, 2018 and that certain and that
       certain Lease Extension Agreement and Fourth Amendment to Lease.
    2. Larimer Square Standard Office Lease, dated July 6, 2016, by and among Larimer Square
       Associates, Ltd., Hermanson Family Limited Partnership I, LLLP and Seller, as amended
       by that certain First Amendment dated January 30, 2017, that certain Second Amendment
       to Lease dated October 26, 2017 and that certain Third Amendment to Lease dated
       November 5, 2018.
    3. One Wall Plaza Building Lease Agreement, dated July 12, 2018, by and between BOA
       Midland Acquisition, L.P. and Seller.
    4. Agreement for Professional Services, dated February 26, 2020, by and between BDO
       USA, LLP and Seller, and related State of Work dated February 26, 2020.
    5. Commercial Premium Finance Agreement, dated May 1, 2020, by and between First
       Insurance Funding, a Division of Lake Forest Bank & Trust Company, N.A., and Seller.
    6. Lease Agreement, dated June 29, 2018, by and between Everbank Commercial Finance,
       Inc. and Seller.
    7. Property Tax Consulting Services Engagement Letter, dated November 12, 2018, by and
       between Delta Property Texas Advisors LLC and Seller.
    8. Consulting and Bonus Agreement, dated September 1, 2016, by and between Tesanovich
       Holdings, LLC and Seller

Cure Amounts:

    1.    BOA Midland Acquisition, L.P. - $[1,667.24]
    2.    BDO USA, LLP - $[4,910.13]
    3.    Delta Property Texas Advisors LLC – approximately $[10,000]
    4.    Cure Amounts owed to Warehouse locations:
             a. Beemac Midland - $[87,317.52]
             b. Black Hills Evansville, WY – [$1,000.00]
             c. Commercial Resins (CO) - $[8,528.08]
             d. CPS Baytown - $[2,038.16]
             e. Deep Well Tubular Services - $[1,000.00]
             f. Duffy Crain and Hauling - $[8,955.25]
             g. EL Farmer Midland - $[1,350.00]
             h. Fort Worth Pipe Services Pennsylvania - $[600.00]
             i. Fort Worth Pipe Services Texas - $[900.00]
             j. Independent Pipe Services - $[4,500.00]
             k. IOS Inspection Oilfield Service - $[2,240.00]


AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 72 of 120




            l.      IOS Midland - $[2,700.00]
            m.      Lundvall Enterprises - $[4,180.41]
            n.      McClatchy Bros Yard - $[6,750.00]
            o.      MM Welding and Construction Inc. - $[3,000]
            p.      NOV Wellbore Technologies - $[1,987.10]
            q.      OFSI Odessa - $[1,000.00]
            r.      Republic Tube - $[5,919.75]
            s.      Savage Services ND - $[600]
            t.      Stallion Oilfield - $[2,250.00]
            u.      TSI Bear Bayou - $[2,996.61]
            v.      Washita Valley - $[1,500.00]

Offices:

                                                        ZIP
       Name                 Address          City                 State       DEPOSIT
                                                        Code
 HOUSTON                  9525 KATY
                                          HOUSTON 77002           TX          -
 OFFICE                  FWY STE 306
 DENVER                  1228 15TH ST
                                           DENVER       80202     CO          $2,990.00
 OFFICE                     STE 200
 MIDLAND                 306 W WALL
                                          MIDLAND 79701           TX          $1,347.50
 OFFICE                   ST STE 215

Warehouses:

                                                                                     ZIP
                 Name                         Address                  City                 State
                                                                                    Code
 A&A COATERS                               3679 FM 250            LONE STAR         75668   TX
                                        9640 CLINTON DR
 ALL TRANS                                                         HOUSTON          77029   TX
                                                5
                                                                     FORT
 AM THREADERS                             16185 MCR 20                              80701   CO
                                                                   MORGAN
 ARCTIC PIPE INSPECTION                 9500 SHELDON RD            HOUSTON          77049   TX
                                        12017 W COUNTY
 ATLAS TUBULAR ODESSA                                              ODESSA           79765   TX
                                              RD 125
                                           1451 LOUIS E
 AXIS PIPE AND TUBE                                                 BRYAN           77807   TX
                                           MIKULIN RD
 BEEMAC MIDLAND                           2700 FM RD 307           MIDLAND          79706   TX
                                          11615 CROSBY
 BHM YARD                                                          CROSBY           77532   TX
                                         LYNCHBURG RD
 BISON RIG SITE
                                           6301 E MT
 BLESS OILFIELD SERVICES                                           HOUSTON          77050   TX
                                          HOUSTON RD
 BLACK HILLS EVANSVILLE
                                           9214 HWY 20            EVANSVILLE        82636   WY
 WY


AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 73 of 120




                                                                 ZIP
                Name               Address            City               State
                                                                 Code
 BLACK HILLS GILLETTE          101 ENTERPRISE
                                                    GILLETTE     82716   WY
 WY                                   AVE
 BOOMERANG TUBE                   1100 FM 3361       LIBERTY     77575      TX
 BORUSAN YARD                 4949 BORUSAN RD       BAYTOWN      77523      TX
 CAST TRANSPORTATION           9850 HAVANA ST      HENDERSON     80640      CO
 CENTRIC PIPE YARD                 9670 US 259      ORE CITY     75683      TX
 CM SERVICE                      7411 MESA DR       HOUSTON      77028      TX
 COMMERCIAL RESINS (CO)          8100 E 96th Ave   HENDERSON     80640      CO
                              2321 INDUSTRIAL
 COMMERCIAL RESINS (NE)                              SIDNEY      69162      NE
                                    AVE NO 1
                                11011 SHELDON
 CONESTOGA SUPPLY                                   HOUSTON      77044      TX
                                       RD
 COX LOGISTICS TERMINAL            2294 FM 250      LONE STAR    75668      TX
 CPS BAYTOWN                      6225 FM 1942      BAYTOWN      77521      TX
                                                   CHANNELVIE
 CPS CHANNELVIEW             301 S SHELDON RD                    77530      TX
                                                       W
 CUB CREEK RIG SITE
 DEEP WELL TUBULAR
                               6604 W HWY 80        MIDLAND      79706      TX
 SERVICES
                                                    SAN JUAN
 DJR RIG SITE                                                            NM
                                                     COUNTY
 DROP SHIP
 DUFFY CRAIN AND
                               501 E COLLINS         EATON       80615      CO
 HAULING
 DURA BOND DUQUESNE            5 N LINDEN ST       DUQUESNE      15110      PA
 DURA BOND STEELTON           2716 S FRONT ST      STEELTON      17113      PA
                             15706 BEAUMONT
 EL FARMER HOUSTON                                  HOUSTON      77049      TX
                                    HWY
                             1002 S COUNTY RD
 EL FARMER MIDLAND                                  ODESSA       79763      TX
                                      W
 EL FARMER MIDLAND           1002 S COUNTY RD
                                                    ODESSA       79763      TX
 RETURNS                              W
 FOUR POINT
                               2605 E HWY 66        EL RENO      73036      OK
 RECLAMATION
 FRONTIER TUBULAR                  4725 N
                                                    EDMOND       73025      OK
 SOLUTIONS                      BOULEVARD
 FORT WORTH PIPE                60 DOMINIC
                                                     SAYRE       18840      PA
 SERVICES PENNSYLVANIA             PLACE
 FORT WORTH PIPE
                               3805 BETHEL DR      BIG SPRING    79720      TX
 SERVICES TEXAS
 GE WELLHEADS                  321 BASHER DR       BERTHOUD      80513      CO



AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 74 of 120




                                                                 ZIP
                Name               Address            City               State
                                                                 Code
 GLASSBORE COMPOSITE
                               7812 W HWY 80       MIDLAND       79706      TX
 LINING SYSTEMS
 HOWARD SUPPLY                 821 E MAIN ST     FARMINGTON      87401   NM
 HUNTING MARRERO               6615 RIVER RD      MARRERO        70072   LA
 IN TRANSIT
 INDEPENDENT PIPE
                             9025 PINELAND RD      HOUSTON       77044      TX
 SERVICES
 INDUSTRIAL SCREEN AND                              GRAND
                               2285 LOGOS CT                     81505      CO
 MAINTENANCE                                       JUNCTION
 IOS CASPER                    3501 N POPLAR        CASPER       82601   WY
 IOS INSPECTION OILFIELD
                              7814 MILLER RD 3     HOUSTON       77049      TX
 SERVICE
 IOS KIMBALL                      4386 US 30       KIMBALL       69145      NE
 IOS MIDLAND                      2600 E I-20      MIDLAND       79706      TX
                              1060 LOCKWOOD
 JB OILFIELD SUPPLY                                HOUSTON       77020      TX
                                      DR
 JINDAL BAYTOWN                  1411 FM 565 S     BAYTOWN       77520      TX
 JPF ULTRA SONIC             9103 PINELAND RD      HOUSTON       77044      TX
 KB HOUSTON                   8500 MILLER RD 2     HOUSTON       77049      TX
                                208 REBECCAS
 KB LA                                            SCHRIEVER      70395      LA
                                   POND RD
 KJ CONSTRUCTION LLC           719 E ADAMS ST     CHEROKEE       73728      OK
                                                    MESA
 LARAMIE RIG SITE                                                           CO
                                                   COUNTY
                                                    MESA
 LARAMIE YARD                                                               CO
                                                   COUNTY
 LB FOSTER COMPANY             15786 HWY 75 N       WILLIS       77378      TX
 LINCOLN
                                5301 POLK ST       HOUSTON       77023      TX
 MANUFACTURING
                               16415 WAVERLY
 LINER SHOES                                       HOUSTON       77032      TX
                                     DR
 LONE STAR HYDRO AND
                             7404 MILLER RD #2     HOUSTON       77049      TX
 MAINTENANCE
 LONE STAR TUBULAR
                                 2230 FM 729      LONE STAR      75668      TX
 SERVICES
 LUNDVALL ENTERPRISES            15487 CR46        LASALLE       80645      CO
                                   3901 W
 MCCLATCHY BROS YARD                               MIDLAND       79703      TX
                                INDUSTRIAL
 MCIP CORPORATION              4501 KNAPP RD      PEARLAND       77581      TX
 MM WELDING AND               21630 HWY 6 AND
                                                     RIFLE       81650      CO
 CONSTRUCTION INC                    24



AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 75 of 120




                                                                 ZIP
                Name               Address            City               State
                                                                 Code
 NEW MEXICO                   5101 WILLIAMS ST    ALBUQUERQU
                                                                 87105   NM
 TRANSLOADING                         SE               E
 NOV EDMOND                     3600 S KELLY        EDMOND       73013      OK
 NOV WELLBORE
                                 30 RD 3351         AZTEC        87410   NM
 TECHNOLOGIES
 OFSI HOUSTON                 7735 MILLER RD 3     HOUSTON       77049      TX
 OFSI ODESSA                   333 BRAZOS AVE       ODESSA       79764      TX
                              15825 STATE HWY
 ORE CITY                                          ORE CITY      75683      TX
                                     155 N
                                13833 GARRETT
 OSAGE TRANSPORTATION                              HOUSTON       77044      TX
                                       RD
 PARAGON                       3378 W HWY 117      SAPULPA       74066      OK
 PATRIOT THREADING              8300 W HWY 80      MIDLAND       79706      TX
                               2121 W MURPHY
 PERMIAN ENTERPRISES                                ODESSA       79763      TX
                                       ST
 PETROSMITH                   7435 US HWY 277 S    ABILENE       79606      TX
 PINNACLE MACHINE               10521 SHELDON
                                                   HOUSTON       77044      TX
 WORKS                                 RD
 PRECISION PIPE RENTALS          2114 FM 1208      STANTON       79782      TX
 PIPE RECLAMATION INC            13530 W IH-20      ODESSA       79763      TX
 RENTERS MATERIAL                12825 GREEN
                                                   HOUSTON       77044      TX
 HANDLING                          RIVER DR
 REPUBLIC TUBE                  11200 MESA DR      HOUSTON       77078      TX
 ROTARY DRILLING TOOLS            9022 VINCIK
                                                   BEASLEY       77417      TX
 INC USA LP                       EHLERT RD
                                                    JACKSON
 SANDRIDGE RIG SITE                                                         CO
                                                    COUNTY
 SAVAGE SERVICES ND          14891 NW 42ND ST     WILLISTON      58801      ND
 SHAWCOR                       4501 KNAPP RD       PEARLAND      77581      TX
 SPLENDORA PIPE SERVICES     26670 MIDLINE RD     CLEVELAND      77328      TX
 STALLION OILFIELD           14070 49TH ST NW     WILLISTON      58801      ND
                              5951 N HOUSTON
 STEWART TUBULAR                                   HOUSTON       77091      TX
                                ROSSLYN RD
                             13500 INDUSTRIAL
 SOUTHERN TUBE                                     HOUSTON       77015      TX
                                     RD
                             3102 HIGHWAY 59
 STREAM FLO                                        BEEVILLE      78102      TX
                                      E
                                 9405 E SAM
 SUPERIOR THREADED
                              HOUSTON PKWY         HOUSTON       77044      TX
 PRODUCTS
                                      N
                             15438 MILLER ONE
 TECHNICAL INDUSTRIES                              HOUSTON       77049      TX
                                  RD LOT A


AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 76 of 120




                                                                  ZIP
                Name               Address            City               State
                                                                 Code
 TEDA TPCO AMERICA              5431 HWY 35        GREGORY       78359      TX
 TEJAS TUBULAR HOUSTON        8710 MILLER RD 2     HOUSTON       77049      TX
 TEJAS TUBULAR                                   STEPHENVILL
                              600 CAPORAL DR                     76401      TX
 STEPHENVILLE                                         E
 TENARIS HICKMAN              5000 N CO RD 967   BLYTHEVILLE     72315      AR
                                2600 GRAND
 TMK BAYTOWN                                       BAYTOWN       77523      TX
                                   PKWY
 TMK WILDER KY COATING        84 STEEL PLANT
                                                    WILDER       41071      KY
 FACILITY                            RD
                               11613 CROSBY
 TOP THREADING                                      CROSBY       77532      TX
                              LYNCHBURG RD
 TRANSIT
 TRI POWER ENERGY                                 OKLAHOMA
                              4341 SW 33RD ST                    73119      OK
 SERVICES                                            CITY
 TRK ENTERPRISE                   350 O ST E       GREELEY       80631      CO
 TS UPSET AND THREAD         18702 E HARDY RD      HOUSTON       77073      TX
                                     1700
 TSC BRYAN                     INDEPENDENCE         BRYAN        77803      TX
                                     AVE
 TSC HOUSTON                 10881 ALMEDA RD      HOUSTON        77045      TX
                                 15938 BEAR      CHANNELVIE
 TSI BEAR BAYOU                                                  77530      TX
                                 BAYOU DR.           W
                                     2030
 TSI JPORT                      JACINTOPORT        HOUSTON       77015      TX
                                    BLVD
 TSI MCCARTY                 1010 MCCARTY ST       HOUSTON       77029      TX
                              21630 HWY 6 AND
 TTL DAMAGE                                          RIFLE       81650      CO
                                      24
 TUBO AMELIA                     2112 LA 662        AMELIA       70340      LA
                               10222 SHELDON
 TUBO NORTH                                        HOUSTON       77049      TX
                                      RD
                              11919 W COUNTY
 TUBO ODESSA                                        ODESSA       79765      TX
                                    RD 128
 TUBOSCOPE OKLAHOMA                               OKLAHOMA
                               1800 SE 44TH ST                   73129      OK
 CITY                                                CITY
 TUBO SOUTH                   9015 SHELDON RD      HOUSTON       77049      TX
                              9444 INDUSTRIAL
 TEXAS PIPE WORKS                                 NAVASOTA       77868      TX
                                     DR
                               10901 SHELDON
 UNITED CASING HOUSTON                             HOUSTON       77044      TX
                                     RD
 UNITED CASING MIDLAND           3610 TX 158       MIDLAND       79706      TX



AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 77 of 120




                                                                 ZIP
                Name               Address            City               State
                                                                 Code
                                                  OKLAHOMA
 WASHITA VALLEY                1705 SE 59TH ST                   73129      OK
                                                     CITY
                              12821 INDUSTRIAL
 WOMBLE HOUSTON                                    HOUSTON       77015      TX
                                      RD




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 78 of 120




                               SCHEDULE 2.3(i)
                                Excluded Assets

None.




AFDOCS/23071480.1
Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 79 of 120


                                 Schedule 3.1

                                                    UNDISPUTED ONLY
   CLASS                        Tons               Price      % of book
   Undisputed                     14,252   65% $     300.00 $    4,275,600
   Boomerang                       4,044   19%              $          -
   Centric                         3,482   16%              $          -
                                  21,778                    $    4,275,600

   Cure Costs:                                Up to         $      100,000

   A/R at closing or earlier:                               $    4,482,579

   TOTAL AT CLOSE:                                          $    8,858,179

   Long Term A/R at term:                                   $    3,483,633

   TOTAL BID:                                               $   12,341,812

   POTENTIAL EARN OUT                                       $    1,500,000

   TOTAL BID WITH EARN OUT:                                 $   13,841,812
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 80 of 120




                                SCHEDULE 4.2
                             Authority; No Violation

None.




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 81 of 120




                                SCHEDULE 4.6
                                   Brokers

None.




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 82 of 120




                                  SCHEDULE 4.8
                    Transactions Outside of the Ordinary Course


None.




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 83 of 120




                                  SCHEDULE 4.14(a)
                                 Employee Benefit Plans

    1. Insperity 401K Plan
    2. Insperity UnitedHealthcare Choice Plus 1000
    3. Consulting and Bonus Agreement, dated September 1, 2016, by and between Tesanovich
       Holdings, LLC and Seller




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 84 of 120




                              SCHEDULE 4.14(c)
                        Employee Benefit Plans Compliance

None.




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 85 of 120




                              SCHEDULE 4.14(d)
                        Employee Benefit Plans Proceedings


None.




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 86 of 120




                               SCHEDULE 4.16
                             Environmental Matters

None.




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 87 of 120




                                      SCHEDULE 4.17
                                        Litigation


    1. Civil Action 4:20-cv-01856; Eagle Pipe, LLC v. Kathryn Y. Thompson; In the United
       States District Court for the Southern District of Texas, Houston Division. On May 28,
       2020, Eagle Pipe filed suit against a former Eagle Pipe salesperson named Kathryn
       Thompson (“Thompson”) for misappropriation of trade secrets under Texas and federal
       law and certain other causes of action related to Thompson’s misuse of Eagle Pipe’s
       confidential information and trade secrets. On July 31, 2020, Thompson filed
       counterclaims against Eagle Pipe for wrongful termination, breach of her employment
       agreement, and defamation. The parties have reached a verbal agreement in principle to
       settle this lawsuit for a mutual “walk-away” and release pending the remediation of Eagle
       Pipe’s confidential and proprietary information from Thompson’s electronic devices and
       accounts.
    2. Small Claims Action 2020-12996; Bricktown Center LLC &/or EXPRESSWAYS RENTAL
       PROPERTIES v. Eagle Pipe, LLC and Luke Wycoff; In the Small Claims Court of
       Oklahoma County, Oklahoma. On September 23, 2020, Eagle Pipe notified its landlord
       for Eagle Pipe’s Oklahoma City, Oklahoma office that Eagle Pipe had vacated the
       premises and was terminating the lease for, among other things, the landlord’s repeated
       unauthorized entry into the premises, after which, the premises was left unlocked. In
       response, the landlord filed suit against Eagle Pipe and one of its Oklahoma City
       employees, Luke Wycoff, on October 5, 2020. The landlord seeks back rent, late fees,
       and court costs of $1,692.41 for September 2020, and rent of $1,431.28 per month for the
       remainder of the lease’s term (October 2020 – March 31, 2021).
    3. Cause No. 2020-62174; Boomerang Tube, LLC v. Eagle Pipe, LLC, Beemac, Inc., and
       Jared Light; In the 189th Judicial District Court of Harris County, Texas. Boomerang
       Tube, LLC (“Boomerang”), an OCTG mill, alleges Eagle Pipe breached a “Cancellation
       Agreement” pursuant to which Eagle Pipe and Boomerang cancelled certain purchase
       orders Eagle Pipe previously placed with Boomerang by failing to instruct Beemac, Inc.,
       the operator of a third-party storage yard, to transfer certain pipe back to Boomerang
       from Eagle Pipe’s stock. Boomerang seeks approximately $5.3 million in damages.




AFDOCS/23071480.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 88 of 120




                                 SCHEDULE 5.2
                        Purchaser’s Authority; No Violation

None.




AFDOCS/23071480.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 89 of 120

                                                                  EXHIBIT A


                          Form of Escrow Agreement


                                [To be attached]




AFDOCS/23044737.1
         Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 90 of 120

                                                                                                 EXHIBIT B


                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                                           )
In re:                                                                     ) Chapter 11
                                                                           )
EAGLE PIPE, LLC                                                            ) Case No. 20-34879 (MI)
                                                                           )
                                                   Debtor.1                )
                                                                           )
                                                                           )

                                 PROPOSED
       ORDER (I) AUTHORIZING THE SALE OF CERTAIN ASSETS OF THE DEBTOR
    FREE AND CLEAR OF ALL LIENS, CLAIMS, LIABILITIES, RIGHTS, INTERESTS
      AND ENCUMBRANCES AND OTHER INTERESTS, (II) AUTHORIZING THE
    ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
              UNEXPIRED LEASES IN CONNECTION THEREWITH,
                    AND (III) GRANTING RELATED RELIEF

           Upon the motion, dated October 12, 2020 (the “Motion”),2 of Eagle Pipe, LLC (the

“Debtor”) for entry of (I) an order (the “Bid Procedures Order”) (a) approving the bidding

procedures (the “Bid Procedures”) and certain bid protections; (b) scheduling bid deadline,

auction date and sale hearing (the “Sale Hearing”) and approving form and manner of the notice;

(c) approving cure procedures and the form and manner of notice; and (II) an order approving

sale of substantially all of the Debtor’s assets free and clear of liens, claims and interests (the

“Sale”); and the Debtor having signed that certain Asset Purchase and Sale Agreement (as may

be amended from time to time in accordance with the terms thereof and this Order, the “APA”)

contemplating the sale of certain of the Debtor’s assets (specifically as defined in the APA, the

“Acquired Assets”) to the purchaser named in the APA (the “Purchaser”) free and clear of any

Claims, as defined herein (the “Sale Transaction”); and the Court having entered the Bid

Procedures Order on October __, 2020 [Docket No. ]; and the Court having entered an order (the

1
    The last four digits of each Debtor’s federal tax identification number is (1119).

AFDOCS/23044737.1
       Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 91 of 120




“Stalking Horse Order”) approving the Debtor’s entry into a Stalking Horse Agreement with the

Purchaser serving as the Stalking Horse Bidder and approving the Bid Protections (as defined in

the Stalking Horse Order) on October _, 2020; and the Auction having been held on November _,

2020; and the Sale Hearing having been held on November _, 2020; and the Court having

reviewed and considered the relief sought in the Motion, the APA, all objections to the Motion,

and the arguments of counsel made, and the evidence proffered or adduced, at the Sale Hearing;

and all parties in interest having been heard or having had the opportunity to be heard regarding

the Sale Transaction and the relief requested in this Order; and due and sufficient notice of the

Sale Hearing and the relief sought therein having been given under the particular circumstances

of these chapter 11 cases and in accordance with the Bid Procedures Order; and it appearing that

no other or further notice need be provided; and it appearing that the relief requested in the

Motion is in the best interests of the Debtor, its estate, its creditors and all other parties in

interest; and it appearing that the Court has jurisdiction over this matter; and it further appearing

that the legal and factual bases set forth in the Motion and at the Sale Hearing establish just cause

for the relief granted herein; and after due deliberation thereon,

                THE COURT HEREBY FINDS THAT:3

                                         Jurisdiction and Venue

        A.      This Court has jurisdiction to hear and determine the Motion pursuant to 28

U.S.C. §§ 157 and 1334, and this matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue of these cases and proceedings is proper in this District and this Court under 28 U.S.C.

§§ 1408 and 1409.

   3
     The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of law
   pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
   the extent any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
   extent any of the following conclusions of law constitute findings of fact, they are adopted as such.
                                                        2

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 92 of 120




                                      Statutory Predicates

       B.      The statutory predicates for the relief requested in the Motion are Bankruptcy

Code sections 105, 363, and 365. Such relief is also warranted pursuant to Bankruptcy Rules

2002, 6004, 6006, 9007, 9008.

                                          Final Order

       C.      This Order constitutes a final and appealable order within the meaning of 28

U.S.C. § 158(a).

       Notice of the APA, Sale Transaction, Sale Hearing and Bid Procedures Order

       D.      On October 5, 2020 (the “Petition Date”), the Debtor commenced this chapter 11

cases (the “Chapter 11 Case”) by filing a voluntary petition for relief under chapter 11 of the

Bankruptcy Code. Since the Petition Date, the Debtor has continued to operate and manage its

businesses as a debtor-in-possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

       E.      As evidenced by the affidavits of service and publication previously filed with

this Court, and based on the representations of counsel at the Sale Hearing, due, proper, timely,

adequate and sufficient notice of the Motion, the Bid Procedures Order, the Stalking Horse

Order, the Auction, the Sale Hearing, the APA and the Sale Transaction has been provided in

accordance with Bankruptcy Code sections 102(1) and 363, Bankruptcy Rules 2002 and 9014,

and Local Rules 2002-1 and 6004-1. The Debtor has complied with all obligations to provide

notice of the Motion, the Bid Procedures Order, the Stalking Horse Order, the Auction, the Sale

Hearing, the APA and the Sale Transaction as required by the Bid Procedures Order. The

aforementioned notices are good, sufficient and appropriate under the circumstances, and no

other or further notice of the Motion, the Bid Procedures Order, the Stalking Horse Order, the

Auction, the Sale Hearing, the APA or the Sale Transaction is or shall be required.

                                                3

AFDOCS/23044737.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 93 of 120




       F.       A reasonable opportunity to object or be heard regarding the relief requested in

the Motion was afforded to all parties in interest.

                              Compliance with the Bid Procedures Order

       G.       As demonstrated by the evidence proffered or adduced at the Sale Hearing and the

representations of counsel at the Sale Hearing, the Debtor has complied in all material respects

with the Bid Procedures Order.         The Debtor and its professionals have adequately and

appropriately marketed the Acquired Assets in compliance with the Bid Procedures and the Bid

Procedures Order, and accordance with the Debtor’s fiduciary duties. Based upon the record of

these proceedings, creditors, other parties in interest and prospective Purchasers were afforded a

reasonable and fair opportunity to bid for the Acquired Assets.

       H.       The Bid Procedures were substantively and procedurally fair to all parties and all

potential bidders and afforded notice and a full, fair and reasonable opportunity for any person to

make a higher or otherwise better offer to purchase the Acquired Assets. The Debtor conducted

the sale process without collusion and in accordance with the Bid Procedures.

       I.       The Bid Procedures Order and the Stalking Horse Order are incorporated herein

by reference.

       J.       The Purchaser is the Successful Bidder, and the APA is the Successful Bid, for

the Acquired Assets in accordance with the Bid Procedures Order. The Purchaser has complied

in all respects with the Bid Procedures Order and all other applicable orders of this Court in

negotiating and entering into the APA, and the Sale Transaction and the APA likewise comply

with the Bid Procedures Order and all other applicable orders of this Court.

                                        Business Judgment



                                                  4

AFDOCS/23044737.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 94 of 120




        K.       The APA, including the form and total consideration to be realized by the Debtor

under the APA, (i) constitutes the highest and best offer received by the Debtor for the Acquired

Assets; (ii) is fair and reasonable; and (iii) is in the best interests of the Debtor, its estate, their

creditors and all other parties in interest.

        L.       The Debtor’s determination that the consideration provided by the Purchaser

under the APA constitutes the highest and best offer for the Acquired Assets constitutes a valid

and sound exercise of the Debtor’s business judgment.

        M.       Consistent with its fiduciary duties, the Debtor has demonstrated good, sufficient

and sound business reasons and justifications for entering into the Sale Transaction and the

performance of its obligations under the APA, including, but not limited to, the fact that (i) the

consideration provided by the Purchaser under the APA will provide a greater recovery for the

Debtor’s estates than would be provided by any other available alternative, including a separate

liquidation of the Acquired Assets; and (ii) unless the Sale Transaction is concluded

expeditiously as provided for in the Motion and pursuant to the APA, recoveries of creditors will

be diminished.

                                         Corporate Authority

        N.       Subject to entry of this Order, the Debtor (i) has full corporate power and

authority to execute and deliver the APA and all other documents contemplated thereby, (ii) has

all of the necessary corporate power and authority to consummate the transactions contemplated

by the APA, including, without limitation, the Sale Transaction and the assumption and

assignment of the Assumed Contracts, (iii) has taken all corporate action necessary to authorize

and approve the APA and the consummation by the Debtor of the transactions contemplated

thereby, including, without limitation, the Sale Transaction and the assumption and assignment

                                                   5

AFDOCS/23044737.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 95 of 120




of the Assumed Contracts, and (iv) subject to entry of this Order, needs no consents or approvals,

other than those expressly set forth in the APA or this Order, to consummate the transactions

contemplated thereby, including, without limitation, the Sale Transaction and the assumption and

assignment of the Assumed Contracts.

                                            Good Faith

          O.   The sales process engaged in by the Debtor and the Purchaser, including, without

limitation, the Auction, which was conducted in accordance with the Bid Procedures and the Bid

Procedures Order, and the negotiation of the APA, was at arm’s length, non-collusive, in good

faith, and substantively and procedurally fair to all parties in interest. Neither the Debtor nor the

Purchaser has engaged in any conduct that would cause or permit the APA or the Sale

Transaction to be avoided, or costs or damages to be imposed, under Bankruptcy Code section

363(n).

          P.   The Debtor and the Purchaser have complied, in good faith, in all respects with

the Bid Procedures Order and the Bid Procedures. The Debtor and its management, board of

directors, board of managers (or comparable governing authority), employees, agents, and

representatives, and the Purchaser and its employees, agents, advisors and representatives, each

actively participated in the bidding process and in the Auction, and each acted in good faith.

          Q.   The Purchaser is a good faith buyer within the meaning of Bankruptcy Code

section 363(m), and is therefore entitled to the full protection of that provision in respect of the

Sale Transaction, each term of the APA (and any ancillary documents executed in connection

therewith) and each term of this Order, and otherwise has proceeded in good faith in all respects

in connection with this proceeding. Neither the Debtor nor the Purchaser has engaged in any

conduct that would prevent the application of Bankruptcy Code section 363(m). The Debtor was

                                                 6

AFDOCS/23044737.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 96 of 120




free to deal with any other party interested in buying or selling some or all of the Acquired

Assets on behalf of the Debtor’s estates. The protections afforded by Bankruptcy Code section

363(m) are integral to the Sale Transaction and the Purchaser would not consummate the Sale

Transaction without such protections.

       R.      The form and total consideration to be realized by the Debtor under the APA

constitutes fair value, fair, full and adequate consideration, reasonably equivalent value and

reasonable market value for the Acquired Assets.

       S.      Neither the Purchaser nor any of its affiliates, officers, directors, managers,

shareholders, members or any of their respective successors or assigns is an “insider” of any of

the Debtor, as that term is defined under Bankruptcy Code section 101(31). No common identity

of directors, managers, controlling shareholders, or members exists between the Debtor and the

Purchaser.

                                     No Fraudulent Transfer

       T.      The consideration provided by the Purchaser for the Acquired Assets pursuant to

the APA (i) is fair and reasonable, (ii) is the highest and best offer for the Acquired Assets, (iii)

will provide a greater recovery for the Debtor’s creditors and estates than would be provided by

any other practical available alternative, and (iv) constitutes reasonably equivalent value and fair

consideration under the Bankruptcy Code and under the laws of the United States, and each state,

territory, possession and the District of Columbia.

       U.       The APA was not entered into, and neither of the Debtor or the Purchaser has

entered into the APA or proposes to consummate the Sale Transaction, for the purpose of (i)

escaping liability for any of the Debtor’s debts or (ii) hindering, delaying or defrauding the

Debtor’s present or future creditors, for the purpose of statutory and common law fraudulent

                                                 7

AFDOCS/23044737.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 97 of 120




conveyance and fraudulent transfer claims whether under the Bankruptcy Code or under the laws

of the United States, any state, territory, possession thereof or the District of Columbia or any

other applicable jurisdiction with laws substantially similar to the foregoing.

                                           Free and Clear

        V.      The transfer of the Acquired Assets to the Purchaser will be legal, valid, and

effective transfers of the Acquired Assets, and will vest the Purchaser with all right, title, and

interest of the Seller to the Acquired Assets free and clear of all claims, liens (including, without

limitation, any statutory lien on real and personal property and any and all “liens” as that term is

defined and used in the Bankruptcy Code, including section 101(37) thereof), liabilities,

interests, rights and encumbrances, including, without limitation, the following: all mortgages,

restrictions (including, without limitation, any restriction on the use, voting rights, transfer rights,

claims for receipt of income or other exercise of any attributes of ownership), hypothecations,

charges, indentures, loan agreements, instruments, leases, licenses, sublicenses, options, deeds of

trust, security interests, equity interests, conditional sale rights or other title retention agreements,

pledges, judgments, demands, rights of first refusal, consent rights, offsets, contract rights, rights

of setoff, recoupment rights, rights of recovery, reimbursement rights, contribution claims,

indemnity rights, exoneration rights, product liability claims, alter-ego claims, environmental

rights and claims (including, without limitation, toxic tort claims), labor rights and claims,

employment rights and claims, pension rights and claims, tax claims, regulatory violations by

any governmental entity, decrees of any court or foreign or domestic governmental entity,

charges of any kind or nature, debts arising in any way in connection with any agreements, acts,

or failures to act, reclamation claims, obligation claims, demands, guaranties, option rights or

claims, rights, contractual or other commitment rights and claims, rights of Licensees or

                                                   8

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 98 of 120




sublicensees (if any) under Bankruptcy Code section 365(n) or any similar statute, rights of

tenants and subtenants (if any) under Bankruptcy Code section 365(h) or any similar statute,

claims or rights of third-party warehousemen and all other matters of any kind and nature,

whether known or unknown, choate or inchoate, filed or unfiled, scheduled or unscheduled,

noticed or unnoticed, recorded or unrecorded, perfected or unperfected, allowed or disallowed,

contingent or non-contingent, liquidated or unliquidated, matured or unmatured, material or non-

material, disputed or undisputed, whether arising prior to or subsequent to the commencement of

the Chapter 11 Case (but, for the avoidance of doubt, in each case arising from the ownership of

the Acquired Assets or the operation of the Debtor prior to the Closing Date), and whether

imposed by agreement, understanding, law, equity or otherwise, including claims otherwise

arising under any theory, law or doctrine of successor or transferee liability or related theories

(all of the foregoing, including, without limitation, liens and liabilities, collectively being

referred to in this Order as “Claims” and, as used in this Order, the term “Claims” includes,

without limitation, any and all “claims” as that term is defined and used in the Bankruptcy Code,

including section 101(5) thereof).

       W.      The Seller may transfer the Acquired Assets free and clear of all Claims

including, without limitation, rights or claims based on any successor or transferee liability,

because, in each case, one or more of the standards set forth in Bankruptcy Code section

363(f)(1)-(5) has been satisfied. Those (a) holders of Claims and (b) non-Debtor parties to the

Assumed Contracts, who did not object or who withdrew their objections to the Motion, are

deemed to have consented pursuant to section Bankruptcy Code 363(f)(2). Those (i) holders of

Claims and (ii) non-Debtor parties to the Assumed Contracts who did object, fall within one or

more of the other subsections of Bankruptcy Code section 363(f).

                                                9

AFDOCS/23044737.1
      Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 99 of 120




          X.    The Debtor has to the extent necessary, satisfied the requirements of section

363(b)(1) of the Bankruptcy Code.

          Y.    The Purchaser would not have entered into the APA and would not consummate

the transactions contemplated thereby, including, without limitation, the Sale Transaction and the

assumption and assignment of the Assumed Contracts, (i) if the transfer of the Acquired Assets

were not free and clear of all Claims or (ii) if the Purchaser would, or in the future could, be

liable for any such Claims. The Purchaser will not consummate the transactions contemplated

by the APA, including, without limitation, the Sale Transaction and the assumption and

assignment of the Assumed Contracts, unless this Court expressly orders that none of the

Purchaser, their respective affiliates, their respective present or contemplated members or

shareholders, or the Acquired Assets will have any liability whatsoever with respect to, or be

required to satisfy in any manner, whether at law or equity, or by payment, setoff, or otherwise,

directly or indirectly, any Claims.

          Z.    Not transferring the Acquired Assets free and clear of all Claims would adversely

impact the Debtor’s efforts to maximize the value of their estates, and the transfer of the

Acquired Assets other than pursuant to a transfer that is free and clear of all Claims and other

interests of any kind or nature whatsoever would be of substantially less benefit to the Debtor’s

estate.

          AA.   Neither the Purchaser nor any of its affiliates are a mere continuation of the

Debtor or its estate, there is no continuity or common identity between the Purchaser, any of its

affiliates and the Debtor, and there is no continuity of enterprise between the Purchaser, any of

its affiliates and the Debtor.    Neither the Purchaser nor any of its affiliates are holding

themselves out to the public as a continuation of any of the Debtor. Neither the Purchaser nor

                                               10

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 100 of 120




any of its affiliates are a successor to any of the Debtor or their estates, and none of the

transactions contemplated by the APA, including, without limitation, the Sale Transaction and

the assumption and assignment of the Assumed Contracts amounts to a consolidation, merger, or

de facto merger of the Purchaser or any of its affiliates with or into any of the Debtor.

       BB.     Without limiting the generality of the foregoing, none of the Purchaser, its

affiliates, its and their respective present or contemplated members or shareholders, or the

Acquired Assets will have any liability whatsoever with respect to, or be required to satisfy in

any manner, whether at law or equity, or by payment, setoff, or otherwise, directly or indirectly,

any Claims relating to any U.S. federal, state or local income tax liabilities, that the Debtor may

incur in connection with consummation of the transactions contemplated by the APA, including,

without limitation, the Sale Transaction and the assumption and assignment of the Assumed

Contracts, or that the Debtor has otherwise incurred prior to the consummation of the

transactions contemplated by the APA.

                                       Validity of Transfer

       CC.     The consummation of the transactions contemplated by the APA, including,

without limitation, the Sale Transaction and the assumption and assignment of the Assumed

Contracts is legal, valid and properly authorized under all applicable provisions of the

Bankruptcy Code, including, without limitation, Bankruptcy Code sections 105(a), 363(b),

363(f), 363(m), 365(b) and 365(f), and all of the applicable requirements of such sections have

been complied with in respect of the transactions contemplated under the APA.

       DD.     The Acquired Assets constitute property of the Debtor’s estate and good title

thereto is vested in the Debtor’s estates within the meaning of Bankruptcy Code section 541(a).



                                                 11

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 101 of 120




The Debtor is the sole and lawful owners of the Acquired Assets, and no other person has any

ownership right, title, or interest therein.

                                         Assumed Contracts

        EE.     The assumption and assignment of the Assumed Contracts pursuant to the terms

of this Order and the APA is integral to the transactions contemplated by the APA and is in the

best interests of the Debtor, its estates and creditors, and all other parties in interest, and

represents a reasonable exercise of the Debtor’s sound and prudent business judgment.

        FF.     Pursuant to the terms of the APA and this Order, on or after the Closing Date, as

applicable pursuant to the terms of this Order, the Purchaser shall have, except as otherwise

provided in the APA or this Order, or as otherwise expressly agreed to between the Purchaser

and such counterparty: (i) cured, or provided adequate assurance of cure of, any monetary

default existing as of and including the Closing Date under any of the Assumed Contracts, within

the meaning of Bankruptcy Code section 365(b)(1)(A), (ii) provided compensation, or adequate

assurance of compensation, to any party for actual pecuniary loss to such party resulting from a

monetary default existing as of and including the Closing Date under any of the Assumed

Contracts, within the meaning of Bankruptcy Code section 365(b)(1)(B), and (iii) provided

adequate assurance of its future performance under the Assumed Contracts within the meaning

of Bankruptcy Code sections 365(b)(1)(C), 365(b)(3) (to the extent applicable) and 365(f)(2)(B).

        GG.     Upon Closing, the Purchaser will have acquired all of the Seller’s rights pursuant

to any contract that relates to the use or licensing of any of the Intellectual Property or other

Acquired Assets and that has been, or will be, rejected by the Seller.

                        Compelling Circumstances for an Immediate Sale



                                                12

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 102 of 120




       HH.     To maximize the value of the Acquired Assets and preserve the viability of the

business to which the Acquired Assets relate, it is essential that the transactions contemplated by

the APA, including, without limitation, the Sale Transaction and the assumption and assignment

of the Assumed Contracts occur within the time constraints set forth in the APA. Time is of the

essence in consummating the transactions contemplated by the APA, including, without

limitation, the Sale Transaction and the assumption and assignment of the Assumed Contracts.

       II.     The Debtor has demonstrated compelling circumstances and a good, sufficient,

and sound business purpose and justification for the immediate approval and consummation of

the transactions contemplated by the APA, including, without limitation, the Sale Transaction

and the assumption and assignment of the Assumed Contracts prior to, and outside of, a chapter

11 plan because, among other things, consummation of the Sale Transaction pursuant to a

chapter 11 plan is not feasible and the Debtor’s estate will suffer irreparable harm if the relief

requested in the Motion is not granted on an expedited basis. The transactions contemplated by

the APA, including, without limitation, the Sale Transaction and the assumption and assignment

of the Assumed Contracts neither impermissibly restructure the rights of the Debtor’s creditors

nor impermissibly dictates the terms of a chapter 11 plan for the Debtor, and therefore, do not

constitute a sub rosa plan.

               IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

                                       General Provisions

       1.      The Motion is granted as provided herein, and entry into and performance under,

and in respect of, the APA attached hereto as Exhibit 1 and the consummation of the transactions

contemplated thereby, including, without limitation, the Sale Transaction and the assumption and

assignment of the Assumed Contracts is authorized and approved.

                                                13

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 103 of 120




       2.      Any objections and responses to the Motion or the relief requested therein that

have not been withdrawn, waived, settled, or resolved, and all reservation of rights included in

such objections and responses, are overruled on the merits and denied with prejudice. All

persons and entities given notice of the Motion that failed to timely object thereto are deemed to

consent to the relief granted herein.

       3.      This Court’s findings of fact and conclusions of law set forth in the Bid

Procedures Order are incorporated herein by reference.

                                        Approval of the APA

       4.      The APA, all ancillary documents, the transactions contemplated thereby,

including, without limitation, the Sale Transaction and the assumption and assignment of the

Assumed Contracts and all the terms and conditions thereof, are approved.             The failure

specifically to include any particular provision of the APA in this Order shall not diminish or

impair the effectiveness of such provision, it being the intent of the Court that the APA be

authorized and approved in its entirety.

       5.      The Debtor and its respective officers, employees and agents are authorized and

directed to take any and all actions necessary, appropriate or requested by the Purchaser to

perform, consummate, implement and close the Sale Transaction, including, without limitation,

(a) the sale to the Purchaser of all Acquired Assets, in accordance with the terms and conditions

set forth in the APA and this Order; and (b) executing, acknowledging and delivering such deeds,

assignments, conveyances and other assurance, documents and instruments of transfer and taking

any action for purposes of assigning, transferring, granting, conveying and confirming to the

Purchaser, or reducing to possession, the Acquired Assets. The Debtor is further authorized to

pay, without further order of this Court, whether before, at or after the Closing Date, any

                                                14

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 104 of 120




expenses or costs that are required to be paid in order to consummate the Transactions or perform

its obligations under the APA and the Stalking Horse Order, including, without limitation, and

subject to the terms of the Stalking Horse Order, the Expense Reimbursement. Any amounts that

become payable by the Debtor to the Purchaser pursuant to the Stalking Horse Order and/or the

APA (and related agreements executed in connection therewith), shall (i) constitute allowed

superpriority administrative expenses of the Debtor’s estate under Bankruptcy Code sections

503(b)(1) and 507(a)(2) with priority over all other administrative claims against the Debtor; (ii)

be treated with such priority if any Chapter 11 Case is converted to a case under chapter 7 of the

Bankruptcy Code; and (iii) not be discharged, modified or otherwise affected by any

reorganization plan for the Debtor, except by written agreement with the Purchaser (such

agreement to be provided in the Purchaser’s sole discretion).

         6.    All persons and entities are prohibited and enjoined from taking any action to

prevent, adversely affect or interfere with, or which would be inconsistent with, the ability of the

Debtor to transfer the Acquired Assets to the Purchaser in accordance with the APA and this

Order.

         7.    The sale of the Acquired Assets to the Purchaser under the APA constitutes a

transfer for reasonably equivalent value and fair consideration under the Bankruptcy Code and

laws of all applicable jurisdictions, including, without limitation, the laws of each jurisdiction in

which the Acquired Assets are located, and the sale of the Acquired Assets to the Purchaser may

not be avoided under any statutory or common law fraudulent conveyance and fraudulent

transfer theories whether under the Bankruptcy Code or under the laws of the United States, any

state, territory, possession thereof or the District of Columbia or any other applicable jurisdiction

with laws substantially similar to the foregoing.

                                                 15

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 105 of 120




                         Transfer of the Acquired Assets Free and Clear

       8.      Pursuant to Bankruptcy Code sections 105(a) and 363(f), the Acquired Assets

shall be sold free and clear of all Claims, with all such Claims to attach to the proceeds of the

Sale Transaction to be received by the Debtor with the same validity, force, priority and effect

which they now have as against the Acquired Assets, subject to any claims and defenses the

Debtor may possess with respect thereto; provided, however, that setoff rights will be

extinguished to the extent there is no longer mutuality after the consummation of the Sale

Transaction.

       9.      At Closing, all of the Debtor’s right, title and interest in and to, and possession of,

the Acquired Assets shall be immediately vested in the Purchaser pursuant to Bankruptcy Code

sections 105(a), 363(b), and 363(f) free and clear of any and all Claims. Such transfer shall

constitute a legal, valid, binding and effective transfer of, and shall vest the Purchaser with good

and marketable title to, the Acquired Assets. All person or entities, presently or on or after the

Closing Date, in possession of some or all of the Acquired Assets are directed to surrender

possession of the Acquired Assets to the Purchaser or its designees on the Closing Date or at

such time thereafter as the Purchaser may request.

       10.     This Order is and shall be binding upon and govern the acts of all entities,

including, without limitation, all filing agents, filing officers, title agents, title companies,

recorders of mortgages, recorders of deeds, registrars of deeds, registrars of patents, trademarks

or other intellectual property, administrative agencies, governmental departments, secretaries of

state, federal and local officials and all other persons and entities who may be required by

operation of law, the duties of their office or contract, to accept, file, register or otherwise record

or release any documents or instruments; and each of the foregoing persons and entities is hereby

                                                  16

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 106 of 120




authorized to accept for filing any and all of the documents and instruments necessary and

appropriate to consummate the Sale Transaction contemplated by the APA. The Acquired Assets

are sold free and clear of any reclamation rights.

       11.     Except as otherwise expressly provided in the APA or this Order, all persons and

entities (and their respective successors and assigns), including, but not limited to, all debt

security holders, equity security holders, affiliates, foreign, federal, state and local governmental,

tax and regulatory authorities, lenders, customers, vendors, employees, trade creditors, litigation

claimants and other creditors holding Claims against the Debtor or the Acquired Assets arising

under or out of, in connection with, or in any way relating to, the Debtor, the Debtor’s

predecessors or affiliates, the Acquired Assets, the ownership, sale or operation of the Acquired

Assets prior to Closing or the transfer of the Acquired Assets to the Purchaser, are hereby forever

barred, estopped and permanently enjoined from asserting or prosecuting any cause of action or

any process or other act or seeking to collect, offset, or recover on account of any Claims against

the Purchaser, its successors or assigns, their property or the Acquired Assets. Following the

Closing, no holder of any Claim shall interfere with the Purchaser’s title to or use and enjoyment

of the Acquired Assets based on or related to any such Claim, or based on any action the Debtor

may take in the Chapter 11 Cases.

       12.     The Debtor is authorized to execute such documents as may be necessary to

release any Claims of any kind against the Acquired Assets as such Claims may have been

recorded or may otherwise exist. If any person or entity that has filed financing statements, lis

pendens or other documents or agreements evidencing Claims against or in the Acquired Assets

shall not have delivered to the Debtor prior to the Closing of the Sale Transaction, in proper form

for filing and executed by the appropriate parties, termination statements, instruments of

                                                 17

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 107 of 120




satisfaction, releases of all Claims that the person or entity has with respect to the Acquired

Assets, (a) the Debtor is hereby authorized and directed to execute and file such statements,

instruments, releases and other documents on behalf of the person or entity with respect to the

Acquired Assets; (b) the Purchaser is hereby authorized to file, register or otherwise record a

certified copy of this Order, which, once filed, registered or otherwise recorded, shall constitute

conclusive evidence of the release of all such Claims against the Purchaser and the applicable

Acquired Assets; and (c) the Purchaser may seek in this Court or any other court to compel

appropriate parties to execute termination statements, instruments of satisfaction and releases of

all such Claims with respect to the Acquired Assets. This Order is deemed to be in recordable

form sufficient to be placed in the filing or recording system of each and every federal, state, or

local government agency, department or office. Notwithstanding the foregoing, the provisions of

this Order authorizing the sale and assignment of the Acquired Assets free and clear of Claims

shall be self-executing, and neither the Debtor nor the Purchaser shall be required to execute or

file releases, termination statements, assignments, consents or other instruments in order to

effectuate, consummate and implement the provisions of this Order.

       13.     To the maximum extent permitted under applicable law, the Purchaser shall be

authorized, as of the Closing Date, to operate under any license, permit, registration and

governmental authorization or approval of the Debtor with respect to the Acquired Assets, and all

such licenses, permits, registrations and governmental authorizations and approvals are deemed

to have been, and hereby are, directed to be transferred to the Purchaser with respect to the

Acquired Assets as of the Closing Date.

       14.     If, on or after the Closing Date, any Licensee of any of the Acquired Assets

(including pursuant to any contract that may have been previously rejected by the Debtor) is

                                                18

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 108 of 120




required, by agreement, contract or applicable law, to make royalty or similar payments to the

Sellers on account of any Acquired Asset, such Licensee shall instead make any such payments

to the Purchaser directly.

       15.     No governmental unit (as defined in Bankruptcy Code section 101(27)) or any

representative thereof may deny, revoke, suspend or refuse to renew any permit, license or

similar grant relating to the operation of the Acquired Assets on account of the filing or pendency

of the Chapter 11 Cases or the consummation of the Sale Transaction to the extent that any such

action by a governmental unit or any representative thereof would violate Bankruptcy Code

section 525.

                                 No Successor or Transferee Liability

       16.     Upon the Closing Date, except as provided in the APA, the entrance of this Order

and the APA shall mean that the Purchaser, as a result of any action taken in connection with the

APA, the consummation of the Sale Transaction, or the transfer or operation of the Acquired

Assets, shall not be deemed to: (a) be a legal successor or successor employer to the Debtor, or

otherwise be deemed a successor to the Debtor, and shall instead be, and be deemed to be, a new

employer with respect to all federal or state unemployment laws, including any unemployment

compensation or tax laws, or any other similar federal or state laws; (b) have, de facto, or

otherwise, merged or consolidated with or into the Debtor; or (c) be an alter ego or a mere

continuation or substantial continuation of the Debtor or the enterprise(s) of the Debtor,

including, in the case of each of (a)-(c), without limitation, (x) within the meaning of any

foreign, federal, state or local revenue law, pension law, the Employee Retirement Income

Security Act, the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), the WARN

Act (29 U.S.C. §§ 2101 et seq.) (“WARN”), Comprehensive Environmental Response

                                                19

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 109 of 120




Compensation and Liability Act ("CERCLA"), the Fair Labor Standard Act, Title VII of the Civil

Rights Act of 1964 (as amended), the Age Discrimination and Employment Act of 1967 (as

amended), the Federal Rehabilitation Act of 1973 (as amended), the National Labor Relations

Act, 29 U.S.C. § 151, et seq. (the "NLRA") or (y) in respect of (i) any environmental liabilities,

debts, claims or obligations arising from conditions first existing on or prior to the Closing Date

(including, without limitation, the presence of hazardous, toxic, polluting, or contaminating

substances or wastes), which may be asserted on any basis, including, without limitation, under

CERCLA, (ii) any liabilities, debts or obligations of or required to be paid by the Debtor for any

taxes of any kind for any period, labor, employment, or other law, rule or regulation (including,

without limitation, filing requirements under any such laws, rules or regulations), or (iii) any

products liability law or doctrine with respect to the Debtor's liability under such law, rule or

regulation or doctrine.

       17.     Without limiting the generality of the foregoing, and except as otherwise provided

in the APA and this Order, neither the Purchaser nor any of its affiliates shall have any

responsibility for (a) any liability or other obligation of the Debtor or related to the Acquired

Assets or (b) any Claims against the Debtor or any of its predecessors or affiliates. By virtue

of the Purchaser’s purchase of the Acquired Assets, neither the Purchaser nor any of its

affiliates shall have any liability whatsoever with respect to the Debtor’s (or its predecessors' or

affiliates') respective businesses or operations or any of the Debtor’s (or its predecessors' or

affiliates') obligations based, in whole or part, directly or indirectly, on any theory of successor

or vicarious liability of any kind or character, or based        upon   any theory of antitrust,

environmental (including, but not limited to CERCLA), successor or transferee liability, de

facto merger or substantial continuity, labor and employment (including, but not limited to,

                                                20

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 110 of 120




WARN) or products liability law, whether known or unknown as of the Closing, now

existing or hereafter arising, asserted or unasserted, fixed or contingent, liquidated or

unliquidated, including liabilities on account of any taxes arising, accruing or payable under, out

of, in connection with, or in any way relating to the operation of the Acquired Assets prior to the

Closing. The Purchaser would not have acquired the Acquired Assets but for the foregoing

protections against potential claims based upon “successor liability” theories.

       18.     None of the Purchaser or its affiliates, successors, assigns, equity holders,

employees or professionals shall have or incur any liability to, or be subject to any action by the

Debtor or any of their estates, predecessors, successors or assigns, arising out of the negotiation,

investigation, preparation, execution, delivery of the APA and the entry into and consummation

of the sale of the Acquired Assets, except as expressly provided in APA and this Order.

       19.     Nothing in this Order or the APA shall require the Purchaser or any of its affiliates

to (a) continue or maintain in effect, or assume any liability in respect of any employee,

collective bargaining agreement, pension, welfare, fringe benefit or any other benefit plan, trust

arrangement or other agreements to which the Debtor is a party or have any responsibility

therefor including, without limitation, medical, welfare and pension benefits payable after

retirement or other termination of employment; or (b) assume any responsibility as a fiduciary,

plan sponsor or otherwise, for making any contribution to, or in respect of the funding,

investment or administration of any employee benefit plan, arrangement or agreement (including

but not limited to pension plans) or the termination of any such plan, arrangement or agreement.

       20.     No bulk sales law or similar law of any state or other jurisdiction shall apply in

any way to the transactions with the Debtor that are approved by this Order, including, without

limitation, the APA and the Sale Transaction.

                                                21

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 111 of 120




                                Good Faith; Arm’s Length Sale

       21.     The APA has been negotiated and executed, and the Sale Transaction

contemplated by the APA are and have been undertaken, by Debtor, the Purchaser and their

respective representatives at arm’s length, without collusion and in “good faith,” as that term is

defined in Bankruptcy Code section 363(m). Accordingly, the reversal or modification on appeal

of the authorization provided herein to consummate the Sale Transaction shall not affect the

validity of the Sale Transaction or any term of the APA, and shall not permit the unwinding of

the Sale Transaction. The Purchaser is a good faith purchaser within the meaning of Bankruptcy

Code section 363(m) and, as such, is entitled to the full protections of Bankruptcy Code section

363(m).

       22.     Neither the Debtor nor the Purchaser has engaged in any conduct that would

cause or permit the APA or the Sale Transaction to be avoided or costs, or damages or costs, to be

imposed, under Bankruptcy Code section 363(n). The consideration provided by the Purchaser

for the Acquired Assets under the APA is fair and reasonable, and the Sale Transaction may not

be avoided under Bankruptcy Code section 363(n).

                       Assumption and Assignment of the Assumed Contracts

       23.     Except as otherwise expressly provided in the APA or this Order, upon the

Closing Date, pursuant to Bankruptcy Code sections 105(a), 363, and 365, the Debtor is

authorized to (a) assume each of the Assumed Contracts and assign the Assumed Contracts to the

Purchaser free and clear of all Claims and (b) execute and deliver to the Purchaser such

documents or other instruments as may be reasonably requested by Purchaser to assign and

transfer the Assumed Contracts to the Purchaser.



                                               22

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 112 of 120




       24.     The Cure Amounts (as defined below) are the sole amounts necessary to be paid

upon assumption of the Assumed Contracts under Bankruptcy Code sections 365(b)(1)(A) and

(B) and 365(f)(2)(A). All Cure Amounts, if any, shall be paid in accordance with the APA.

Upon the payment of the Cure Amounts, if any, the Assumed Contracts shall remain in full force

and effect, and no default shall exist under the Assumed Contracts nor shall there exist any event

or condition which, with the passage of time or giving of notice, or both, would constitute such a

default. The Cure Amounts shall not be subject to further dispute or audit, including, without

limitation, any based on performance prior to the Closing Date, irrespective of whether such

Assumed Contract contains an audit clause. After the payment of the Cure Amounts, neither the

Debtor nor the Purchaser shall have any further liabilities to the counterparties to the Assumed

Contracts other than the Purchaser’s obligations under the Assumed Contracts that accrue and

become due and payable on or after the Closing Date.

       25.     On or prior to the Closing Date, the Purchaser shall file, or shall cause the Debtor

to file, a schedule of the Assumed Contracts (the “Closing Date Assumed Contracts Schedule”)

and the proposed amounts, if any, to be paid upon the assumption of each of the Assumed

Contracts (the “Cure Amount”). To the extent the proposed Cure Amount listed on the Closing

Date Assumed Contracts Schedule is different than the amount listed in the Notice of Potential

Assumption and Assignment of Contracts and Related Cure Amounts [Docket No. ___], and the

counterparty to such Assumed Contract disagrees with such proposed Cure Amount, such

counterparty must file an objection with the Court by no later than fourteen (14) days after the

Closing Date. Further, the Purchaser reserves the right after the Closing Date to determine that

any contract or unexpired lease not listed on the Closing Date Assumed Contracts Schedule shall

be an Assumed Contract, subject to satisfaction of the cure and adequate assurance of future

                                                23

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 113 of 120




performance requirements for assumption and assignment; provided that (a) the Purchaser shall

file a schedule (the “Additional Assumed Contracts Schedule”) of any such additional Assumed

Contracts (the “Additional Assumed Contracts”) and the proposed Cure Amounts, if any, related

thereto, by no later than fourteen (14) days after the Closing Date and (b) in the event a

counterparty to an Assumed Contract that is an Additional Assumed Contract disagrees with the

Proposed Cure Amount, such counterparty must file an objection with the Court by no later than

fourteen (14) days after the filing of such Additional Assumed Contracts Schedule.

       26.     In the event of a dispute as of, or after, the Closing Date regarding assumption and

assignment or cure of any contract or unexpired lease proposed to be an Assumed Contract, such

contract or unexpired lease, any applicable cure payments shall be made following the entry of

an order resolving any such dispute (or upon the consensual resolution of such dispute as may be

agreed by the Purchaser and such counterparty). In the event that after the Closing Date any

such dispute is not resolved to the Purchaser’s satisfaction, the Purchaser may determine that

such contract or unexpired lease subject to dispute is not an Assumed Contract and upon such

determination, the Purchaser shall have no liability whatsoever to the counterparty to such

contract or unexpired lease that may arise prior to or after the Closing Date.

       27.     Any provisions in any Assumed Contract that prohibit or condition the Debtor’s

assignment of such Assumed Contract or allow the party to such Assumed Contract to terminate,

recapture, impose any penalty, condition on renewal or extension or modify any term or

condition upon the Debtor’s assignment of such Assumed Contract, constitute unenforceable

anti-assignment provisions that are void and of no force and effect.

       28.     Each Assumed Contract constitutes an executory contract or unexpired lease

under Bankruptcy Code section 365 and all requirements and conditions under Bankruptcy Code

                                                24

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 114 of 120




sections 363 and 365 for the assumption by the Debtor and assignment to the Purchaser of the

Assumed Contracts have been, or will be, satisfied. Upon the Purchaser’s assumption of the

Assumed Contracts in accordance with the terms hereof, in accordance with Bankruptcy Code

sections 363 and 365, (a) the Purchaser shall be fully and irrevocably vested with all rights, title

and interest of the Debtor under the Assumed Contracts, (b) the Purchaser shall be deemed to be

substituted for the Debtor as a party to the applicable Assumed Contracts, and (c) the Debtor

shall be relieved, pursuant to Bankruptcy Code section 365(k), from any further liability under

the Assumed Contracts.

       29.     The Purchaser has demonstrated adequate assurance of future performance under

the relevant Assumed Contracts within the meaning of Bankruptcy Code sections 365(b)(1)(C)

and 365(f)(2)(B).

       30.     There shall be no rent accelerations, assignment fees, increases or any other fees

charged to the Debtor or the Purchaser as a result of the assumption, assignment and sale of the

Assumed Contracts. The validity of the transactions contemplated by the APA, including,

without limitation, the Sale Transaction and the assumption and assignment of the Assumed

Contracts shall not be affected by any dispute between any of the Debtor or its affiliates and

another party to a Assumed Contract regarding the payment of any amount. Upon assignment to

the Purchaser, the Assumed Contracts shall be valid and binding, in full force and effect and

enforceable by the Purchaser in accordance with their respective terms.

       31.     Pursuant to Bankruptcy Code sections 105(a), 363, and 365, all counterparties to

the Assumed Contracts are forever barred and permanently enjoined from raising or asserting

against the Debtor or the Purchaser any assignment fee, default, breach or claim of pecuniary

loss, or condition to assignment, arising under or related to the Assumed Contracts existing as of

                                                25

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 115 of 120




and including the Closing Date under the APA or arising by reason of the consummation of

transactions contemplated by the APA, including, without limitation, the Sale Transaction, the

assumption and assignment of the Assumed Contracts, and any party that may have had the right

to consent to the assignment of an Assumed Contract is deemed to have consented to such

assignment for purposes of Bankruptcy Code sections 365(c)(1)(B) and 365(e)(2)(A)(ii) and

otherwise if such party failed to object to the assumption and assignment of such Assumed

Contract.

       32.     All counterparties to the Assumed Contracts shall cooperate and expeditiously

execute and deliver, upon the reasonable requests of the Purchaser, and shall not charge the

Debtor or the Purchaser for any instruments, applications, consents or other documents which

may be required or requested by any public or quasi-public authority or other party or entity to

effectuate the applicable transfers in connection with the Sale of the Acquired Assets.

                                          Related Relief

       33.     Each and every federal, state and governmental agency or department, and any

other person or entity, is hereby authorized to accept any and all documents and instruments in

connection with or necessary to consummate the Sale Transaction contemplated by the APA.

       34.     Nothing in this Order or the APA releases, nullifies, or enjoins the enforcement of

any liability (including, but not limited to, for reclamation and mitigation and any associated

long-term protection requirements) by a governmental unit under police and regulatory statutes

and regulations that any entity would be subject to as the owner or operator of property that is

sold or transferred pursuant to this Order, provided, however, that the Purchaser shall not be

liable for penalties for days of violation on or prior to the consummation of the Sale Transaction.

Nothing in this Order or the APA authorizes the transfer or assignment of any governmental (a)

                                                26

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 116 of 120




license, (b) permit, (c) registration, (d) authorization or (e) approval, or the discontinuation of

any obligation thereunder, without compliance with all applicable legal requirements and

approvals under police or regulatory law.

       35.     No governmental unit may revoke or suspend any right, license, copyright, patent,

trademark or other permission relating to the use of the Acquired Assets sold, transferred or

conveyed to the Purchaser on account of the filing or pendency of these Chapter 11 Cases or the

consummation of the sale of the Acquired Assets.

       36.     The Debtor hereby waives any and all actions related to, and hereby release, the

Purchaser and its property (including, without limitation, the Acquired Assets) from any and all

Claims or causes of action of any kind, whether known or unknown, now existing or hereafter

arising, asserted or unasserted, mature or inchoate, contingent or non-contingent, liquidated or

unliquidated, material or nonmaterial, disputed or undisputed, and whether imposed by

agreement, understanding, law, equity, or otherwise, related to or arising out of the Chapter 11

Cases, the formulation, preparation, negotiation, execution, delivery, implementation or

consummation of the transactions contemplated by the APA, including, without limitation, the

Sale Transaction and the assumption and assignment of the Assumed Contracts or any other

contract, instrument, release, agreement, settlement or document created modified, amended,

terminated or entered into in connection with the APA, except to the extent specifically assumed

or established under the APA or this Order.

       37.     Except as expressly provided in the APA, nothing in this Order shall be deemed to

waive, release, extinguish or estop the Debtor or its estate from asserting, or otherwise impair or

diminish, any right (including, without limitation, any right of recoupment), claim, cause of

action, defense, offset or counterclaim in respect of any Excluded Asset.

                                                27

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 117 of 120




       38.     All entities that are presently, or on the Closing Date may be, in possession of

some or all of the Acquired Assets are hereby directed to surrender possession of the Acquired

Assets to the Purchaser on the Closing Date.

       39.     To the extent this Order is inconsistent with any prior order or pleading filed in

these Chapter 11 Case related to the Motion, the terms of this Order shall govern. To the extent

there is any inconsistency between the terms of this Order and the terms of the APA, the terms of

this Order shall govern.

       40.     This Order and the APA shall be binding in all respects upon all pre-petition and

post-petition creditors of the Debtor, all interest holders of the Debtor, all non-debtor parties to

the Assumed Contracts, the official committee of unsecured creditors appointed by the U.S.

Trustee on ______, all successors and assigns of the Debtor and its affiliates and subsidiaries,

and any trustees, examiners, “responsible persons” or other fiduciaries appointed in this Chapter

11 Case or upon a conversion of the Debtor’s cases to those under chapter 7 of the Bankruptcy

Code, including a chapter 7 trustee, and the APA and Sale Transaction shall not be subject to

rejection or avoidance under any circumstances. If any order under Bankruptcy Code section

1112 is entered, such order shall provide (in accordance with Bankruptcy Code sections 105 and

349) that this Order and the rights granted to the Purchaser hereunder shall remain effective and,

notwithstanding such dismissal, shall remain binding on parties in interest. For the avoidance of

doubt, the Debtor’s inability to satisfy in full all administrative expense claims of the Debtor’s

estate shall not be a basis for termination, rejection or avoidance (as applicable) of the APA or

the Sale Transaction.

       41.     This Court shall retain jurisdiction to, among other things, interpret, implement,

and enforce the terms and provisions of this Order and the APA, all amendments thereto and any

                                                28

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 118 of 120




waivers and consents thereunder and each of the agreements executed in connection therewith to

which the Debtor is a party or which has been assigned by the Debtor to the Purchaser, and to

adjudicate, if necessary, any and all disputes concerning or relating in any way to the Sale

Transaction, including any and all disputes with any counterparty to any contract or lease of the

Debtor (including, without limitation, disputes with respect to assumption and assignment of any

Assumed Contracts or any cure disputes) and any party that has, or asserts, possession, control or

other rights in respect of any of the Debtor’s assets; provided, however, that, in the event the

Court abstains from exercising or declines to exercise such jurisdiction with respect to the APA,

the Bid Procedures Order, the Stalking Horse Order or this Order, such abstention, refusal, or

lack of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise

of jurisdiction of any other court having competent jurisdiction with respect to any such matter.

This Court retains jurisdiction to compel delivery of the Acquired Assets, to protect the Debtor

and its assets, including the Acquired Assets, against any Claims and successor and transferee

liability and to enter orders, as appropriate, pursuant to Bankruptcy Code sections 105(a) or 363

(or other applicable provisions) necessary to transfer the Acquired Assets to the Purchaser.

        42.     At any time prior to the Closing Date, the Purchaser may terminate the APA

pursuant to the terms thereof without any penalty or liability to the Debtor, its estate or its

creditors and other parties in interest.

        43.     The APA and any related agreements, documents, or other instruments may be

modified, amended or supplemented by the parties thereto and in accordance with the terms

thereof, without further order of the Court.

        44.     This Order constitutes a final order within the meaning of 28 U.S.C. § 158(a).

Notwithstanding any provision in the Bankruptcy Rules to the contrary, including but not limited

                                                 29

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 119 of 120




to Bankruptcy Rule 6004(h), the Court expressly finds there is no reason for delay in the

implementation of this Order and, accordingly: (a) the terms of this Order shall be immediately

effective and enforceable upon its entry; (b) the Debtor is not subject to any stay of this Order or

in the implementation, enforcement or realization of the relief granted in this Order; and (c) the

Debtor may, in its discretion and without further delay, take any action and perform any act

authorized under this Order.

       45.     The Purchaser shall not be required to seek or obtain relief from the automatic

stay under Bankruptcy Code section 362, to give any notice permitted by the APA or to enforce

any of its remedies under the APA or any other sale-related document. The automatic stay

imposed by Bankruptcy Code section 362 is modified solely to the extent necessary to

implement the preceding sentence; provided however, that this Court shall retain exclusive

jurisdiction over any and all disputes with respect thereto.

       46.     The provisions of this Order are non-severable and mutually dependent.

       47.     The requirements set forth in Bankruptcy Rule 6004 and Local Bankruptcy Rule

6004-1 have been satisfied or otherwise deemed waived.

       48.     All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).


Date: November [___], 2020                     THE HONORABLE ,ARVIN ISGUR
                                               UNITED STATES BANKRUPTCY JUDGE




                                                 30

AFDOCS/23044737.1
     Case 20-34879 Document 101 Filed in TXSB on 11/01/20 Page 120 of 120

                                                                   EXHIBIT B


                                   Exhibit 1

                                     APA




AFDOCS/23044737.1
